             Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 1 of 86




                                     Exhibit 1

                                   Plan Blackline




RLF1 24253940v.1
                 Case 18-10601-MFW               Doc 3070-1         Filed 11/04/20         Page 2 of 86




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE




In re:                                                       Chapter 11

THE WEINSTEIN COMPANY                                        Case No. 18-10601 (MFW)
HOLDINGS LLC., et al.,1
                                                             Jointly Administered
                                     Debtors.
                                                             Re: Docket No. 29922


          SECONDTHIRD AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
         RICHARDS, LAYTON & FINGER, P.A.                              CRAVATH, SWAINE & MOORE LLP
            Mark D. Collins (DE Bar No. 2981)                          Paul H. Zumbro (admitted pro hac vice)
             Paul N. Heath (DE Bar No. 3704)                         Lauren A. Moskowitz (admitted pro hac vice)
           Zachary I. Shapiro (DE Bar No. 5103)                       Salah M. Hawkins (admitted pro hac vice)
           Brett M. Haywood (DE Bar No. 6166)                                     Worldwide Plaza
           David T. Queroli (DE Bar No. 6318)                                    825 Eighth Avenue
                    One Rodney Square                                           New York, NY 10019
                   920 North King Street
                  Wilmington, DE 19801
                                                Counsel for the Debtors
                                                          -and-

                                   PACHULSKI STANG ZIEHL & JONES LLP
                                       James I. Stang (admitted pro hac vice)
                                     Robert J. Feinstein (admitted pro hac vice)
                                     Debra I. Grassgreen (admitted pro hac vice)
                                      Jason H. Rosell (admitted pro hac vice)
                                       Colin R. Robinson (DE Bar No. 5524)
                                        919 North Market Street, 17th Floor
                                      Wilmington, DE 19899 (Courier 19801)

                             Counsel for the Official Committee of Unsecured Creditors


Dated: October 1November 4, 2020
1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
  mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 100
  13. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
  only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
  herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
  at http://dm.epiq11.com/twc.
2
  On September 25, 2020, the Court entered an order [Docket No. 2992] authorizing the Debtors to file the Insurance
  Companies’ Funding Amounts, a copy of which is attached to the Plan as Schedule 2, under seal.
       Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 3 of 86




THIS PLAN OF LIQUIDATION HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT FOR DISSEMINATION. UNTIL APPROVED, IT SHOULD
NOT BE RELIED UPON BY ANY PERSON OR ENTITY, NOR MAY IT BE USED IN
CONNECTION WITH ANY SOLICITATION OF VOTES.
        Case 18-10601-MFW              Doc 3070-1     Filed 11/04/20   Page 4 of 86




                                   TABLE OF CONTENTS


SECTION 1. PLAN CONSTRUCTION                                                          34

     1.1.    Rules of Interpretation                                                  34
     1.2.    Controlling Document                                                      4

SECTION 2. PAYMENT OF ADMINISTRATIVE EXPENSES                                          4

     2.1.    General                                                                   4
     2.2.    Payment of United States Trustee Fees                                     4
     2.3.    Bar Date for Administrative Expense Claims                               45

SECTION 3. CLASSIFICATION AND TREATMENT OF CLAIMS AND
           INTERESTS                                                                   5

     3.1.    General Settlement of Claims                                              5
     3.2.    Bar Date for Claims (other than Administrative Expense Claims)            5
     3.3.    General Rules of Classification                                           5
     3.4.    Summary of Treatment of Claims and Interests                              6
     3.5.    Postpetition Interest on Claims                                           6
     3.6.    Full Satisfaction of Claims                                              67
     3.7.    Administrative Expense Claims                                             7
     3.8.    Professional Fee Claims                                                   7
     3.9.    Priority Tax Claims                                                       8
     3.10.   Class 1: Other Priority Claims                                            8
     3.11.   Class 2: Secured Tax Claims                                               8
     3.12.   Class 3: Secured Claims                                                   9
     3.13.   Class 4: Sexual Misconduct Claims                                         9
     3.14.   Class 5: General Unsecured Claims                                        11
     3.15.   Class 6: Intercompany Claims Against the Debtors                         12
     3.16.   Class 7: Interests in the Debtors                                        12

SECTION 4. DISTRIBUTIONS UNDER THE PLAN                                               12

     4.1.    Timing of Distributions Under The Plan                                   12
     4.2.    Manner of Payment Under the Plan                                         12
     4.3.    Withholding of Taxes                                                     12


                                               ( i)
        Case 18-10601-MFW            Doc 3070-1     Filed 11/04/20   Page 5 of 86




     4.4.    Unclaimed Distributions                                                  12
     4.5.    Transferability of Liquidation Trust Interests                           13
     4.6.    Fractional Cents                                                         13
     4.7.    Delivery of Distributions in General                                     13
     4.8.    Minimum Distribution Amount                                              13
     4.9.    Treatment of Contingent and Disputed Claims                              13
     4.10.   Estimation of Contingent and Disputed Claims                           1314
     4.11.   Objections to Claims                                                     14
     4.12.   Distributions to Holders of Claims                                       14
     4.13.   No Postpetition Interest                                                 14

SECTION 5. THE SETTLEMENT EMBODIED IN PLAN                                            15

     5.1.    Incorporation of Plan Support Agreement                                  15
     5.2.    Summary of Settlement                                                    15
     5.3.    Global Escrow Agent                                                      16
     5.4.    Sexual Misconduct Claims Fund                                            16
     5.5.    Non-Released Parties’ Contribution Claims                                17
     5.6.    Liquidation Trust                                                        17
     5.7.    Former Representatives Defense Costs                                     18
     5.8.    Channeling Injunction                                                    18
     5.9.    Additional Documentation; Non-Material Modifications                     20

SECTION 6. LIQUIDATION TRUST                                                          20

     6.1.    Liquidation Trust                                                        20
     6.2.    Establishment and Purpose of the Liquidation Trust                       20
     6.3.    Authority and Role of the Liquidation Trustee                            21
     6.4.    Appointment of the Liquidation Trustee                                   21
     6.5.    Liquidation Trust Assets                                                 21
     6.6.    Treatment of Liquidation Trust for Federal Income Tax Purposes; No
             Successor-in-Interest                                                    21
     6.7.    Responsibilities of the Liquidation Trustee                              22
     6.8.    Expenses of the Liquidation Trustee                                      23
     6.9.    Bonding of the Liquidation Trustee                                       23
     6.10.   Fiduciary Duties of the Liquidation Trustee                              23
        Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20   Page 6 of 86




     6.11.   Transfer of Books and Records                                            23
     6.12.   Dissolution of the Liquidation Trust                                     23
     6.13.   Full and Final Satisfaction against Liquidation Trust                  2324

SECTION 7. INJUNCTIONS AND RELEASES                                                   24

     7.1.    Term of Certain Bankruptcy Injunctions and Automatic Stay                24
     7.2.    Releases                                                                 24
     7.3.    Plan Injunction                                                          31

SECTION 8. EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                   32

     8.1.    Executory Contracts and Unexpired Leases Deemed Rejected                 32
     8.2.    Bar Date for Claims Arising from Rejection or Termination                32

SECTION 9. ACCEPTANCE OR REJECTION OF THE PLAN                                        33

     9.1.    Impaired Classes to Vote                                                 33
     9.2.    Acceptance by Impaired Class of Claims                                   33
     9.3.    Presumed Acceptances by Unimpaired Classes                               33
     9.4.    Presumed Rejection of the Plan                                           33
     9.5.    Nonconsensual Confirmation                                               33

SECTION 10. MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN
            34

     10.1.   Modification of the Plan                                                 34
     10.2.   Revocation or Withdrawal                                                 34

SECTION 11. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
            EFFECTIVE DATE                                                            34

     11.1.   Conditions Precedent to Confirmation                                     34
     11.2.   Conditions Precedent to the Effective Date                               35
     11.3.   Simultaneous Actions                                                     36
     11.4.   Effect of Failure of Conditions                                          36
     11.5.   Waiver of Conditions Precedent                                           36

SECTION 12. MEANS FOR IMPLEMENTATION OF THE PLAN                                    3637

     12.1.   Substantive Consolidation                                              3637
        Case 18-10601-MFW             Doc 3070-1   Filed 11/04/20   Page 7 of 86




     12.2.   Vesting of Assets                                                           37
     12.3.   Setoffs                                                                     38
     12.4.   Corporate Authority                                                         38
     12.5.   Corporate Action                                                            38
     12.6.   Incorporation of Plan Documents                                             39

SECTION 13. RETENTION OF JURISDICTION                                                    39

     13.1.   General Jurisdiction                                                        39
     13.2.   Specific Jurisdiction                                                       39
     13.3.   District Court Jurisdiction                                               4142
     13.4.   Bankruptcy Court Does Not Exercise Jurisdiction                             42
     13.5.   Non-Released Claims Jurisdiction                                            42

SECTION 14. MISCELLANEOUS PROVISIONS                                                     42

     14.1.   Binding Effect of Plan                                                      42
     14.2.   Reservation of Rights                                                       42
     14.3.   No Admission of Liability                                                 4243
     14.4.   Dissolution of the Committee                                                43
     14.5.   Exculpation and Release                                                     43
     14.6.   Governing Law                                                               44
     14.7.   Notice                                                                      44
     14.8.   Section 346 Injunction                                                      45
     14.9. Exemption from Taxes                                                          45
     14.1014.9.                                                            Plan Supplement     45
     14.1114.10.                                                                Severability   45
     14.1214.11.                                                Standing of Released Parties   4645
           Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 8 of 86




                                       INTRODUCTION

       On March 19, 2018, The Weinstein Company Holdings LLC and fifty-four (54) affiliated
companies (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of
Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Chapter 11 Cases”).3 The Chapter 11 Cases are jointly
administered.

        The Debtors and the Official Committee of Unsecured Creditors appointed in the Chapter
11 Cases (the “Committee”) jointly propose this SecondThird Amended Joint Chapter 11 Plan of
Liquidation (as it may be further amended, modified, or supplemented from time to time,
together with any and all exhibits, schedules, and supplements attached hereto or referenced
herein, the “Plan”) for the resolution and satisfaction of all Claims4 against and Interests in the
Debtors. The Plan contemplates, first and foremost, the comprehensive settlement of various
Claims, including those at issue in a multitude of litigations pending in various courts between
and among sexual misconduct claimants, the Debtors, Harvey Weinstein, Robert Weinstein,
other former members of the board of representatives of and/or directors and officers of the
Debtors, the Office of the New York Attorney General (the “NYOAG”), and numerous insurance
companies that issued directors and officers and general liability insurance policies to the
Debtors prepetition. The Debtors and the Committee (the “Plan Proponents”) believe the Plan
represents the most favorable recoveries attainable under the circumstances and provides for the
fair and equitable allocation of the insurance proceeds (which may not be available at all absent
the comprehensive settlement embodied in the Plan) and the Debtors’ remaining business assets
to be distributed to creditors.

        Subject to certain restrictions and requirements set forth in section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019, the Plan Proponents reserve the right to alter,
amend, modify, revoke, or withdraw this Plan prior to its substantial consummation, so long as
such alterations, amendments or modifications are consistent with the terms of the Plan Support
Agreement5, attached hereto as Exhibit 3. Reference is made to the Disclosure Statement for a
discussion of the Debtors’ history and assets, a summary and analysis of this Plan, and certain
related matters, including the distributions to be made under this Plan and the risk factors relating
to the consummation of this Plan.

        The comprehensive settlement embodied in this Plan (the settlements embodied herein,
the “Settlement”) provides mechanisms by which the universe of Tort Claims related directly or
indirectly to the alleged misconduct of Harvey Weinstein, including, but not limited to the Sexual
Misconduct Claims, shall be permanently resolved, released, discharged, and enjoined. In
summary, Tort Claims include and are treated as follows:


3
  A table identifying each Debtor, its chapter 11 bankruptcy case number, and the last four digits
  of its federal tax identification number is provided in Exhibit 2.
4
  A capitalized term used but not defined herein shall have the meaning ascribed to it in Exhibit
  1.
5
  The Debtors will file the Plan Support Agreement with the Bankruptcy Court as soon as
  practicable.
             Case 18-10601-MFW        Doc 3070-1      Filed 11/04/20     Page 9 of 86




       (1)     Sexual Misconduct Claims: Sexual Misconduct Claims are Tort Claims that
               relate directly or indirectly to the alleged or actual sexual misconduct of Harvey
               Weinstein and shall be (a) permanently channeled to the Sexual Misconduct
               Claims Fund and administered in accordance with the Sexual Misconduct Claims
               Fund Procedures in full satisfaction, discharge, and release of any and all such
               Sexual Misconduct Claims, and (b) permanently enjoined and released against
               the Released Parties pursuant to the Bankruptcy Injunctions and Releases set forth
               in the Plan and the Plan Support Agreement; provided, however, that after a
               Sexual Misconduct Claim is Allowed and liquidated in accordance with the
               Sexual Misconduct Claims Fund Procedures, Holders of such Allowed and
               liquidated Sexual Misconduct Claims shall have the option to release Harvey
               Weinstein or to not release Harvey Weinstein and pursue an action against him
               (but not any Released Party) in another court of competent jurisdiction. Holders
               of Sexual Misconduct Claims who do not affirmatively elect to release Harvey
               Weinstein shall receive 25% of the Liquidated Value of their Sexual Misconduct
               Claims in consideration of the release of their potential Sexual Misconduct
               Claims against the Released Parties, and Holders of Sexual Misconduct Claims
               who affirmatively elect to release Harvey Weinstein shall receive the full
               Liquidated Value of their Sexual Misconduct Claims. The Claims review and
               determination process to establish the Liquidated Value of Sexual Misconduct
               Claims is summarized below and fully set forth in the Sexual Misconduct Claims
               Fund Procedures (attached hereto as Exhibit 4).

       (2)     Other Tort Claims: Tort Claims that are not Sexual Misconduct Claims shall (a)
               recover solely, if Allowed, from the Liquidation Trust in full satisfaction,
               discharge, and release of any and all such Tort Claims in accordance with the
               Liquidation Trust Agreement, and (b) be permanently enjoined and released
               against the Released Parties pursuant to the Bankruptcy Injunctions and Releases
               set forth in the Plan and the Plan Support Agreement. Such Tort Claims will be
               part of Class 5 (General Unsecured Claims) and will recover ratably with all
               Allowed General Unsecured Claims.

         The Released Parties are (i) the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor
Additional Affiliates, the Former Representatives and the Insurance Companies; (ii)
professionals of firms specified in Schedule 1 to this Plan; and (iii) each such persons’ or
entities’ current and former officers, directors and board representatives, predecessors,
successors, assigns, insiders, subsidiaries, Affiliates, principals, equity holders, members,
trustees, partners, managers, employees, agents, members of any boards or similar bodies of such
persons, advisory board members, financial advisors, attorneys, insurers, reinsurers, accountants,
investment bankers, consultants, representatives, and other professionals, and such persons’
respective heirs, executors, estates, and nominees, in each case, in their capacity as such, or any
other person who rendered services for, or provided goods to, any of the Debtors, with respect to
liability for the actions or inactions of the Former Representatives, the Debtors, the Estates,
Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance Companies; provided,
however, those persons or entities who fall within subparagraph (iii) (other than persons or
entities specified in subparagraphs (i) and (ii)) are not released with respect to their own actions
related to Sexual Misconduct Claims, regardless of their relationship with the Former


                                                 2
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 10 of 86




Representatives, the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor Additional
Affiliates, or the Insurance Companies, to the extent such action constitutes aiding, abetting or
conspiracy to prevent the disclosure of or to cover up any Sexual Misconduct Claim (each a
“Non-Released Party”).65 The definition of Released Parties does not include Harvey
Weinstein.

       Further, all Holders of Claims or Interests will release the Released Parties pursuant to
Section 7 of the Plan irrespective of how such Holders vote on the Plan. Notwithstanding the
foregoing, the Debtors and the Former Representatives shall retain any and all rights against the
Insurance Companies with respect to any Claims or Interests that are not permanently released,
discharged, or enjoined pursuant to Section 5 and Section 7 of the Plan.

        To effectuate the foregoing, the Plan provides for, inter alia, the establishment of (i) a
Sexual Misconduct Claims Fund for the payment and satisfaction of the Sexual Misconduct
Claims (Class 4) and (ii) a Liquidation Trust for the payment and satisfaction of all Claims
(except Claims in Class 4). The Plan Proponents will seek to confirm the Plan pursuant to
section 105(a) and other sections of the Bankruptcy Code to consummate the comprehensive
Settlement embodied herein, including through the Sexual Misconduct Claims Fund and the
Liquidation Trust. The Plan Proponents will only seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with section 1126(c)
of the Bankruptcy Code, and notwithstanding the Plan Proponents’ rights under sections 1129(a)
and 1129(b) of the Bankruptcy Code, the Plan Proponents will not seek confirmation of the Plan
if the Holders of Sexual Misconduct Claims (Class 4) vote to reject the Plan in accordance with
section 1126(c) of the Bankruptcy Code. Section 105(a) of the Bankruptcy Code and other
sections of the Bankruptcy Code authorize the Bankruptcy Court to enter a “channeling
injunction” pursuant to which the Sexual Misconduct Claims are forever channeled to the
Sexual Misconduct Claims Fund, except that Holders of Sexual Misconduct Claims who do
not affirmatively elect to release Harvey Weinstein shall be excused from the Channeling
Injunction solely for the purpose of pursing an action against Harvey Weinstein (but not any
Released Party) in another court of competent jurisdiction. Following the issuance of the
Channeling Injunction in accordance with the Confirmation Order, any and all Holders of
Sexual Misconduct Claims shall be permanently enjoined from seeking satisfaction of their
Sexual Misconduct Claims against the Debtors or any other Released Party or the property of
any such Released Party. The contributions of the Released Parties and Harvey Weinstein,
directly or indirectly, to the Sexual Misconduct Claims Fund are expressly conditioned upon
entry of a Finalthe Confirmation Order approving the Channeling Injunction and confirming
the Plan.

       Nothing in this Plan shall affect in any way any claims or causes of action, including,
but not limited to, any claims, rights, or causes of action within the definition of “claim” in
section 101(5) of the Bankruptcy Code, related in any way to conduct that occurred in
whole or in part prior to June 30, 2005.



6 5
  As specified in Exhibit 1, § 1.55, AIG Europe Limited and AIG Europe SA are not Insurance
 Companies and as such, AIG Europe Limited and AIG Europe SA are not Released Parties.


                                                3
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 11 of 86




SECTION 1.       PLAN CONSTRUCTION

1.1.    Rules of Interpretation. Unless otherwise specified, all section or exhibit references in
this Plan are to the respective section in, or exhibit to, this Plan, as the same may be amended,
supplemented, waived, or modified from time to time. A term used herein that is not defined
herein or in the exhibits shall have the meaning assigned to that term in the Bankruptcy Code.
The rules of construction contained in section 102 of the Bankruptcy Code shall apply to this
Plan. The headings in this Plan are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof. Unless otherwise provided, any reference in this Plan to
an existing document, exhibit, or schedule means such document, exhibit, or schedule as it may
have been amended, restated, revised, supplemented, or otherwise modified. If a time or date is
specified for any payments or other Distribution under this Plan, it shall mean on or as soon as
reasonably practicable thereafter.

1.2.   Controlling Document. In the event of any conflict, ambiguity, or inconsistency
between any term or provision of the Plan and the Disclosure Statement, the term or provision of
the Plan shall control in all respects. In the event of any conflict, ambiguity, or inconsistency
between any term or provision of the Plan, the Plan Support Agreement, the Sexual Misconduct
Claims Fund Procedures or the Liquidation Trust Agreement, the term or provision of the Plan
shall control in all respects. In the event of any inconsistency or ambiguity between any
provision of any of the foregoing documents, and any provision of the Confirmation Order, the
Confirmation Order shall control and take precedence.

SECTION 2.       PAYMENT OF ADMINISTRATIVE EXPENSES

2.1.    General. Subject to the Bar Date provisions set forth in Section 2.3 of the Plan, unless
otherwise agreed to by the Liquidation Trustee and the Holder of a particular Administrative
Expense Claim, each Holder of an Allowed Administrative Expense Claim shall receive Cash
equal to the unpaid portion of such Allowed Administrative Expense Claim on the later of (a) the
Effective Date or as soon thereafter as is reasonably practicable, and (b) such other date as is
mutually agreed upon by the Liquidation Trustee and the Holder of such Claim. All Allowed
Administrative Expense Claims against the Debtors shall be satisfied solely out of the
Liquidation Trust, including all Allowed Administrative Expense Claims of Bankruptcy
Professionals; provided, however, that while the Plan Proponents’ estimates and analyses (as of
the date of the Plan) reflect that the Liquidation Trust Assets will be sufficient to satisfy all
Administrative Expense Claims in full in Cash, in the event the Liquidation Trust Assets are
insufficient to satisfy all Allowed Administrative Expense Claims in full in Cash, the Plan
Proponents reserve the right to transfer part of the Sexual Misconduct Claims Fund to the
Liquidation Trust only in the amount necessary for the Liquidation Trust to satisfy all
Administrative Expense Claims in full in Cash.

2.2.    Payment of United States Trustee Fees. All fees payable pursuant to 28 U.S.C. § 1930
shall be paid on the earlier of when due or the Effective Date, or as soon thereafter as practicable.
From and after the Effective Date, the Liquidation Trust shall be liable for and shall pay the fees
assessed against the Debtors’ estate under 28 U.S.C. § 1930 until entry of a final decree closing
the Chapter 11 Cases. In addition, the Liquidation Trustee shall file post-confirmation quarterly



                                                  4
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 12 of 86




reports in conformity with the United States Trustee guidelines, until entry of an order closing or
converting the Chapter 11 Cases.

2.3.    Bar Date for Administrative Expense Claims. Pursuant to the Order (I) Establishing
Deadlines for Filing Proofs of Claim, (II) Establishing Deadlines for Filing Requests for
Payment of Postpetition Administrative Expenses, (III) Approving Form and Notice Thereof, and
(IV) Granting Related Relief (Dkt. No. 1890) (the “Initial Bar Date Order”), February 15, 2019
was the deadline for filing Administrative Expense Claims through December 31, 2018 (the
“Initial Administrative Claims Bar Date”). Confirmation of the Plan shall establish, and the
Confirmation Order shall be the order establishing, a supplemental bar date for Administrative
Expense Claims in the Chapter 11 Cases incurred after December 31, 2018. The deadline for
filing additional Administrative Expense Claims shall be the first Business Day that is at least 45
days after the Effective Date (the “Supplemental Administrative Claims Bar Date”) unless a later
date is otherwise approved or such time is extended by the Bankruptcy Court. Objections to
timely filed requests for allowance of Administrative Expense Claims must be filed and served
no later than 30 days after the Supplemental Administrative Claims Bar Date.

SECTION 3.       CLASSIFICATION AND TREATMENT
                 OF CLAIMS AND INTERESTS

3.1.   General Settlement of Claims. Pursuant to section 1123 of the Bankruptcy Code and in
consideration for the classification, distribution, releases, and other benefits under the Plan, on
the Effective Date, the provisions of the Plan shall constitute a good faith compromise of all
Claims, Interests, and controversies resolved pursuant to the Plan.

3.2.    Bar Date for Claims (other than Administrative Expense Claims). Pursuant to the
Initial Bar Date Order, February 15, 2019 was the deadline for filing a proof of Claim for all
Claims except (i) Administrative Expense Claims that arose after December 31, 2018, and (ii)
Tort Claims.76 On September 9, 2020, the Bankruptcy Court entered the Order (I) Establishing
Deadlines for Filing Proofs of Claim Solely With Respect To Tort Claims, (II) Approving Form
and Manner of Notice Thereof, and (III) Granting Related Relief (Dkt. No. 2966), which set
October 31, 2020 as the deadline for filing a proof of claim for Tort Claims (the “Tort Claims
Bar Date”).

3.3.    General Rules of Classification. The Plan: (i) divides Holders of Administrative
Expense Claims, Priority Tax Claims, Professional Fee Claims, Other Priority Claims, Secured
Tax Claims, Sexual Misconduct Claims, General Unsecured Claims, Intercompany Claims and
Interests into different groups and Classes based on their legal rights and interests, (ii) provides
for satisfaction of Sexual Misconduct Claims from the Sexual Misconduct Claims Fund, and (iii)
provides for the satisfaction of Administrative Expense Claims, Priority Tax Claims,
Professional Fee Claims, Other Priority Claims, Secured Tax Claims and General Unsecured
Claims (including other Tort Claims) from the Liquidation Trust, and (iv) provides for the
cancellation and termination of Intercompany Claims and Interests.
7 6
   Tort Claims as defined herein are defined as Harassment Claims in the Initial Bar Date
 Order. (Dkt. No. 1890 at 6- 7), and the definitions of Tort Claims and Harassment Claims are
 substantively the same. The “Tort Claims” nomenclature has been adopted and used in the Plan
 and the Plan Documents.


                                                 5
           Case 18-10601-MFW             Doc 3070-1        Filed 11/04/20   Page 13 of 86




Sections 3.7, 3.8, and 3.9 of the Plan describe the categories of Administrative Expense Claims,
Professional Fee Claims, and Priority Tax Claims, all of which are not classified. This Section 3
of the Plan classifies Claims and Interests, for all purposes, including voting, confirmation, and
distributions under the Plan. A Claim or Interest is classified in a particular Class only to the
extent the Claim or Interest falls within the Class description. To the extent part of the Claim or
Interest falls within a different Class description, the Claim or Interest is classified in that
different Class. A Claim or Interest is in a particular Class only to the extent that such Claim or
Interest is Allowed in that Class and has not been paid or otherwise settled prior to the Effective
Date.

Pursuant to Section 12.1 below, and for the reasons set forth in the Disclosure Statement, the
Plan provides for the substantive consolidation of the Estates into a single Estate for all purposes
associated with confirmation and consummation. As a result of the substantive consolidation of
the Estates, each Class of Claims and Interests will be treated as against a single consolidated
Estate without regard to the separate identification of the Debtors, and all Claims filed against
more than one Debtor either on account of joint and several liability or on account of the same
debt shall be deemed a single Claim against the consolidated Estates; provided, however, in the
event the Bankruptcy Court does not approve the substantive consolidation of the Estates, each
Class of Claims and Interests will be subdivided by Estate and each Estate’s assets will be
distributed to the Holders of Allowed Claims in accordance with the absolute priority rule as set
forth in this Plan.

3.4.    Summary of Treatment of Claims and Interests. The following table summarizes the
classification and treatment of the Classes of Claims and Interests under the Plan.

 CLASS        DESCRIPTION                     IMPAIRED / UNIMPAIRED           ENTITLED TO VOTE

 Class 1      Other Priority Claims           Unimpaired                      No - Deemed to Accept

 Class 2      Secured Tax Claims              Unimpaired                      No – Deemed to Accept

 Class 3      Secured Claims                  Unimpaired                      No - Deemed to Accept

 Class 4      Sexual Misconduct Claims        Impaired                        Yes

              General Unsecured Claims
 Class 5                                      Impaired                        Yes
              (including other Tort Claims)

 Class 6      Intercompany Claims             Impaired                        No – Deemed to Reject

 Class 7      Interests                       Impaired                        No - Deemed to Reject


3.5.   Postpetition Interest on Claims. Except as required by applicable bankruptcy law,
postpetition interest shall not accrue or be payable on account of any Claim.

3.6.    Full Satisfaction of Claims. The treatment in the Plan is in full and complete
satisfaction of all of the legal, contractual, and equitable rights that each Holder of an Allowed
Claim or an Allowed Interest may have in or against the Debtors or their property. Except as


                                                    6
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 14 of 86




provided in the Plan, this treatment supersedes and replaces any agreements or rights those
Holders have in or against the Debtors or their property.

EXCEPT AS SPECIFICALLY SET FORTH IN THE PLAN, NO DISTRIBUTIONS
WILL BE MADE AND NO RIGHTS WILL BE RETAINED ON ACCOUNT OF ANY
ADMINISTRATIVE EXPENSE CLAIM, PROFESSIONAL FEE CLAIM, OR CLAIM
THAT IS NOT ALLOWED.

3.7.   Administrative Expense Claims

        3.7.1.   Treatment. Except as otherwise provided in Section 3.7.2 of the Plan, or to the
extent that a Holder of an Allowed Administrative Expense Claim agrees to different treatment
with the Debtors or Liquidation Trustee, each Holder of an Allowed Administrative Expense
Claim shall receive Cash solely from the Liquidation Trust in an amount equal to the unpaid
amount of such Allowed Administrative Expense Claim on the later of the Effective Date or the
date on which such Administrative Expense Claim becomes an Allowed Administrative Expense
Claim, or as soon thereafter as is reasonably practicable; provided, however, that Allowed
Administrative Expense Claims representing liabilities incurred in the ordinary course of
business by the Debtors or liabilities arising under obligations incurred by the Debtors prior to
the Effective Date, shall be paid by the Debtors, in the ordinary course of business, consistent
with past practice and in accordance with the terms and subject to the conditions of any
agreements governing, instruments evidencing, or other documents relating to such transactions,
including, but not limited to, any applicable orders of the Bankruptcy Court. In addition,
Allowed Administrative Expense Claims of the United States Trustee for statutory fees under 28
U.S.C. § 1930 incurred prior to the Effective Date shall be paid solely from the Liquidation Trust
on the Effective Date by the Debtors, and thereafter, as such fees may thereafter accrue and be
due and payable, by the Liquidation Trustee in accordance with the applicable schedule for
payment of such fees.

       3.7.2.    Administrative Expense Claims Bar Date. To be eligible to receive
Distributions under the Plan on account of an Administrative Expense Claim that is not
otherwise Allowed by the Plan, a request for payment of an Administrative Expense Claim must
have been or be filed with the Bankruptcy Court on or before the Initial Administrative Expense
Claims Bar Date or the Supplemental Administrative Expense Claims Bar Date, as applicable, or
such other date as may be agreed to by the Liquidation Trustee. Any Administrative Expense
Claims that are not asserted in accordance herewith and with Section 3.7.1 of the Plan shall be
deemed disallowed under the Plan and shall be forever barred against the Debtors, their Estates,
the Liquidation Trust, or any of their Assets or property, and the Holder thereof shall be enjoined
from commencing or continuing any action, employment of process or act to collect, offset,
recoup, or recover such Claim.

3.8.    Professional Fee Claims. Each Bankruptcy Professional requesting compensation for
services rendered and reimbursement for expenses incurred during the period from the Petition
Date through the Effective Date must (i) file and serve a properly noticed final fee application by
no later than 45 days after the Effective Date and (ii) be paid solely from the Liquidation Trust
(a) the full unpaid amount as is Allowed by the Bankruptcy Court within 7 days after the date
that such Claim is Allowed by Order of the Bankruptcy Court or (b) upon such other terms as


                                                 7
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 15 of 86




may be mutually agreed upon between the Holder of such an Allowed Professional Fee Claim
and the Liquidation Trustee. Any Professional Fee Claim that is not asserted in accordance with
this Section 3.8 shall be deemed disallowed under this Plan and shall be forever barred against
the Debtors, the Estates, the Liquidation Trust, or any of their Assets or property, and the Holder
thereof shall be enjoined from commencing or continuing any action, employment of process or
act to collect, offset, recoup, or recover such Claim. Any Holder of a Claim or Interest (or their
representative, including, but not limited to, the Committee) may object to the allowance of
Professional Fee Claims, but the Liquidation Trustee may not.

3.9.     Priority Tax Claims. Except to the extent that a Holder of an Allowed Priority Tax
Claim agrees to a different treatment of such Claim, each Holder of an Allowed Priority Tax
Claim, if any such Claim exists, shall receive Cash solely from the Liquidation Trust in an
amount equal to the unpaid portion of such Allowed Priority Tax Claim on, or as soon thereafter
as is reasonably practicable, the date that is 90 calendar days after the Effective Date.

3.10.   Class 1: Other Priority Claims

        3.10.1. Classification. Class 1 consists of all Allowed Other Priority Claims against
any of the Debtors that are specified as having priority in section 507(a) of the Bankruptcy Code
if any such Claims exist as of the Effective Date.

        3.10.2. Treatment. Except to the extent that a Holder of an Allowed Other Priority
Claim against any of the Debtors has agreed to a different treatment of such Claim, each such
Holder shall receive, in full and final satisfaction, settlement, and release, and discharge of each
such Allowed Other Priority Claim, Cash solely from the Liquidation Trust in an amount equal to
such Allowed Other Priority Claim, on or as soon as reasonably practicable after the latest of (i)
the Effective Date, (ii) the date the Other Priority Claim becomes an Allowed Claim, and (iii) the
date for payment provided by any agreement or arrangement between the applicable Debtor or
the Liquidation Trustee and the Holder of the Allowed Other Priority Claim against the
applicable Debtor.

3.11.   Class 2: Secured Tax Claims

        3.11.1. Classification. Class 2 consists of all Allowed Secured Tax Claims against any
of the Debtors that, absent the secured status of such Claim, would be entitled to priority in right
of payment under section 507(a) of the Bankruptcy Code if any such Claims exist as of the
Effective Date.

       3.11.2. Treatment. Each Holder of an Allowed Secured Tax Claim against any of the
Debtors shall receive, in full and final satisfaction, settlement, and release, and discharge of each
such Allowed Secured Tax Claim, Cash solely from the Liquidation Trust in an amount equal to
such Allowed Secured Tax Claim, on or as soon as reasonably practicable after the latest of (i)
the Effective Date, (ii) the date the Secured Tax Claim becomes an Allowed Claim, and (iii) the
date for payment provided by any agreement or arrangement between the applicable Debtor or
the Liquidation Trustee and the Holder of the Secured Tax Claim. The applicable Debtor and the
Liquidation Trustee (after the Effective Date) specifically reserve the right to challenge the



                                                  8
           Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 16 of 86




validity, nature, and perfection of, and to avoid, pursuant to the provisions of the Bankruptcy
Code and other applicable law, any purported liens relating to the Secured Tax Claims.

3.12.   Class 3: Secured Claims

      3.12.1. Classification. Class 3 consists of all Allowed Secured Claims, other than
Allowed Secured Tax Claims.

        3.12.2. Treatment. On the Effective Date, or as soon as reasonably practicable
thereafter, each Holder of an Allowed Secured Claim will receive, at the election of the
Liquidation Trustee, one of the following treatments in full satisfaction of its Allowed Secured
Claim:

                  (1)   The Liquidation Trustee will convey to the Holder of the Allowed Secured
                        Claim the collateral in which such Holder has a security interest;

                  (2)   The Liquidation Trustee will pay to the Holder of the Allowed Secured
                        Claim, up to the amount of such Allowed Secured Claim, any net proceeds
                        actually received from the sale or disposition of the collateral in which
                        such Holder has a security interest;

                  (3)   Provided there is Distributable Cash on hand, the Liquidation Trustee will
                        pay Cash to the Holder of the Allowed Secured Claim in the amount of
                        such Allowed Secured Claim;

                  (4)   Such other distributions or treatment that are necessary to leave the rights
                        of the Holder of the Allowed Secured Claim unimpaired or that are
                        necessary to otherwise satisfy the requirements of Chapter 11 of the
                        Bankruptcy Code; or

                  (5)   Such other and less favorable distributions or treatments as may be agreed
                        upon by and between the Holder of the Allowed Secured Claim and the
                        Liquidation Trustee.

        The Liquidation Trustee may, in his or her discretion, select which of these treatments
each Holder of an Allowed Secured Claim will receive and any Cash payments to such Holders
will be paid solely from the Liquidation Trust. The Liquidation Trustee shall have until the later
of (a) the Effective Date and (b) 90 days after a Class 3 Claim has become an Allowed Secured
Claim to elect which treatment to provide to such Holder of an Allowed Secured Claim.
Notwithstanding the foregoing, any agreement between a Holder of an Allowed Secured Claim
and the Debtors approved by the Bankruptcy Court prior to the Effective Date shall remain in full
force and effect.

3.13.   Class 4: Sexual Misconduct Claims

        3.13.1.    Classification. Class 4 consists of the Sexual Misconduct Claims.




                                                  9
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20     Page 17 of 86




       Treatment. On the Effective Date, pursuant to the terms and conditions of the Plan, (i)
all Sexual Misconduct Claims shall be released as against the Released Parties pursuant to the
terms and conditions of the Plan; and (ii) the Sexual Misconduct Claims Fund shall be
administered, processed, settled, resolved, liquidated, satisfied, and distributed in accordance
with the terms of the Plan, the Plan Support Agreement, and the Sexual Misconduct Claims Fund
Procedures.

        Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided
by the total of the Point Awards to establish the value of each point (the “Point Value”). The
Point Value will be multiplied by the Point Award for each Sexual Misconduct Claim to
calculate the monetary amount (i.e. the Liquidated Value) to be awarded to each Holder of
Sexual Misconduct Claims.

        After a Sexual Misconduct Claim is Allowed and liquidated in accordance with the
Sexual Misconduct Claims Fund Procedures and the Liquidated Value is determined, Holders of
Allowed and liquidated Sexual Misconduct Claims shall have the option to release Harvey
Weinstein or to not release Harvey Weinstein and pursue an action against him (but not any
Released Party) in another court of competent jurisdiction. Holders of Sexual Misconduct
Claims who do not affirmatively elect to release Harvey Weinstein shall receive 25% of the
Liquidated Value of their Sexual Misconduct Claims in consideration of the release of their
potential Sexual Misconduct Claims against the Released Parties, and Holders of Sexual
Misconduct Claims who affirmatively elect to release Harvey Weinstein shall receive the full
Liquidated Value of their Sexual Misconduct Claims.

       Pursuant to the Channeling Injunction, all Sexual Misconduct Claims shall be
permanently channeled to the Sexual Misconduct Claims Fund, and such Sexual Misconduct
Claims may thereafter be asserted exclusively against the Sexual Misconduct Claims Fund and
resolved (including, determining the recovery amount, if any, of each Sexual Misconduct Claim
and the timing of the payment thereof) in accordance with the Sexual Misconduct Claims Fund
Procedures established by Order of the Bankruptcy Court, except that Holders of Sexual
Misconduct Claims who do not affirmatively elect to release Harvey Weinstein shall be excused
from the Channeling Injunction solely for the purpose of pursuing an action against Harvey
Weinstein (but not any Released Party) in another court of competent jurisdiction. In the event a
Holder of a Sexual Misconduct Claim does not affirmatively elect to release Harvey Weinstein
and such Holder obtains any judgment against Harvey Weinstein arising out of, related to or
connected to their Sexual Misconduct Claims, such Holder may seek to enforce, collect or
otherwise recover on such judgment by any manner or means, whether directly or indirectly,
from either Harvey Weinstein or the Insurance Companies (as applicable), provided, however, if
such Holder seeks to enforce, collect or otherwise recover the judgment from the Insurance
Companies, Harvey Weinstein shall not seek coverage from the Insurance Companies for such
judgment; provided further, that (i) with respect to such Holder’s non-released Sexual
Misconduct Claims against Harvey Weinstein, the Insurance Companies reserve their rights to
contest coverage, and (ii) nothing in this paragraph shall be read to expand or alter the terms,
conditions and provisions of any Insurance Policies.

                                               10
          Case 18-10601-MFW           Doc 3070-1       Filed 11/04/20     Page 18 of 86




         Pursuant to the terms of this Plan and the Confirmation Order, Holders of all Sexual
Misconduct Claims are permanently enjoined from filing any future litigation, Claims, or causes
of action arising out of Sexual Misconduct Claims against any of the Released Parties (or any of
their respective property), and may not proceed in any manner against any of the Released Parties
(or any of their respective property) in any forum whatsoever, including, without limitation, any
state, federal, or foreign court or administrative or arbitral forum, and are required to pursue their
Sexual Misconduct Claims solely against the Sexual Misconduct Claims Fund pursuant to the
Sexual Misconduct Claims Fund Procedures.

        Holders of Sexual Misconduct Claims are not entitled to receive distributions or other
payment of funds from any portion of the Settlement Amount other than the Sexual Misconduct
Claims Fund on behalf of, related to, or with respect to, such Sexual Misconduct Claims, nor
shall such Holders receive any other distributions whatsoever under the Plan on behalf of, related
to, or with respect to their Sexual Misconduct Claims.

        Holders of Sexual Misconduct Claims are Impaired and are entitled to vote on the Plan.

        The female former employees of the Debtors whose interests are covered by the NYOAG
Lawsuit are (i) Holders of Sexual Misconduct Claims; (ii) permitted to recover from the Sexual
Misconduct Claims Fund; and (iii) entitled to vote on the Plan as members of Class 4. The
NYOAG is not a Holder of any Claims or Interests in an individual or institutional capacity, and
is not entitled to vote on the Plan nor to receive any distributions under the Plan. The NYOAG is
also not eligible to vote on the Plan on behalf of any female former employees covered by the
NYOAG Lawsuit, nor is the NYOAG eligible to recover from the Sexual Misconduct Claims
Fund on behalf of female former employees covered by the NYOAG Lawsuit. On the Effective
Date, the NYOAG shall release all of the Sexual Misconduct Claims brought in a representative
capacity and any future Sexual Misconduct Claims against the Released Parties the NYOAG
could bring in an individual or representative capacity (and such release shall be in a form and
substance reasonably acceptable to the Settlement PartiesFormer Representatives), provided,
however, the NYOAG may in its discretion elect to continue with its pending action against
Harvey Weinstein (but not any Released Party) in a representative capacity on behalf of Holders
of Sexual Misconduct Claims who are covered by the NYOAG Lawsuit and do not affirmatively
elect to release Harvey Weinstein.

3.14.   Class 5: General Unsecured Claims

       3.14.1. Classification. Class 5 consists of all General Unsecured Claims (including
other Tort Claims). To the extent the Court does not approve the substantive consolidation of the
Debtors, the treatment described below will apply to each Class for each of the Debtors.

       3.14.2. Treatment. Except to the extent that a Holder of an Allowed General
Unsecured Claim agrees to a different treatment of such Claim, in full and final satisfaction,
settlement, and release, and discharge of the Allowed General Unsecured Claims against each
of the Debtors, each Holder of an Allowed General Unsecured Claim will receive its Pro Rata
share of the Distributable Cash from the Liquidation Trust as soon as practicable as determined
by the Liquidation Trustee in accordance with the Liquidation Trust Agreement; provided,
however, that each Holder of an Allowed General Unsecured Claim against more than one


                                                 11
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 19 of 86




Debtor shall be entitled to a single distribution on account of each Claim that arises out of the
same facts and circumstances regardless of the number of Debtors against which the Claim is
asserted. Seyfarth Shaw LLP’s unpaid fees for services rendered to the Debtors prior to the
Petition Date shall be classified as General Unsecured Claims and Seyfarth Shaw LLP will
receive its Pro Rata share of Distributable Cash from the Liquidation Trust for the
Allowed amount of its General Unsecured Claims. The Liquidation Trustee reserves its rights
to dispute the validity of any General Unsecured Claim, whether or not objected to prior to the
Effective Date.

        Holders of Allowed General Unsecured Claims are Impaired and are entitled to vote on
the Plan.

3.15. Class 6: Intercompany Claims Against the Debtors. Class 6 consists of all
Intercompany Claims against the Debtors. On the Effective Date, Intercompany Claims against
the Debtors shall not be entitled to any Distribution under the Plan and such claims shall be
cancelled and dischargedreleased on the Effective Date.

        Holders of Intercompany Claims will receive no Distributions under the Plan in respect of
such Intercompany Claims, are not entitled to vote on the Plan, and are deemed to have rejected
the Plan.

3.16. Class 7: Interests in the Debtors. Class 7 consists of all Interests in the Debtors. All
Interests in the Debtors shall be cancelled and terminated on the Effective Date of the Plan.

        Holders of Interests will receive no Distributions under the Plan in respect of such
Interests, are not entitled to vote on the Plan, and are deemed to have rejected the Plan.

SECTION 4.       DISTRIBUTIONS UNDER THE PLAN

4.1.   Timing of Distributions Under The Plan. Any Distribution to be made pursuant to the
Plan shall be deemed to have been timely made if made within fourteen (14) calendar days of the
time specified in the Plan.

4.2.   Manner of Payment Under the Plan. Unless the Entity receiving a payment agrees
otherwise, any payment in Cash to be made under the Plan shall be made by check drawn on a
domestic bank, or by wire transfer from a domestic bank.

4.3.    Withholding of Taxes. The Liquidation Trustee shall distribute the assets and property
of the Liquidation Trust in accordance with the terms of the Plan. To the extent required by
applicable law, the Liquidation Trustee shall withhold from the Liquidation Trust any assets or
property which must be withheld for foreign, federal, state and local taxes payable with respect
thereto or payable by the Entity entitled to such assets to the extent required by applicable law.
The Debtors, the Estates and the Liquidation Trustee shall not have the authority to or be
responsible for any withholding of taxes applicable to Distributions other than the Distributions
of assets and property of the Liquidation Trust.

4.4.   Unclaimed Distributions. Any Cash, assets, and other property to be distributed under
the Plan that cannot be delivered to the Entity entitled thereto (including by an Entity’s failure to

                                                 12
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 20 of 86




negotiate a check issued to such Entity) before the later of (a) one year after the Effective Date,
(b) if the applicable Entity’s Claim has been objected to, six months after an order allowing such
Entity’s Claim becomes a Final Order, or (c) six months after the time period for objecting to
Claims has lapsed and no objection has been lodged, shall become vested in, and shall be
transferred to, the Liquidation Trust notwithstanding state or other escheat or similar laws to the
contrary, and in accordance with the Liquidation Trust Agreement, any such Cash, assets or other
property shall be shared ratably amongst the Holders of Allowed Claims who previously
accepted distributions from the Liquidation Trust. In such event, such Entity’s Claim shall no
longer be deemed to be Allowed and such Entity shall be deemed to have waived its rights to
such payments or Distributions under the Plan pursuant to section 1143 of the Bankruptcy Code,
shall have no further Claim in respect of such Distribution, and shall not participate in any further
Distributions under the Plan with respect to such Claim. Nothing in this Section 4.4 shall govern
unclaimed distributions from the Sexual Misconduct Claims Fund, as the distribution of the
Sexual Misconduct Claims Fund shall be handled in accordance with the Sexual Misconduct
Claims Fund Procedures.

4.5.   Transferability of Liquidation Trust Interests. The beneficial interests in the
Liquidation Trust shall not be transferable or assignable except by will, intestate succession, or
operation of law.

4.6.   Fractional Cents. Notwithstanding anything to the contrary contained herein, no Cash
payments of fractions of cents will be made. Fractional cents shall be rounded to the nearest
whole cent (with ½ cent or less to be rounded down).

4.7.   Delivery of Distributions in General. Distributions to Holders of Administrative
Expense Claims, Priority Tax Claims, Professional Fee Claims, Other Priority Claims and
General Unsecured Claims shall be made from the Liquidation Trust in accordance with the
terms to the Plan. Distributions to Holders of Sexual Misconduct Claims shall be made from the
Sexual Misconduct Claims Fund in accordance with the terms of the Sexual Misconduct Claims
Fund Procedures.

       Distributions to Holders of Administrative Expense Claims, Priority Tax Claims,
Professional Fee Claims, Other Priority Claims, General Unsecured Claims, and Sexual
Misconduct Claims shall be made to the address of the Holder of such Claim as indicated on the
records of the Debtors, or if a proof of claim has been filed, to the address on the proof of claim,
unless the Liquidation Trustee or the Sexual Misconduct Claims Examiner is instructed
otherwise by a signed writing from the Holder of such Allowed Claim.

4.8.    Minimum Distribution Amount. Notwithstanding anything to the contrary contained
herein, no Cash payments of $100 or less will be made.

4.9.    Treatment of Contingent and Disputed Claims. Holders of Contingent and Disputed
Claims shall be paid from the Liquidation Trust only after such Claims have become fixed and/or
liquidated. No interest shall be paid on account of Contingent and Disputed Claims except as
provided in section 506(b) of the Bankruptcy Code. Any Contingent and Disputed Claims that
have not become fixed or liquidated on or before two years after the Effective Date shall be
deemed waived, disallowed, and expunged unless the Holder of such Claim has, on or before two


                                                 13
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 21 of 86




years following the Effective Date, filed a request with the Bankruptcy Court requesting
estimation of such Claim for purposes of allowance pursuant to section 502(c) of the Bankruptcy
Code. After the later of two years following the Effective Date and the entry of Final Orders on
any timely filed requests for estimation no cash reserves will be held for Contingent and
Disputed Claims and any funds previously held for such purposes may be distributed to the
Holders of Allowed Claims.

4.10. Estimation of Contingent and Disputed Claims. The Debtors or the Committee
(before the Effective Date) or the Liquidation Trustee (on or after the Effective Date) may, at any
time, and from time to time, request that the Bankruptcy Court estimate any Contingent Claim or
Disputed Claim pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of
whether an objection was previously filed with the Bankruptcy Court with respect to such Claim,
or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court will
retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
any Claim, including, without limitation, during the pendency of any appeal relating to such
objection. In the event that the Bankruptcy Court estimates any Contingent Claim or Disputed
Claim, the amount so estimated shall constitute either the Allowed amount of such Claim or a
maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated
amount constitutes a maximum limitation on the amount of such Claim, the Debtors, the
Committee, or the Liquidation Trustee may pursue supplementary proceedings to object to the
allowance of such Claim; provided, however, the Liquidation Trustee may elect not to pursue
such supplementary proceedings, instead electing to treat such maximum amount as the Allowed
amount of such Claim.

4.11. Objections to Claims. The Plan and the Confirmation Order shall be deemed to
constitute an objection by the Debtors to the allowance of all Claims (other than Professional Fee
Claims) filed against the Debtors in these Chapter 11 Cases. On and after the Effective Date and
in accordance with the Liquidation Trust Agreement, the Liquidation Trustee shall have the
authority to compromise, settle, otherwise resolve or withdraw any objections to the allowance of
Claims (other than Sexual Misconduct Claims or Professional Fee Claims) against the Debtors
filed with the Bankruptcy Court withoutafter providing notice to Creditors orand receiving an
order offrom the Bankruptcy Court, provided, however, no such notice and order shall be
required for any objections not filed with the Bankruptcy Court. On and after the Effective
Date and in accordance with the Sexual Misconduct Claims Fund Procedures, the Sexual
Misconduct Claims Examiner shall have the authority to compromise, settle, otherwise resolve or
withdraw any objections to the allowance of Sexual Misconduct Claims filed with the
Bankruptcy Court without notice to Creditors or order of the Bankruptcy Court.

4.12. Distributions to Holders of Claims. Payments and distributions to each Holder of a
Claim that is not an Allowed Claim, to the extent that such Claim ultimately becomes an
Allowed Claim, shall be made in accordance with the Plan, including the provisions governing
the Class of Claims in which such Claim is classified. As soon as practicable after the date that
any Claim is Allowed, in whole or in part, the Liquidation Trustee shall distribute to the Holder
of such Claim any Cash that would have been distributed to such Holder if such Claim had been
an Allowed Claim on the Effective Date. No distribution shall be made with respect to all or any
portion of any Disputed Claim pending the entire resolution thereof. Distribution shall be made
as soon as practicable with respect to any portion of a Contingent Claim that becomes fixed or


                                                14
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20     Page 22 of 86




liquidated. Nothing in this section shall affect the allowance, liquidation, or payment of Sexual
Misconduct Claims, which shall be governed by Section 3.13 of the Plan and the Sexual
Misconduct Claims Fund Procedures.

4.13. No Postpetition Interest. Unless otherwise specifically provided for in the Plan or the
Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims, and no Holder of a Claim shall be entitled to interest accruing
on or after the Petition Date on any Claim. Interest shall not accrue or be paid upon any Claim
after the Effective Date, including on any Disputed Claim, in respect of the period from the
Effective Date to the date a Distribution is made thereon if and after such Disputed Claim
becomes an Allowed Claim.

SECTION 5.      THE SETTLEMENT EMBODIED IN PLAN

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the Plan
incorporates a proposed compromise and settlement of numerous inter-Debtor, Debtor-Creditor,
and inter-Creditor issues designed to achieve an economic settlement of Claims against all of the
Debtors and fair (under the circumstances) and efficient resolution of the Chapter 11 Cases. At
the Confirmation Hearing, the Bankruptcy Court will determine whether to approve the
Settlement as fair and equitable and within the bounds of reasonableness. If the Settlement is
approved, the Confirmation Order shall constitute an order of the Bankruptcy Court, pursuant to
section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019, approving the
compromises and settlements contained in the Plan and Plan Support Agreement.

5.1.   Incorporation of Plan Support Agreement. The Plan Support Agreement is
incorporated into the Plan and will become effective on the Effective Date.

5.2.    Summary of Settlement. Tort Claims have been alleged against certain of the Released
Parties and Harvey Weinstein. Subject to the entry of the Confirmation Order approving the
Settlement and the occurrence of the Effective Date, the Settlement provides mechanisms by
which the universe of Tort Claims related directly or indirectly to the alleged misconduct of
Harvey Weinstein, including, but not limited to the Sexual Misconduct Claims, shall be
permanently resolved, released, discharged, and enjoined.

       As consideration for the Settlement, the Insurance Companies, on behalf of the Released
Parties (and Harvey Weinstein, but only with respect to Sexual Misconduct Claims held by
Holders of Sexual Misconduct who affirmatively elect to release Harvey Weinstein), are paying
the aggregate amount of $35,214,882.30 (the “Settlement Amount”), which is to be allocated as
follows. Pursuant to the terms of the Plan Support Agreement, the Insurance Companies shall
pay, on behalf of the Released Parties (and Harvey Weinstein, but only with respect to Sexual
Misconduct Claims held by Holders of Sexual Misconduct who affirmatively elect to release
Harvey Weinstein): (i) the aggregate Cash amount of the Sexual Misconduct Claims Fund
($17,064,525.30); (ii) the aggregate Cash amount to the Estates in the amount of the Liquidation
Trust Settlement Payment ($8,407,305.00); (iii) the aggregate Cash amount of the Former
Representatives Defense Costs ($9,743,052.00). The Former Representatives Defense Costs do
not provide for reimbursement of any defense costs and expenses incurred by Harvey
Weinstein. In addition, the Insurance Companies, upon the Effective Date, shall be deemed to


                                               15
           Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 23 of 86




withdraw (or waive with the consent of the Committee) their proofs of claim filed against the
Debtors.

        In exchange for the consideration discussed above, all Claims against the Released Parties
will either be (i) permanently channeled to the Sexual Misconduct Claims Fund pursuant to the
Channeling Injunction and the Released Parties shall receive the benefit of the Bankruptcy
Injunctions (which shall include approval of the Channeling Injunction) and Releases, or (ii)
permanently released, discharged, and enjoined pursuant to the Plan (and the Plan Support
Agreement) and the Released Parties shall receive the benefit of the Bankruptcy Injunctions and
Releases set forth herein.

       The Settlement is expressly conditioned upon the Confirmation Order (which shall
include the Channeling Injunction) becoming a Final Order.

5.3.    Global Escrow Agent. The Insurance Companies shall pay, on behalf of the Released
Parties (and Harvey Weinstein, but only with respect to Sexual Misconduct Claims held by
Holders of Sexual Misconduct who affirmatively elect to release Harvey Weinstein), the
Settlement Amount to an account controlled by the Global Escrow Agent in immediately
available funds not later than ten (10) Business Days following occurrence of the Effective Date.
Once payment of the Settlement Amount has been received by the Global Escrow Agent, the
Global Escrow Agent shall promptly, and in any case no more than three (3) Business Days
following receipt of the Settlement Amount, distribute by wire transfer the distributions
described in this Section 5. Each Insurance Company will fund its applicable portion in respect
of the Settlement Amount, as specified in Schedule 2 attached to this Plan.

5.4.    Sexual Misconduct Claims Fund. From the Settlement Amount, $17,064,525.30 shall
be distributed by the Global Escrow Agent to an account controlled by the Sexual Misconduct
Claims Examiner who shall administer, process, settle, resolve, liquidate, satisfy, and distribute
the Sexual Misconduct Claims Fund to Holders of Allowed Sexual Misconduct Claims in
accordance with the Sexual Misconduct Claims Fund Procedures. In exchange for the Sexual
Misconduct Claims Fund as well as additional consideration provided for in the Plan, such
Sexual Misconduct Claims shall be (a) permanently channeled to the Sexual Misconduct Claims
Fund and administered in accordance with the Sexual Misconduct Claims Fund Procedures in
full satisfaction, discharge, and release of any and all such Sexual Misconduct Claims, and (b)
permanently enjoined and released against the Released Parties pursuant to the Channeling
Injunction in accordance with the terms of this Plan. The Sexual Misconduct Claims Fund will
be used to pay: (a) administrative expenses of the Sexual Misconduct Claims Fund; (b) taxes on
the Sexual Misconduct Claims Fund; (c) distributions to Holders of Sexual Misconduct Claims.
The Sexual Misconduct Claims Fund will not be used to pay any administrative expenses or
taxes incurred relating to the Estates.

        As it pertains to the NYOAG, any Claims the NYOAG currently holds arise in its
representative capacity for the People of the State of New York. The female former employees
of the Debtors whose interests are covered by the NYOAG Lawsuit are (i) Holders of Sexual
Misconduct Claims; (ii) permitted to recover from the Sexual Misconduct Claims Fund; and (iii)
entitled to vote on the Plan as members of Class 4. The NYOAG is not a Holder of any Claims
or Interests in an individual or institutional capacity, and is not entitled to vote on the Plan nor to


                                                  16
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20     Page 24 of 86




receive any distributions under the Plan. The NYOAG is also not eligible to vote on the Plan on
behalf of any female former employees covered by the NYOAG Lawsuit, nor is the NYOAG
eligible to recover from the Sexual Misconduct Claims Fund on behalf of female former
employees covered by the NYOAG Lawsuit. On the Effective Date, the NYOAG shall release
all of the Sexual Misconduct Claims brought in a representative capacity and any future Sexual
Misconduct Claims against the Released Parties the NYOAG could bring in an individual or
representative capacity (and such release shall be in a form and substance reasonably acceptable
to the Settlement PartiesFormer Representatives), provided, however, the NYOAG may in its
discretion elect to continue with its pending action against Harvey Weinstein (but not any
Released Party) in a representative capacity on behalf of Holders of Sexual Misconduct Claims
who are covered by the NYOAG Lawsuit and do not affirmatively elect to release Harvey
Weinstein.

        Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided
by the total of the Point Awards to establish the value of each point (the “Point Value”). The
Point Value will be multiplied by the Point Award for each Sexual Misconduct Claim to
calculate the monetary amount (i.e. the Liquidated Value) to be awarded to each Holder of
Sexual Misconduct Claims.

        After a Sexual Misconduct Claim is Allowed and liquidated in accordance with the
Sexual Misconduct Claims Fund Procedures and the Liquidated Value is determined, Holders of
such Allowed and liquidated Sexual Misconduct Claims shall have the option to release Harvey
Weinstein or to not release Harvey Weinstein and pursue an action against him (but not any
Released Party) in another court of competent jurisdiction. Holders of Sexual Misconduct
Claims who do not affirmatively elect to release Harvey Weinstein shall receive 25% of the
Liquidated Value of their Sexual Misconduct Claims in consideration of the release of their
potential Sexual Misconduct Claims against the Released Parties, and Holders of Sexual
Misconduct Claims who affirmatively elect to release Harvey Weinstein shall receive the full
Liquidated Value of their Sexual Misconduct Claims.

        For each Holder of a Sexual Misconduct Claim who does not affirmatively elect to
release Harvey Weinstein, 75% of the Liquidated Value of their Sexual Misconduct Claims shall
be allocated to a reversionary fund for the benefit of the Allianz Insurance Companies and the
Chubb Insurance Companies. The Sexual Misconduct Claims Examiner shall revert 63% of
reversionary fund to the Allianz Insurance Companies and 37% of the reversionary fund to the
Chubb Insurance Companies. Distribution of the reversionary fund to the Allianz Insurance
Companies and the Chubb Insurance Companies shall occur at the same time and not earlier than
the initial distributions to Holders of Allowed Sexual Misconduct Claims from the Sexual
Misconduct Claims Fund.

5.5.    Non-Released Parties’ Contribution Claims. In the event a Tort Claimant has initiated
(or initiates in the future) an action against a Non-Released Party related to a Tort Claim, any
recovery in such action (or a related action) against a Released Party shall be deemed completely
satisfied based on the Released Party’s (and/or such Released Party’s Insurance Companies’)


                                               17
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 25 of 86




contribution to the Settlement Amount, regardless of the jurisdiction in which the Tort Claimant
brings the Tort Claim or the applicable law that governs such Tort Claim. On and after the
Effective Date, all Claims for contribution (including Claims for contribution arising from,
related to or connected to Tort Claims) held by a Non-Released Party shall be permanently
enjoined, discharged, and released against all Released Parties.

5.6.    Liquidation Trust. From the Settlement Amount, $8,407,305.00 shall be distributed by
the Global Escrow Agent to an account controlled by the Liquidation Trustee who shall manage
the Liquidation Trust and distributions from the Liquidation Trust in accordance with the
provisions of this Plan, the Plan Support Agreement and the Liquidation Trust Agreement. In
consideration for the Liquidation Trust as well as the additional consideration provided for in the
Plan, all Claims (other than the Sexual Misconduct Claims) against the Released Parties and
Harvey Weinstein, shall (a) recover solely, if at all, from the Liquidation Trust in full
satisfaction, discharge, and release of such Claims, and (b) all such Claims shall be
permanently enjoined and released against the Released Parties pursuant to the Bankruptcy
Injunctions and Releases set forth in the Plan and the Plan Support Agreement.

5.7.     Former Representatives Defense Costs. Pursuant to the terms and conditions of the
Plan and the Plan Support Agreement, the Former Representatives have agreed, in consideration
for the releases and injunctions contemplated hereunder and thereunder, to waive, in part, their
entitlement to reimbursement of all defense costs and expenses as a priority to payment of any
liability or settlement amount pursuant to the terms of the applicable Insurance Policies. As a
result of such waiver, the Former Representatives shall be reimbursed $9,743,052.00, an amount
which, in the aggregate, approximates fifty percent (50%) of the fees and expenses incurred by
the Former Representatives as of April 25, 2019 and for any other defense costs or expenses
incurred by the Former Representatives after such date, the Former Representatives will be
reimbursed zero percent (0%) of their fees and expenses. The Global Escrow Agent shall
distribute the Former Representatives Defense Costs to an account controlled by a representative
selected by the Former Representatives, this representative shall distribute the funds to satisfy the
defense costs incurred by the Former Representatives in connection with the defense of the
applicable cases, and such distributions shall be made in accordance with the payment schedule
held by Jed Melnick of Melnick ADR, LLC. The Former Representatives Defense Costs do not
provide for reimbursement of any defense costs and expenses incurred by Harvey Weinstein.

5.8.     Channeling Injunction. From and after the Effective Date: (i) all Sexual Misconduct
Claims against the Released Parties will be subject to the Channeling Injunction pursuant to
section 105(a) of the Bankruptcy Code and the provisions of the Plan and the Confirmation
Order, except that Holders of Sexual Misconduct Claims who do not affirmatively elect to
release Harvey Weinstein shall be excused from the Channeling Injunction solely for the purpose
of pursuing an action against Harvey Weinstein (but not any Released Party) in another court of
competent jurisdiction; (ii) upon the funding of the Sexual Misconduct Claims Fund by the
Insurance Companies on behalf of the Released Parties (and Harvey Weinstein, but only with
respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct who affirmatively
elect to release Harvey Weinstein), the Released Parties shall have no obligation to pay any
liability of any nature or description arising out of, relating to, or in connection with the Sexual
Misconduct Claims; (iii) if a Holder of a Sexual Misconduct Claim affirmatively elects to release
Harvey Weinstein, Harvey Weinstein shall have no obligation to pay any liability of any nature or


                                                 18
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 26 of 86




description arising out of, relating to, or in connection with such Holder’s Sexual Misconduct
Claims, provided, however, that nothing in the Plan shall preclude any action by the Settlement
Parties to enforce the Plan, and nothing shall preclude any Holder of a Sexual Misconduct Claim
who does not affirmatively elect to release Harvey Weinstein from pursuing an action against
him in another court of competent jurisdiction. Further, nothing in this Section 5.8 or the
Channeling Injunction shall constitute or be deemed a waiver of any claim, right or Cause of
Action connected to any Sexual Misconduct Claim by any Settlement Party against any Entity
that is not a Released Party. The Plan Proponents will only seek confirmation of the Plan if the
Holders of Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with
section 1126(c) of the Bankruptcy Code. Accordingly, the Channeling Injunction shall be
binding upon, and enforceable by its terms against, all Holders of Sexual Misconduct Claims,
irrespective of whether any such Holder (i) has voted to accept the Plan or (ii) has agreed to be
bound by the Channeling Injunction, in both cases, only because the Class consisting of the
Holders of Sexual Misconduct Claims (Class 4) has voted to approve the Plan in accordance with
section 1126(c) of the Bankruptcy Code. In order to supplement the injunctive effect of the
Bankruptcy Injunctions, and pursuant to sections 105(a) of the Bankruptcy Code, the
Confirmation Order shall provide for the following permanent injunction to take effect as of
the Effective Date:

        5.8.1.    Channeling Injunction Terms. In order to (i) preserve and promote the
Settlement and the Plan and (ii) supplement, where necessary, the effect of the injunctions and
the releases described in Sections 7.2 and 7.3 of the Plan, and pursuant to the exercise of the
equitable jurisdiction and power of the Bankruptcy Court under section 105(a) of the Bankruptcy
Code, all Persons and Entities that (a) have held or asserted, or that hold or assert, or that may
hold or assert in the future, any Sexual Misconduct Claims against the Released Parties, or any of
them or (b) have affirmatively elected to release Harvey Weinstein, each shall have recourse
solely to the Sexual Misconduct Claims Fund and each shall be permanently stayed, restrained
and enjoined from taking any action for the purpose of directly or indirectly collecting,
recovering, or receiving payments, satisfaction, or recovery from any Released Party or Harvey
Weinstein with respect to any Sexual Misconduct Claims, including, but not limited to:

               (1)    commencing or continuing, in any manner, whether directly or indirectly,
                      any suit, actions or other proceedings of any kind with respect to any
                      Sexual Misconduct Claim against any of the Released Parties or Harvey
                      Weinstein or against the property of any of the Released Parties or Harvey
                      Weinstein;

               (2)    enforcing, levying, attaching, collecting or otherwise recovering, by any
                      manner or means, whether directly or indirectly, from any of the Released
                      Parties or Harvey Weinstein, or the property of the Released Parties or
                      Harvey Weinstein, any judgment, award, decree or other order with respect
                      to any such Sexual Misconduct Claim against any of the Released Parties,
                      Harvey Weinstein or any other person;




                                               19
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 27 of 86




               (3)     creating, perfecting, or enforcing in any manner, whether directly or
                       indirectly, any Lien of any kind relating to any Sexual Misconduct Claim
                       against any of the Released Parties or Harvey Weinstein, or the property of
                       any of the Released Parties or Harvey Weinstein;

               (4)     asserting, implementing or accomplishing any setoff, right of subrogation,
                       indemnity, contribution or recoupment of any Sexual Misconduct Claim of
                       any kind, whether directly or indirectly, against (i) any obligation due to
                       any of the Released Parties or Harvey Weinstein, (ii) any of the Released
                       Parties or Harvey Weinstein; or (iii) the property of any of the Released
                       Parties or Harvey Weinstein; and

               (5)     taking any act, in any manner, in any place whatsoever, that does not
                       conform to, or comply with, the provisions of the Plan Documents, with
                       respect to any such Sexual Misconduct Claim.

        5.8.2.  Reservations. Notwithstanding anything to the contrary in Section 5.8.1 of the
Plan, this Channeling Injunction shall not enjoin or affect the rights of any persons or Entities to
the treatment afforded to them under the Plan, including the right of Holders of Sexual
Misconduct Claims to assert such Claims in accordance with the Plan and the Sexual Misconduct
Claims Fund Procedures.

        5.8.3.   Modifications. Notwithstanding an order by the Bankruptcy Court modifying
this Channeling Injunction to comply with the Bankruptcy Code, the scope of this Channeling
Injunction may not be amended, modified, or limited in any material respect without the prior
consent of the Settlement Parties.

        5.8.4.   Authorization for Recognition and Enforcement of Channeling Injunction.
The Settlement Parties (and each of them) are authorized to take all necessary or appropriate
actions, in accordance with the terms of this Plan and the agreements incorporated herein, to
enforce, or otherwise have recognized, the Confirmation Order, the Plan, the Channeling
Injunction, or any other related document, in any jurisdiction worldwide and without limitation,
provided, however, the cost of such actions shall be borne by the party seeking enforcement or
recognition unless otherwise provided in the Plan or the applicable Plan Document.

5.9.    Additional Documentation; Non-Material Modifications. From and after the Effective
Date, the Sexual Misconduct Claims Examiner, Liquidation Trustee, and the Settlement Parties
shall be authorized to enter into, execute, adopt, deliver and/or implement all contracts, leases,
instruments, releases, and other agreements or documents necessary to effectuate or memorialize
the Settlement contained in this Section 5 without further Order of the Bankruptcy Court.
Additionally, the Sexual Misconduct Claims Examiner, Liquidation Trustee, and the Settlement
Parties may make technical and/or immaterial alterations, amendments, modifications or
supplements to the terms of any settlement contained in this Section 5, subject to Bankruptcy
Court approval, provided, however, any such changes must be consistent with the terms of the
Plan Support Agreement and the Plan, and the amendment or modification does not materially
and adversely change the treatment of any Holder of an Allowed Claim without the prior written
agreement of such Holder. A Class of Claims that has accepted the Plan shall be deemed to have


                                                20
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 28 of 86




accepted the Plan, as altered, amended, modified or supplemented under this Section 5.9, if the
proposed alteration, amendment, modification or supplement does not materially and adversely
change the treatment of the Claims within such Class. An Order of the Bankruptcy Court
approving any amendment or modification made pursuant to this Section 5.9 shall constitute an
Order in aid of consummation of the Plan and shall not require the re-solicitation of votes on the
Plan.

SECTION 6.       LIQUIDATION TRUST

6.1.    Liquidation Trust. The Liquidation Trust Agreement is incorporated into and made a
part of the Plan.

6.2.    Establishment and Purpose of the Liquidation Trust. On or before the Effective Date,
the Debtors and the Liquidation Trustee shall execute the Liquidation Trust Agreement and shall
have established the Liquidation Trust pursuant to the Plan. The Liquidation Trust shall be
established for the primary purpose of Liquidation and distributing the assets transferred to it, in
accordance with Treas. Reg. § 301.7701-4(d), with no objective to continue or engage in the
conduct of a trade or business, except to the extent reasonably necessary to, and consistent with,
the Liquidation purpose of the Liquidation Trust.

6.3.    Authority and Role of the Liquidation Trustee. The authority and role of the
Liquidation Trustee shall be in accordance with the provisions of the Liquidation Trust
Agreement and the Plan. In furtherance of and consistent with the purpose of the Liquidation
Trust Agreement and the Plan, solely for the purpose of carrying out the Plan and discharging the
duties in the Liquidation Trust Agreement, the Liquidation Trustee shall be, pursuant to section
1123(b)(3)(B) of the Bankruptcy Code and applicable State corporate law, appointed as the
successor-in-interest to, and the representative of, the Estates for the retention, enforcement,
settlement, or adjustment of all claims and rights, known and unknown, and all interests
belonging to the Debtors or their Estates, which arose prior to the Effective Date, except in
connection with any proceeding involving, relating to, or arising out of, in whole or in part, the
Sexual Misconduct Claims, as set forth in Section 4.12 of the Plan.

6.4.    Appointment of the Liquidation Trustee. The identity of the Liquidation Trustee is set
forth in the Liquidation Trust Agreement. The appointment of the Liquidation Trustee shall be
approved in the Confirmation Order, and such appointment shall be as of the Effective Date. In
accordance with the Liquidation Trust Agreement, the Liquidation Trustee shall serve in such
capacity through the earlier of (i) the date that the Liquidation Trust is dissolved in accordance
with the Liquidation Trust Agreement or (ii) the date such Liquidation Trustee resigns, is
terminated, or is otherwise unable to serve; provided, however, that, in the event that the
Liquidation Trustee resigns, is terminated, or is unable to serve, then the Court, upon the motion
of any party-in-interest, including, but not limited to, counsel to the Liquidation Trust, shall
approve a successor to serve as the Liquidation Trustee, and such successor Liquidation Trustee
shall serve in such capacity until the Liquidation Trust is dissolved.

6.5.   Liquidation Trust Assets. On the Effective Date, the Debtors shall transfer the
Liquidation Trust Assets to the Liquidation Trust. Notwithstanding any prohibition on
assignability under applicable non-bankruptcy law, on the Effective Date, the Debtors shall be


                                                21
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 29 of 86




deemed to have automatically transferred to the Liquidation Trust all of their right, title, and
interest in and to all of the Liquidation Trust Assets, and in accordance with section 1141 of the
Bankruptcy Code, all such assets shall automatically vest in the Liquidation Trust free and clear
of all Claims and Liens, subject only to the Allowed Claims of the Liquidation Trust
Beneficiaries and the expenses of the Liquidation Trust. Subsequent to the Effective Date, the
Debtors shall have no interest in or with respect to the Liquidation Trust Assets or the
Liquidation Trust.

6.6.     Treatment of Liquidation Trust for Federal Income Tax Purposes; No
Successor-in-Interest. In accordance with Treas. Reg. § 301.7701-4(d), the Liquidation Trustee
shall, in an expeditious but orderly manner, liquidate and convert to Cash the Liquidation Trust
Assets, make timely distributions to the Liquidation Trust Beneficiaries, and not unduly prolong
its duration. The Liquidation Trust shall not be deemed a successor-in-interest of the Debtors for
any purpose other than as specifically set forth herein or in the Liquidation Trust Agreement.

        6.6.1.    Liquidation Trust as a “Grantor Trust.” The Liquidation Trust is intended to
qualify as a “grantor trust” for federal income tax purposes with the Liquidation Trust
Beneficiaries treated as grantors and owners of the Liquidation Trust. For all federal income tax
purposes, all parties (including, without limitation, the Debtors, the Liquidation Trustee, and the
Liquidation Trust Beneficiaries) shall treat the transfer of the Liquidation Trust Assets by the
Debtors to the Liquidation Trust, as set forth in the Liquidation Trust Agreement, as a transfer of
such assets by the Debtors to the Holders of Allowed Claims of Liquidation Trust Beneficiaries
entitled to distributions from the Liquidation Trust Assets, followed by a transfer by such
Holders to the Liquidation Trust. Thus, the Liquidation Trust Beneficiaries shall be treated as the
grantors and owners of a grantor trust for federal income tax purposes.

        6.6.2.   Valuation of Liquidation Trust Assets. As soon as reasonably practicable after
the Effective Date, the Liquidation Trustee (to the extent that the Liquidation Trustee deems it
necessary or appropriate in his or her absolute sole discretion) shall value the Liquidation Trust
Assets based on the good faith determination of the value of such Liquidation Trust Assets. The
valuation shall be used consistently by the Liquidation Trustee and the Liquidation Trust
Beneficiaries for all federal income tax purposes. The Bankruptcy Court shall resolve any
dispute regarding the valuation of the Liquidation Trust Assets.

       6.6.3.    Liquidation Trustee’s Right and Power to Invest. The right and power of the
Liquidation Trustee to invest the Liquidation Trust Assets transferred to the Liquidation Trust,
the proceeds thereof, or any income earned by the Liquidation Trust, shall be limited to the right
and power to invest such Liquidation Trust Assets (pending distributions in accordance with the
Plan) in Permissible Investments; provided, however, that the scope of any such Permissible
Investments shall be limited to include only those investments that a “liquidation trust,” within
the meaning of Treas. Reg. § 301.7701-4(d), may be permitted to hold, pursuant to the Treasury
Regulations, or any modification in the IRS guidelines, whether set forth in IRS rulings, other
IRS pronouncements, or otherwise.

6.7.   Responsibilities of the Liquidation Trustee. The responsibilities of the Liquidation
Trustee shall include, but shall not be limited to:



                                                22
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20     Page 30 of 86




              (1)     the making of Distributions as contemplated herein;

              (2)     establishing and maintaining the Cash Reserves in accordance with the
                      terms of the Plan;

              (3)     conducting an analysis of Administrative Expense Claims, Priority Claims,
                      Secured Claims, and General Unsecured Claims, and prosecuting
                      objections thereto or settling or otherwise compromising such Claims if
                      necessary and appropriate;

              (4)     preparing and filing post-Effective Date operating reports for the Debtors;

              (5)     filing appropriate tax returns with respect to the Liquidation Trust and
                      paying taxes properly payable by the Liquidation Trust, if any, in the
                      exercise of its fiduciary obligations; provided however, that for the
                      avoidance of doubt, neither the Liquidation Trust or the Liquidation
                      Trustee shall have any authority or duty to file any tax returns for any of
                      the Debtors;

              (6)     taking such actions as are necessary to wind down and dissolve the
                      Debtors under applicable law;

              (7)     retaining such professionals as are necessary and appropriate in
                      furtherance of its fiduciary obligations;

              (8)     taking such actions as are necessary and reasonable to carry out the
                      purposes of the Liquidation Trust;

              (9)     protecting and enforcing the rights to the Liquidation Trust Assets vested
                      in the Liquidation Trustee by any method reasonably determined to be
                      appropriate, including, without limitation, by judicial proceedings or
                      pursuant to any applicable bankruptcy, insolvency, moratorium or similar
                      law and general principles of equity; and

              (10)    terminating the Liquidation Trust and seeking to close the Chapter 11
                      Cases pursuant to section 350(a) of the Bankruptcy Code.

6.8.   Expenses of the Liquidation Trustee. Fees and expenses incurred by the Liquidation
Trustee shall be paid from the Liquidation Trust Expense Reserve.

6.9.   Bonding of the Liquidation Trustee. The Liquidation Trustee shall not be obligated to
obtain a bond but may do so, in his or her sole discretion, in which case the expense incurred by
such bonding shall be paid from the Liquidation Trust.

6.10. Fiduciary Duties of the Liquidation Trustee. Pursuant to the Plan and the Liquidation
Trust Agreement, the Liquidation Trustee shall act in a fiduciary capacity on behalf of the
interests of all Holders of Claims against the Debtors (other than those Holders of Sexual
Misconduct Claims) that will receive Distributions pursuant to the terms of the Plan.


                                               23
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 31 of 86




6.11. Transfer of Books and Records. On the Effective Date, the Debtors will transfer and
assign, or cause to be transferred and assigned, to the Liquidation Trust, all of the books and
records of the Debtors.

6.12. Dissolution of the Liquidation Trust. The Liquidation Trust shall be dissolved no later
than five years from the Effective Date unless the Bankruptcy Court, upon a motion filed prior to
the fourth anniversary or the end of any extension period approved by the Bankruptcy Court (the
filing of which shall automatically extend the term of the Liquidation Trust pending the entry of
an order by the Bankruptcy Court granting or denying the motion), determines that a fixed period
extension is necessary to facilitate or complete the recovery and liquidation of the Liquidation
Trust Assets. The Liquidation Trust Agreement shall require that each extension be approved by
the Bankruptcy Court within six months prior to the conclusion of the extended term. After (a)
the final Distribution of the Contingent Claims Cash Reserve and the Disputed Claims Cash
Reserve and the balance of the assets or proceeds of the Liquidation Trust pursuant to the Plan,
(b) the filing by or on behalf of the Liquidation Trust of a certification of dissolution with the
Bankruptcy Court in accordance with the Plan, and (c) any other action deemed appropriate by
the Liquidation Trustee, the Liquidation Trust shall be deemed dissolved for all purposes without
the necessity for any other or further actions.

6.13. Full and Final Satisfaction against Liquidation Trust. On and after the Effective
Date, the Liquidation Trust shall have no liability on account of any Claims or Interests except as
set forth in the Plan and in the Liquidation Trust Agreement. All payments and all Distributions
made by the Liquidation Trustee under the Plan shall be in full and final satisfaction, settlement,
and release of and in exchange for all Claims or Interests against the Liquidation Trust and the
Released Parties.

SECTION 7.       INJUNCTIONS AND RELEASES

7.1.   Term of Certain Bankruptcy Injunctions and Automatic Stay.

        7.1.1.   All of the injunctions (which do not include the Bankruptcy Injunctions, as
defined in the Plan) and/or automatic stays provided for in or with respect to these Chapter 11
Cases, whether pursuant to section 105, section 362 or any other provision of the Bankruptcy
Code or other applicable law, in existence immediately prior to the Confirmation Date shall
remain in full force and effect until the Bankruptcy Injunctions (as defined in the Plan) provided
for by the Plan become effective. In addition, on and after the Confirmation Date, the Plan
Proponents, with the consent of all the Settlement Parties, may seek such further orders as they
deem necessary to preserve the status quo during the time between the Confirmation Date and
the Effective Date.

        7.1.2.   Each of the Bankruptcy Injunctions shall become effective on the Effective Date
and shall continue to be effective at all times thereafter. Notwithstanding anything to the
contrary contained in the Plan, all actions in the nature of those to be enjoined by the Bankruptcy
Injunctions shall be enjoined or stayed during the period between the Confirmation Date and the
Effective Date.




                                                24
          Case 18-10601-MFW           Doc 3070-1       Filed 11/04/20     Page 32 of 86




       7.1.3.    On and after the Confirmation Date but prior to the Effective Date, all Entities
are permanently enjoined from commencing or continuing in any manner any action or
proceeding (whether directly, indirectly, derivatively or otherwise) on account of or respecting
any Claim, debt, right or cause of action of the Debtors which the Debtors retain sole and
exclusive authority to pursue in accordance with Section 12.2.4 of the Plan.

7.2.   Releases.

         7.2.1.   Releases by Debtors and Estate. Except as otherwise set forth in Section 7.2 of
this Plan and the Plan Support Agreement, for good and valuable consideration, including
without limitation, all payments under the Plan to Holders of Claims, payment of which is
critical to the Debtors’ ability to obtain confirmation of the Plan and to effectuate distributions to
Holders of Claims, as of the Effective Date, each of the Debtors, on behalf of themselves and
their respective Estates and their current respective Affiliates, members, officers, directors, and
employees, and any person claiming by or through them, shall be deemed to conclusively,
absolutely, unconditionally, irrevocably, and forever release, waive, and disclaim and discharge
the Released Parties, Harvey Weinstein and their respective property to the maximum extent
permitted by law from any and all Claims, interests, obligations, rights, suits, damages, causes of
action, remedies, and liabilities whatsoever, including any direct or derivative claims asserted or
assertable by or on behalf of any of the Debtors, any Claims or causes of action asserted by or on
behalf of any of the Debtors or any Interest that any such Debtor would have been legally entitled
to assert in their own right, whether individually or collectively, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law or in equity, based on any matter,
cause, thing, conduct, or omission occurring prior to the Effective Date and in any way related to
the Debtors, their businesses, operations, activities, or these Chapter 11 Cases.

        7.2.2.    Releases by the Committee and Holders of Claims and Interests. Except as
otherwise set forth in Section 7.2 of this Plan and the Plan Support Agreement, for good and
valuable consideration, including, without limitation, all payments under the Plan to Holders of
Claims, payment of which is critical to the Debtors’ ability to obtain Confirmation of the Plan
and to effectuate distributions to Holders of Claims, as of the Effective Date, (i) the Committee,
on behalf of itself and its members (solely in their capacities as members of the Committee) and
(ii) each present and former Holder of a Claim or Interest, will be deemed to unconditionally,
completely, and forever release, waive, and disclaim, and discharge the Released Parties of and
from any and all Claims, interests, obligations, rights, suits, damages, causes of action, remedies,
and liabilities whatsoever, including any direct or derivative claims asserted or assertable by or
on behalf of any member of the Committee or any Holder of a Claim or Interest, any Claims or
causes of action asserted by or on behalf of any member of the Committee or any Holder of a
Claim or Interest or that any such member of the Committee or any Holder of a Claim or Interest
would have been legally entitled to assert in their own right, whether individually or collectively,
whether known or unknown, matured or unmatured, accrued or not accrued, foreseen or
unforeseen, existing or hereinafter arising, in law or equity, based on any matter, cause, thing,
conduct, or omission occurring prior to the Effective Date and in any way related to the Debtors,
their businesses, operations, activities, or these Chapter 11 Cases.

       7.2.3.  Releases of Harvey Weinstein by Holders of Sexual Misconduct Claims.
Except as otherwise set forth in Section 7.2 of this Plan and the Plan Support Agreement, for


                                                 25
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 33 of 86




good and valuable consideration, including, without limitation, all payments under the Plan to
Holders of Claims, payment of which is critical to the Debtors’ ability to obtain Confirmation of
the Plan and to effectuate distributions to Holders of Claims, after a Sexual Misconduct Claim is
Allowed and liquidated in accordance with the Sexual Misconduct Claims Fund Procedures,
Holders of such Allowed and liquidated Sexual Misconduct Claims shall have the option to
release Harvey Weinstein or not release Harvey Weinstein and pursue an action against him (but
not any Released Party) in another court of competent jurisdiction. If a Holder of a Sexual
Misconduct Claim affirmatively elects to release Harvey Weinstein, such Holder will be deemed
to unconditionally, completely, and forever release, waive, and disclaim, and discharge Harvey
Weinstein and the Insurance Companies of and from any and all Sexual Misconduct Claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, including any direct or derivative claims asserted or assertable by or on behalf of any
Holder of a Sexual Misconduct Claim, any Sexual Misconduct Claims or causes of action
asserted by or on behalf of any Holder of a Sexual Misconduct Claim or that any Holder of a
Sexual Misconduct Claim would have been legally entitled to assert in their own right, whether
individually or collectively, whether known or unknown, matured or unmatured, accrued or not
accrued, foreseen or unforeseen, existing or hereinafter arising, in law or equity, based on any
matter, cause, thing, conduct, or omission occurring prior to the Effective Date.

        7.2.4.   Additional Settlement Releases. In addition to the general releases in Sections
7.2.1, 7.2.2 and 7.2.3 of this Plan (the “Plan Releases”), the Plan Support Agreement contains
certain general and specific releases (the “Settlement Releases”) by the Releasing Parties and
Harvey Weinstein. Notwithstanding anything herein to the contrary, nothing herein shall be
construed to limit or lessen the scope of the Settlement Releases and the rights reserved
thereunder in any way. The Settlement Releases consist of the following:

               (1)    General Release.

                              (a)     Except as otherwise set forth in Sections 7.2.4(2) and 7.2.5
                                      herein, as of the Effective Date, each of the Settlement
                                      Parties that is a signatory to the Plan Support Agreement
                                      releases (and each entity so discharged and released shall be
                                      deemed discharged and released by the Settlement Parties)
                                      each of the Released Parties that is a signatory hereto and
                                      its respective property from any and all Claims, interests,
                                      obligations, rights, suits, damages, causes of action,
                                      remedies, and liabilities whatsoever, including any direct or
                                      derivative claims asserted or assertable by or on behalf of
                                      any of the Settlement Parties, any Claims or causes of
                                      action asserted by or on behalf of any of the Settlement
                                      Parties, or that any Settlement Party would have been
                                      legally entitled to assert in their own right, whether
                                      individually or collectively, whether known or unknown,
                                      foreseen or unforeseen, existing or hereinafter arising, in
                                      law or in equity, based on any matter, cause, thing, conduct
                                      or omission occurring prior to the Effective Date and in any
                                      way related to the Debtors, their businesses, operations,


                                                26
Case 18-10601-MFW      Doc 3070-1     Filed 11/04/20     Page 34 of 86




                       activities or the Chapter 11 Cases (including, but not
                       limited to, Tort Claims).

   (2)   Additional Releases.

                (a)    the Debtors and the Former Representatives release the
                       Insurance Companies from any and all past, present or
                       future claims, demands, obligations, actions, causes of
                       action, rights, damages, costs, losses of services, expenses
                       and compensation of any nature whatsoever (including,
                       without limitation, reimbursement of fees and costs of
                       defense) in any way arising out of or related to the Tort
                       Claims, whether in law, in equity or otherwise, and whether
                       under contract, warranty, tort or otherwise, including but
                       not limited to any claims for bad faith or breach of the
                       implied covenant of good faith and fair dealing; provided,
                       however, this release shall not include any (i) Claims that
                       are not Tort Claims; (ii) Tort Claims that are not
                       permanently released, discharged and enjoined pursuant to
                       the Bankruptcy Injunctions; and (iii) direct and indirect
                       fees, costs and expenses incurred by the Debtors or the
                       Former Representatives in excess of $25,000 per Claim in
                       connection with (a) the enforcement of the Bankruptcy
                       Injunctions and/or (b) any Claim or action by or against a
                       Non-Released Party or by a Holder of a Sexual Misconduct
                       Claim who does not affirmatively elect to release Harvey
                       Weinstein (except as otherwise provided in Section
                       7.2.4(2)(c) below); provided further that with respect to the
                       Claims specified in subparagraphs (i)-(iii) above, the
                       Debtors and the Former Representatives reserve their rights
                       to seek insurance coverage from the Insurance Companies
                       and the Insurance Companies reserve their rights to contest
                       such coverage;

                (b)    the Former Representatives and the Debtors who are
                       currently or were previously named parties in the Contract
                       and Commercial Cases waive all challenges to coverage
                       positions taken by the Insurance Companies for each of the
                       Contract and Commercial Cases due to the failure of such
                       Former Representatives and Debtors to issue timely
                       coverage dispute letters to the Insurance Companies, and
                       such Former Representatives and the Debtors shall not seek
                       coverage from the Insurance Companies for any cost or
                       expense incurred in connection with any Contract or
                       Commercial Case for which a coverage position has been
                       waived;



                                 27
Case 18-10601-MFW   Doc 3070-1      Filed 11/04/20     Page 35 of 86




             (c)    Harvey Weinstein releases the Insurance Companies for all
                    Claims arising in the Judd Case and the McGowan Case;

             (d)    in the event a Holder of a Sexual Misconduct Claim
                    affirmatively elects to release Harvey Weinstein, then (i)
                    Harvey Weinstein shall be deemed to release the Insurance
                    Companies from any Claims in any way arising out of,
                    related to or connected to such Sexual Misconduct Claims;
                    and (ii) the Insurance Companies shall be deemed to release
                    Harvey Weinstein from any Claims in any way arising out
                    of, related to or connected to such Sexual Misconduct
                    Claims;

             (e)    the Debtors, the Estates, the Committee and the
                    Non-Debtor Affiliates release the Former Representatives
                    for all of the Estates’ Claims and Causes of Action against
                    any Former Representative;

             (f)    the Former Representatives and Harvey Weinstein release
                    the Debtors with respect to any and all Claims, including:
                    (i) all general unsecured, priority and/or administrative
                    expense claims that have been asserted or could be asserted
                    against the Debtors (except as set forth in the Plan); (ii) any
                    and all claims for substantial contribution pursuant to
                    Section 503(b)(3) of the Bankruptcy Code (provided that
                    such substantial contribution claims shall only be available
                    as consideration for any releases granted pursuant to the
                    Plan and the approval of the Channeling Injunction and
                    shall not support the request for payments from the
                    Estates); and (iii) any and all contribution and indemnity
                    Claims against the Debtors and/or their respective
                    bankruptcy Estates, except to the extent that any of the
                    Debtors are nominally defendants in any insurance
                    coverage litigation; upon occurrence of the Effective Date
                    and distribution and receipt of the Settlement Amount in
                    accordance with this Agreement and the Plan, all proofs of
                    claim filed by the Former Representatives and Harvey
                    Weinstein shall be deemed disallowed and any amounts
                    owed to the Former Representatives and Harvey Weinstein
                    as reflected on the Debtors’ schedules of assets and
                    liabilities shall be deemed released and discharged;

             (g)    the Debtors, the Former Representatives and Harvey
                    Weinstein (as applicable) release all Holders of Sexual
                    Misconduct Claims, including current or former TWC
                    employees and/or contractors, from any confidentiality,



                              28
Case 18-10601-MFW   Doc 3070-1     Filed 11/04/20     Page 36 of 86




                    non-disclosure or non-disparagement agreements (if any),
                    arising from or relating to any Sexual Misconduct Claim;

             (h)    Notwithstanding the foregoing, and in exchange for the
                    consideration herein, the Debtors, the Former
                    Representatives and Harvey Weinstein: (i) fully release and
                    forever relinquish any and all rights for coverage for
                    defense costs or indemnification or otherwise under Policy
                    No. G27085969 005 issued by Westchester Fire Insurance
                    Company to the named insured The Weinstein Company
                    Holdings. The Debtors, the Former Representatives and
                    Harvey Weinstein agree that any duties or obligations of
                    Westchester Fire Insurance Company under Policy No.
                    G27085969 005 are fully and finally extinguished and
                    terminated. By this release, the Debtors, the Former
                    Representatives and Harvey Weinstein reserve no rights or
                    benefits whatsoever under or in connection with Policy No.
                    G27085969 005 with respect to any past, present or future
                    claims whatsoever; and (ii) fully release and forever
                    discharge National Union Fire Insurance Company of
                    Pittsburgh, PA (“National Union”) from any obligations,
                    duties, responsibilities, claims, liabilities and damages
                    under Policy No. 01 824-40-28 issued to the named insured
                    The Weinstein Company Holdings. The Debtors, the
                    Former Representatives and Harvey Weinstein agree that
                    National Union’s contribution of the remaining
                    unexhausted amount of Policy No. 01-824-40-28 towards
                    the Settlement Amount exhausts the $10 million limit of
                    liability of Policy No. 01-824-40-28. By this release, the
                    Debtors, the Former Representatives and Harvey Weinstein
                    reserve no rights or benefits whatsoever under or in
                    connection with Policy No. 01 824 40-28 with respect to
                    any past, present or future claims whatsoever;

             (i)    each Insurance Company releases each and every other
                    Insurance Company for Claims or causes of action, whether
                    in law, in equity, or otherwise, and whether under contract,
                    warranty, tort or otherwise, solely with respect to any claim
                    for recovery of each Insurance Company’s respective
                    contribution to the Settlement Amount and any defense
                    costs paid by any Insurance Company prior to the execution
                    of this Agreement for the Claims and any criminal
                    proceedings arising out of the Sexual Misconduct Claims
                    from any other Insurance Company (unless otherwise
                    agreed upon by and between any of the Insurance
                    Companies), provided, however, (i) these releases shall not
                    apply to any Insurance Company’s obligations under any


                              29
          Case 18-10601-MFW        Doc 3070-1     Filed 11/04/20     Page 37 of 86




                                   contract of reinsurance; and (ii) in the event any Insured
                                   seeks coverage for any matters or claims not released
                                   herein, each Insurance Company reserves the right to
                                   challenge the exhaustion of any applicable policy except
                                   Policy No. 01 824 40 28 issued by National Union;

                            (j)    except as provided in Section 7.2.4 above, the Insurance
                                   Companies (on behalf of themselves and their subsidiaries,
                                   Affiliates, parents, predecessors, or successors (except AIG
                                   Europe Limited and AIG Europe SA)) release the other
                                   Released Parties from any and all past, present or future
                                   claims, demands, obligations, actions, causes of action,
                                   rights, damages, costs, losses of services, expenses and
                                   compensation of any nature whatsoever (including, without
                                   limitation, reimbursement of fees and costs of defense) in
                                   any way arising out of or related to the Claims, whether in
                                   law, in equity or otherwise, and whether under contract,
                                   warranty, tort or otherwise, including but not limited to any
                                   claims for bad faith or breach of the implied covenant of
                                   good faith and fair dealing; the Insurance Companies shall
                                   not seek recovery of the Settlement Amount or any portion
                                   thereof paid by such Insurance Company from any other
                                   Released Party for any reason; provided, however, the
                                   Insurance Companies do not release any rights, defenses or
                                   Claims against The Walt Disney Company, Disney
                                   Enterprises, Inc., Buena Vista International, Inc., Miramax,
                                   LLC, Miramax Film Corporation and/or Miramax Film
                                   NY, LLC.

        7.2.5.    Exceptions to Releases. Except as otherwise provided for in the Plan or the
Confirmation Order, theThe Releases set forth in Sections 7.2.1-7.2.4 of the Plan and the
Bankruptcy Injunctions set forth in Sections 5.8 and 14.7 of the Plan shall not apply to (i)
any Claims in the Plan Support Agreement that are specifically excluded from the releases set
forth in the Plan Support Agreement and (ii) any of the following:

              (1)    any Former Representatives’ Claims and/or their respective affiliates’ or
                     representatives’ Claims (other than Claims released in the Plan Support
                     Agreement), including any claim for indemnification, against any Released
                     Party other than the Debtors, the Estates and the Former Representatives;

              (2)    Robert Weinstein’s and Harvey Weinstein’s Claims for indemnification
                     against the Non-Debtor Entities that arise from, relate to or connect to
                     Sexual Misconduct Claims;

              (3)    in the event a Holder of a Sexual Misconduct Claim does not affirmatively
                     elect to release Harvey Weinstein; (i) Harvey Weinstein shall not be
                     required to release the Insurance Companies from any Claims in any way


                                             30
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 38 of 86




                       arising out of, related to or connected to such Holder’s Sexual Misconduct
                       Claims other than as set forth in Section 7.2.4(2)(c); and (ii) the Insurance
                       Companies shall not be required to release Harvey Weinstein from any
                       Claims in any way arising out of, related to or connected to Sexual
                       Misconduct Claims that are not released in accordance with subparagraph
                       (i) of this Section 7.2.5(3);

               (4)     the Debtors’, Harvey Weinstein’s, Robert Weinstein’s, Frank Gil’s and
                       David Glasser’s claims and counterclaims against the Debtors, Harvey
                       Weinstein, Robert Weinstein, Frank Gil and David Glasser, arising out of
                       the actionsaction entitled Frank Gil v. Weinstein Live Entertainment LLC,
                       et. al., Supreme Court of the State of New York, County of New York,
                       Case No. 653555/2019, and;

               (5)     any named parties’ (as of the Effective Date) claims in the currently
                       pending action captioned Sartraco et. al. v. Robert Weinstein, et. al.,
                       Superior Court for the State of California, County of Los Angeles, Case
                       No. 19- cv- 00448;

               (6)     (5) any Claims to enforce the terms of the Plan and the Plan Documents;

               (7)     (6) any Allowed Professional Fee Claim.

        7.2.6.   Bankruptcy Court Approval of Releases. Entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the foregoing
Releases by Holders of Claims and Interests and the Settlement Releases subsumed thereunder
(the “Third-Party Releases”), which includes by reference each of the related provisions and
definitions contained in this Plan and the Plan Support Agreement, and further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Releases are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good-faith settlement and
compromise of claims released by the Third-Party Releases; (3) in the best interests of the
Debtors, the Estates and all Holders of Claims and Interests; (4) fair, equitable, and reasonable;
(5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the
Releasing Parties asserting any Claim, counterclaims, actions, causes of action, lawsuits,
proceedings, adjustments, offsets, contracts, obligations, liabilities, controversies, costs,
expenses, attorneys’ fees and losses whatsoever, whether in law, in admiralty, in bankruptcy, or
in equity, and whether based on any federal law, state law, foreign law, common law or
otherwise, foreseen or unforeseen, matured or unmatured, known or unknown, accrued or not
accrued based upon any acts, omissions, conduct or other matters in any way related to the
Debtors, their businesses, operations, activities, their Chapter 11 Cases, against any of the
Released Parties or their property.

7.3.    Plan Injunction. Except as otherwise provided in the Plan and/or the Plan Documents
(including, specifically, the Plan Support Agreement), on and after the Effective Date, all Persons
and Entities who have held, hold, or may hold Claims or Interests whether or not such Persons or
Entities have voted to accept or reject the Plan, and other parties in interest, along with their
respective present or former employers, agents, officers, directors, or principals, shall be and are


                                                31
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 39 of 86




permanently enjoined from and restrained against taking any of the following actions on account
of any such Claims or Interests:

               (1)     taking any actions to interfere with the implementation or consummation
                       of the Plan, taking any actions to interfere with the implementation or
                       consummation of the Plan, or otherwise acting or proceeding in any
                       manner, in any place whatsoever, that does not conform to or comply with
                       the provisions of the Plan;

               (2)     commencing, conducting, or continuing in any manner, directly or
                       indirectly, in any court, proceeding, or other tribunal of any kind, any suit,
                       action, or other proceeding of any kind (including, without limitation, any
                       proceeding in a judicial, arbitral, administrative, or other forum), or
                       otherwise asserting any Claim or Interest, which has been released
                       pursuant to Section 7.2 of the Plan or from seeking to hold any Released
                       Party or Harvey Weinstein (as applicable) liable in any such suit, action or
                       proceeding or for any such Claim, or Interest that has been released
                       pursuant to Section 7.2 of the Plan;

               (3)     enforcing, levying, attaching (including, without limitation, any
                       prejudgment attachment), collecting or otherwise recovering by any
                       manner or means, whether directly or indirectly, any judgment, award,
                       decree or order against the Debtors, their Estates, their assets, the Released
                       Parties and/or the property of the Released Parties, the Liquidation Trust
                       Assets, and/or the Sexual Misconduct Claims Fund;

               (4)     creating, perfecting or otherwise enforcing in any manner, directly or
                       indirectly, any encumbrance against the Debtors’ assets, their Estates’
                       assets, the Released Parties’ assets, the Liquidation Trust Assets, and/or
                       the Sexual Misconduct Claims Fund; and

               (5)     asserting, implementing or effectuating any setoff, right of subrogation,
                       indemnity, contribution or recoupment of any kind against any obligation
                       due any Released Party or against the property of any Released Party with
                       respect to any such claim, demand, or cause of action.

        The Releases pursuant to Section 7 of the Plan shall act as a permanent injunction against
any party from commencing or continuing any action, employment of process, or act to collect,
offset, or recover any Claim released under this Plan to the fullest extent authorized by applicable
law. Notwithstanding anything to the contrary contained herein, the Releases and
Bankruptcy Injunctions granted in favor of Insurance Companies do not include any
insurance policies issued to The Walt Disney Company, Disney Enterprises, Inc., Buena
Vista International, Inc., Miramax, LLC, Miramax Film Corporation and Miramax Film
NY, LLC, and each of their respective affiliates and successors.




                                                32
          Case 18-10601-MFW           Doc 3070-1       Filed 11/04/20     Page 40 of 86




SECTION 8.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

8.1.    Executory Contracts and Unexpired Leases Deemed Rejected. Except as otherwise
provided for herein, and except for executory contracts and unexpired leases which the Debtors
either have assumed, have rejected or have filed a motion to assume or reject prior to the
Confirmation Date and which remains pending as of the Confirmation Date, all executory
contracts and unexpired leases for goods, services, or premises used in connection with Debtors’
business operations shall be deemed rejected by the Debtors on the Effective Date, and the Plan
shall constitute a motion to reject such executory contracts and unexpired leases. Subject to the
occurrence of the Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such rejections pursuant to section 365(a) of the Bankruptcy Code and a
finding by the Bankruptcy Court that each such rejection is in the best interests of the Debtors,
their Estates, and all parties in interest in these Chapter 11 Cases.

                   Notwithstanding the foregoing, or anything else in the Plan or Confirmation
Order to the contrary, nothing shall be deemed to be a rejection of any Insurance Policy of the
Debtors, and the Debtors, jointly and severally, shall assume all such Insurance Policies in their
entireties pursuant to sections 105 and 365 of the Bankruptcy Code, and such Insurance Policies
shall vest, unaltered, in the Liquidation Trust except that on and after the Effective Date, the
Liquidation Trust shall become and remain liable for all of the Debtors’ obligations under the
Insurance Policies regardless of when such obligations arise.

8.2.    Bar Date for Claims Arising from Rejection or Termination. Claims created by the
rejection of executory contracts or unexpired leases pursuant to the Plan must be filed with the
Bankruptcy Court and served on the Liquidation Trustee, no later than thirty (30) days after the
Effective Date. Any Claims for rejection of executory contracts or unexpired leases pursuant to
the Plan for which a proof of claim is not filed and served within such time will be forever barred
and shall not be enforceable against the Debtors or their Estates, assets, properties, or interests in
property, or against the Liquidation Trust. Unless otherwise ordered by the Bankruptcy Court, all
such Claims that are timely filed as provided herein shall be treated as General Unsecured Claims
under the Plan. Nothing in the Plan shall extend any deadline for the filing of any Claims
established in a previously entered order of the Bankruptcy Court.

SECTION 9.       ACCEPTANCE OR REJECTION OF THE PLAN

9.1.    Impaired Classes to Vote. Each Holder of a Claim or Interest that is classified in an
Impaired Class and is eligible to receive a Distribution pursuant to the Plan shall be entitled to
vote to accept or reject the Plan.

9.2.    Acceptance by Impaired Class of Claims. Pursuant to section 1126(c) of the
Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if, after excluding
any Claims designated pursuant to section 1126(e) of the Bankruptcy Code, (a) the Holders of at
least two-thirds in dollar amount of the Allowed Claims actually voting in such Class have voted
to accept such Plan and (b) more than one-half in number of such Allowed Claims actually
voting in such Class have voted to accept the Plan. All Sexual Misconduct Claims that are in an
Impaired Classfiled prior to the Tort Claims Bar Date shall be temporarily Allowed and
valued at one dollar solely for the purpose of voting.


                                                 33
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 41 of 86




        Except for Holders of Claims in Classes that are deemed or presumed to have accepted or
rejected the Plan pursuant to the terms of the Plan, if Holders of Claims in a particular Impaired
Class of Claims were given the opportunity to vote to accept or reject the Plan and notified that a
failure of any Holders of Claims in such Impaired Class of Claims to vote to accept or reject the
Plan would result in such Impaired Class of Claims being deemed to have accepted the Plan, then
such Class of Claims shall be deemed to have accepted the Plan.

9.3.    Presumed Acceptances by Unimpaired Classes. Classes of Claims or Interests
designated as Unimpaired are conclusively presumed to have voted to accept the Plan pursuant to
section 1126(f) of the Bankruptcy Code, and the votes of the Holders of such Claims or Interests
will not be solicited.

9.4.    Presumed Rejection of the Plan. Impaired Classes of Claims or Interests that do not
receive or retain property under the Plan are conclusively presumed to have voted to reject the
Plan pursuant to 1126(g) of the Bankruptcy Code, and the votes of such Claims or Interests will
not be solicited.

9.5.    Nonconsensual Confirmation. In the event that any Impaired Class of Claims shall fail
to accept the Plan in accordance with section 1129(a) of the Bankruptcy Code, the Plan
Proponents reserve the right to (a) request that the Bankruptcy Court confirm the Plan in
accordance with section 1129(b) of the Bankruptcy Code with respect to such non-accepting
class, in which case the Plan shall constitute a motion for such relief, or (b) modify the Plan in
accordance with Section 10.1 of the Plan to the extent, if any, that Confirmation pursuant to
section 1129(b) of the Bankruptcy Code requires modification, provided, however, the Plan
Proponents will only seek confirmation of the Plan if the Holders of Sexual Misconduct Claims
(Class 4) vote to accept the Plan in accordance with section 1126(c) of the Bankruptcy Code, and
notwithstanding the Plan Proponents’ rights under sections 1129(a) and 1129(b) of the
Bankruptcy Code, the Plan Proponents will not seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims (Class 4) vote to reject the Plan in accordance with section 1126(c) of
the Bankruptcy Code.

SECTION 10. MODIFICATION, REVOCATION OR
            WITHDRAWAL OF THE PLAN

10.1. Modification of the Plan. The Plan Proponents, unless otherwise provided in the Plan or
the Plan Documents, may alter, amend, or modify the Plan and the Plan Documents under section
1127(a) of the Bankruptcy Code at any time prior to the Confirmation Date so long as the Plan
and the Plan Documents, as modified, meet the requirements of sections 1122 and 1123 of the
Bankruptcy Code and incorporates, or are consistent with, the terms of the Plan Support
Agreement in a form and substance reasonably satisfactory to the Settlement Parties. After the
Confirmation Date, and prior to the Effective Date, unless otherwise provided in the Plan or the
Plan Documents, Plan Proponents may alter, amend, or modify the Plan and the Plan Documents
in accordance with section 1127(b) of the Bankruptcy Code so long as the Plan, as modified,: (i)
incorporates, or is consistent with, the terms of the Plan Support Agreement in a form and
substance reasonably satisfactory to the Settlement Parties; and (ii) the Plan Proponents file
notice of material modifications with the Bankruptcy Court and the Bankruptcy Court
approves such modifications. From and after the Effective Date, the Plan Documents may be


                                                34
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 42 of 86




modified in accordance with their respective terms, provided, however, that (i) any modification
to any Plan Document must be consistent with the Plan and the Confirmation Order; and (ii) the
Plan Proponents file notice of material modifications with the Bankruptcy Court and the
Bankruptcy Court approves such modifications. In the event that any modifications to any
Plan Document are not consistent with the Plan and Confirmation Order, Section 1.2 of the Plan
shall govern such inconsistencies.

10.2.   Revocation or Withdrawal.

        10.2.1. Right to Revoke. The Debtors may revoke or withdraw the Plan at any time
prior to the Effective Date.

        10.2.2. Effect of Withdrawal or Revocation. If the Plan Proponents revoke or
withdraw the Plan, then the Plan and the settlements contemplated thereby, including, without
limitation the Settlement shall be deemed null and void and nothing in the Settlement shall be
admissible as evidence in any case or proceeding for any purpose, it being the intent of the
Settlement Parties that in such circumstance all discussions and negotiations related to the
Settlement will be treated as inadmissible settlement discussions protected under Federal Rule of
Evidence 408 and its state law equivalents. Further, in such event of revocation or withdrawal,
nothing contained herein or in any of the Exhibits hereto, shall be deemed to (i) constitute an
admission of liability by the Plan Proponents, any Released Party or any other Entity, (ii)
constitute a waiver or release of any Claims by the Plan Proponents, any Released Party or any
other Entity, or (ii) prejudice in any manner the rights of the Debtors, any Released Party or any
Entity in any future case or proceeding.

SECTION 11. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
            EFFECTIVE DATE

11.1. Conditions Precedent to Confirmation. Each of the following is a condition precedent
to the Confirmation of the Plan, which must be satisfied or waived by each of the Settlement
Parties in their sole and absolute discretion in accordance with Section 11.5 of the Plan:

               (1)    The Bankruptcy Court shall have ruled that the settlements embodied in
                      the Plan and the Channeling Injunction set forth in Section 5.8 of the Plan
                      and the Plan Injunction set forth in Section 7.3 of the Plan are binding
                      upon, and enforceable by their terms against, all Holders of Claims and
                      Interests.

               (2)    The Bankruptcy Court shall have entered an order approving the
                      Disclosure Statement as containing adequate information within the
                      meaning of section 1125 of the Bankruptcy Code.

               (3)    The Bankruptcy Court shall have entered the Confirmation Order, in a
                      form and substance reasonably satisfactory to all of the Settlement Parties,
                      approving, among other things, the Channeling Injunction, the Plan
                      Injunction and the Releases, the Plan Support Agreement, and such




                                               35
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 43 of 86




                      Confirmation Order shall not in any way impair, diminish or detract from
                      the terms of the Settlement.

               (4)    All documents, instruments, and agreements provided under, or necessary
                      to implement, the Plan, shall have been executed and delivered by the
                      applicable parties.

               (5)    The Debtors and the Liquidation Trustee shall have executed the
                      Liquidation Trust Agreement and shall have established the Liquidation
                      Trust pursuant to the Plan that shall be in a form and substance acceptable
                      to the Plan Proponents.

               (6)    The Debtors and the Sexual Misconduct Claims Examiner shall have
                      finalized the Sexual Misconduct Claims Fund Procedures and shall have
                      established the Sexual Misconduct Claims Fund pursuant to the Plan that
                      shall be in a form and substance acceptable to the Plan Proponents.

               (7)    The substantive consolidation of the Debtors shall have been approved by
                      the Bankruptcy Court.

11.2. Conditions Precedent to the Effective Date. The “substantial consummation,” as
defined in section 1101 of the Bankruptcy Code, shall not occur, and the Plan shall be of no force
and effect, until the Effective Date. The occurrence of the Effective Date is subject to
satisfaction of each of the following conditions precedent, each of which may be waived by all of
the Settlement Parties (as applicable) in their sole and absolute discretion:

               (1)    There is no stay in effect with respect to the Confirmation Order, and the
                      Confirmation Order, including the Channeling Injunction, the Plan
                      Injunction and the Releases, shall be in full force and effect.

               (2)    The Sexual Misconduct Claims Fund shall have been funded as provided
                      in the Plan and the Plan Support Agreement.

               (3)    The Liquidation Trust shall have been funded in accordance with the terms
                      of this Plan.

               (4)    The Former Representatives Defense Costs shall have been funded as
                      provided in the Plan.

               (5)    The Debtors shall have sufficient funds to satisfy all Allowed
                      Administrative Expense Claims in full, in Cash.

               (6)    The Plan Documents necessary or appropriate to implement the Plan, shall
                      have been executed and shall be in full force and effect.

               (7)    All authorizations, consents, and regulatory approvals required, if any, in
                      connection with the consummation of the Plan shall have been obtained.



                                               36
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 44 of 86




               (8)     All other actions, documents, and agreements necessary to implement the
                       Plan shall have been effected or executed.

11.3. Simultaneous Actions. Except as otherwise specified to occur in a specific order, all
actions required to be taken on the Effective Date of the Plan, to the extent such actions have
actually been taken, shall be deemed to have occurred simultaneously. In no event shall any
action be deemed to have occurred unless the action in fact occurred.

11.4. Effect of Failure of Conditions. In the event that one or more of the conditions
specified in Sections 11.1 or 11.2 of the Plan cannot be satisfied after a reasonable amount of
time and the occurrence of such condition is not waived by all the Settlement Parties (as
applicable) in their sole and absolute discretion, then the Plan Proponents, with the consent of all
the Settlement Parties (not to be unreasonably withheld or delayed), shall file a notice of the
failure of the Effective Date with the Bankruptcy Court, at which time the Plan and the
Confirmation Order, if the conditions precedent to the Confirmation Date have been satisfied,
shall be deemed null and void. If the Effective Date does not occur, then (a) the Confirmation
Order, if the conditions precedent to Confirmation Date have been satisfied, shall be vacated, (b)
no Distributions under the Plan shall be made, (c) the Debtors and all Holders of Claims and
Interests shall be restored to the status quo ante as of the day immediately preceding the
Confirmation Date and if the conditions precedent to Confirmation Date shall have been met, as
though the Confirmation Order had never been entered and the Confirmation Date never
occurred, including being subject to any injunctions and automatic stays issued in these Chapter
11 Cases, and (d) the Debtors’ obligations with respect to all of the Claims and Interests shall
remain unchanged, and nothing contained herein shall constitute or be deemed a waiver or
release of any Claims or Interests by or against the Debtors or any other Entity or to prejudice in
any manner the rights of the Debtors or any Entity in any future case or proceeding involving the
Debtors.

11.5. Waiver of Conditions Precedent. Subject to the consent of all of the Settlement Parties
(not to be unreasonably withheld or delayed), the Plan Proponents may waive the occurrence of
any of the foregoing conditions specified in Sections 11.1 or 11.2 of the Plan or modify any such
conditions precedent. Except as otherwise set forth herein, any such waiver of a condition
precedent may be effected at any time, without notice, without leave or order of the Bankruptcy
Court, and without formal action other than the filing of a stipulation executed by each of the
Settlement Parties.

SECTION 12. MEANS FOR IMPLEMENTATION OF THE PLAN

12.1. Substantive Consolidation. The Plan Proponents seek entry, pursuant to section 105 of
the Bankruptcy Code, of a Bankruptcy Court order that, effective upon the Effective Date,
substantively consolidates the Estates into a single consolidated Estate and consolidates all of the
debts of all of the Debtors, for all purposes associated with Confirmation and substantial
consummation. See Disclosure Statement at §§ V(A)(7) and (XI)(B)(2)-(3). On and after the
Effective Date, all Assets and liabilities of the Debtors shall be treated as though they were
merged into the Estate of The Weinstein Company Holdings LLC (Case No. 18-10601) for all
purposes associated with Confirmation and substantial consummation, and all guarantees by any
Debtor of the obligations of any other Debtor shall be eliminated so that any Claim and any


                                                37
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 45 of 86




guarantee thereof by any other Debtor, as well as any joint and several liability of any Debtor
with respect to any other Debtor shall be treated as one collective obligation of the Debtors,
subject to all rights, claims, defenses, and arguments available to the Debtors or the Liquidation
Trust.

        Substantive consolidation will not (i) alter the state of incorporation or state of formation
of any Debtor for purposes of determining the applicable law for any of the Causes of Action, (ii)
alter or impair the legal and equitable rights of the Liquidation Trustee to prosecute any of the
Causes of Action, or (iii) otherwise impair, release, discharge, extinguish, or affect any of the
Causes of Action or issues raised as a part thereof.

        Notwithstanding anything in the Plan or in the Confirmation Order to the contrary, the
entry of the Confirmation Order ordering substantive consolidation of the Estates shall not have
any effect upon the separate and distinct legal entities as they existed at the time of any
prepetition transaction that is the subject of any litigation; provided, however, that the foregoing
provision shall not serve to prejudice or compromise whatever rights, if any, the Debtors or the
Liquidation Trustee, as applicable, may have to contend in any pending or future adversary
proceeding or other lawsuit that the Debtors or the Liquidation Trustee, as applicable, may
prosecute claims for fraudulent conveyance or fraudulent transfer arising from transfers made by
one or more of the Debtors based on any theory or doctrine, including any federal, state, or
common law alter-ego, veil-piercing, or any other theory or doctrine that would permit or require
the disregard of corporate separateness or facts as they existed at the time of the transaction in
question. Moreover, substantive consolidation shall not affect the obligation of each Debtor or
the Liquidation Trustee to pay quarterly fees to the Office of the United States Trustee pursuant
to 28 U.S.C. § 1930 until the earlier of the time that a particular Case has been closed, dismissed,
or converted.

       Notwithstanding anything to the contrary herein, on the Effective Date, all Claims by a
Debtor against any other Debtor will be extinguished without any distributions being made on
account of such Claims.

12.2.   Vesting of Assets.

        12.2.1. Intercompany Claims. Except as otherwise may be provided in the Plan, on the
Effective Date, all Intercompany Claims of any Debtor against any other Debtor are waived and
cancelled.

        12.2.2. Interests in the Debtors. Except as otherwise may be provided in the Plan, on
the Effective Date, the Interests in the Debtors shall be cancelled.

        12.2.3. Title to Assets. Except as otherwise may be provided in the Plan and Plan
Documents, on the Effective Date, title to all assets and properties and interests in property of the
Debtors dealt with by the Plan shall vest in the Liquidation Trust, free and clear of all Claims,
Liens, and Interests.

      12.2.4. Preservation and Assignment of Rights and Causes of Action. Except for any
Claims that are released pursuant to the Plan, all rights and causes of action accruing to the


                                                 38
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 46 of 86




Debtors pursuant to the Bankruptcy Code or any other statute or any legal theory, and any rights
for recovery, existing as of the Effective Date, are hereby expressly assigned to the Liquidation
Trust, and on the Effective Date, shall be transferred and assigned to the Liquidation Trust. All
of the Debtors’ right, title and interest, if any, in and to Claims of contribution and
indemnification are hereby preserved to the extent those Claims have not been settled pursuant to
the Plan and Plan Support Agreement, or any other settlement agreement between the Debtors
and any other Entities.

12.3. Setoffs. Subject to the limitations provided in section 553 of the Bankruptcy Code, the
Liquidation Trust may, but shall not be required to, setoff against any Claim and the payments or
Distributions to be made pursuant to the Plan in respect of such Claim, any claims, rights, causes
of action and liabilities of any nature that the Liquidation Trust may hold against the Holder of
such Claim; provided, however, that neither the failure to effect such a setoff nor the Allowance
of any Claim hereunder shall constitute a waiver or release by the Liquidation Trust of any of
such claims, rights, causes of action and liabilities that the Liquidation Trust has or may have
against the Holder of such Claim.

12.4. Corporate Authority. The entry of the Confirmation Order shall constitute direction and
authorization to and of the Debtors to take or cause to be taken any corporate action necessary or
appropriate to consummate the provisions of the Plan, including without limitation taking all
action to implement the Settlement, and all such actions taken or caused to be taken shall be
deemed authorized and approved in all respects without any further action by the members,
stockholders, officers and/or directors of the Debtors.

12.5.   Corporate Action.

        12.5.1. By the Debtors. Upon the Effective Date, the terms of all directors, officers,
and managers of each Debtor shall be deemed to have expired, all such directors, officers, and
managers shall be released of their duties and all actions in furtherance of the Plan shall be
deemed authorized, approved, and, to the extent taken prior to the Effective Date, ratified without
any requirement for further action by the Debtors, Holders of Claims or Interests, directors,
officers, or managers of the Debtors, or any other Entity, including the transfer of assets of the
Debtors to the Liquidation Trust. The directors, officers, and managers of the Debtors, and the
Liquidation Trustee shall be authorized to execute, deliver, file, or record such contracts,
instruments, release, and other agreements or documents and take such other actions as they may
deem, in their sole discretion, necessary or appropriate to effectuate and implement the
provisions of the Plan and Plan Documents. The authorizations and approvals contemplated by
this section of the Plan shall be effective notwithstanding any requirements under
non-bankruptcy law.

       12.5.2. Effectuating Documents and Further Transactions. The Liquidation Trust
shall be authorized to execute, deliver, file or record such contracts, instruments, releases and
other agreements or documents and take or direct such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan and Plan
Documents.




                                                39
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 47 of 86




12.6. Incorporation of Plan Documents. All Plan Documents attached as exhibits to the Plan
and/or filed with the Plan Supplement are hereby incorporated into and made a part of the Plan.

SECTION 13. RETENTION OF JURISDICTION

13.1.   General Jurisdiction.

        13.1.1. The Bankruptcy Court shall retain the fullest and most extensive jurisdiction
permissible and necessary to ensure that the purposes and intent of the Plan are carried out.
Except as otherwise provided in the Plan and Plan Documents, the Bankruptcy Court shall retain
jurisdiction to hear and determine all Claims against the Debtors, and to adjudicate and enforce
all of the Debtors’ causes of action. Nothing contained herein shall prevent the Liquidation
Trustee or the Sexual Misconduct Claims Examiner (as applicable) from taking such action as
may be necessary in the enforcement of any cause of action which the Debtors have or may have
and which may not have been enforced or prosecuted by the Debtors, which cause of action shall
survive confirmation of the Plan and shall not be affected hereto except as specifically provided
herein.

        13.1.2. Following the entry of the Confirmation Order, the administration of the
Chapter 11 Cases will continue at least until the completion of the transfers contemplated to be
accomplished on the Effective Date. The Bankruptcy Court shall retain jurisdiction for the
purpose of classification of any Claim and the re-examination of Claims that have been Allowed
temporarily for purposes of voting, and the determination of such objections as may be filed with
the Bankruptcy Court with respect to any Claim. The failure by the Plan Proponents to object to,
or examine, any Claim for the purposes of voting, shall not be deemed a waiver of the right of the
Released Parties, the Liquidation Trustee, or the Sexual Misconduct Claims Examiner to object
to or re-examine such Claim in whole or part for any other purpose.

13.2. Specific Jurisdiction. In addition to the foregoing, the Bankruptcy Court shall retain
exclusive jurisdiction for the following specific purposes after the Confirmation Date:

               (1)    to approve modification of the Plan after the Confirmation Date, pursuant
                      to the provisions of the Bankruptcy Code, the Bankruptcy Rules and the
                      terms and conditions of the Plan and the Plan Support Agreement;

               (2)    to correct any defect, cure any omission, reconcile any inconsistency, or
                      make any other necessary changes or modifications in or to the Plan, the
                      Plan Documents or the Confirmation Order as may be necessary to carry
                      out the purposes and intent of the Plan and the Plan Support Agreement,
                      including the adjustment of the date(s) of performance under the Plan
                      Documents in the event that the Effective Date does not occur as provided
                      herein so that the intended effect of the Plan may be substantially realized
                      thereby;

               (3)    to hear, determine, and resolve controversies related to the Liquidation
                      Trust and the Sexual Misconduct Claims Fund;




                                               40
Case 18-10601-MFW        Doc 3070-1      Filed 11/04/20     Page 48 of 86




   (4)    to assure the performance by the Debtors, the Liquidation Trustee, and the
          Sexual Misconduct Claims Examiner of their respective obligations to
          make Distributions under the Plan;

   (5)    to enforce and interpret the terms and conditions of the Plan Documents
          and any documents issued or executed with respect to the Plan;

   (6)    to enter such orders or judgments, including, but not limited to, the
          Releases and Bankruptcy Injunctions (i) as are necessary to enforce the
          title, rights, and powers of the Debtors, the Liquidation Trustee, the Sexual
          Misconduct Claims Examiner, and/or the Released Parties, and (ii) as are
          necessary to enable Holders of Claims to pursue their rights against any
          Entity that may be liable therefore pursuant to applicable law or otherwise,
          including but not limited to, Bankruptcy Court orders;

   (7)    to hear and determine any motions or contested matters involving taxes,
          tax refunds, tax attributes, tax benefits, and similar or related matters with
          respect to the Debtors, the Liquidation Trust, and the Sexual Misconduct
          Claims Fund, arising on or prior to the Effective Date, arising on account
          of transactions contemplated by the Plan Documents, or based upon the
          period of administration of the Chapter 11 Cases;

   (8)    to hear and determine all applications for compensation of professionals
          and reimbursement of expenses under sections 330, 331, or 503(b) of the
          Bankruptcy Code;

   (9)    to hear and determine any causes of action by, against or involving the
          Debtors arising during the period from the Petition Date through the
          Effective Date;

   (10)   to hear and determine any causes of action by, against or involving the
          Debtors, the Liquidation Trust, or the Sexual Misconduct Claims Fund,
          arising during the period from the Effective Date to the date of the order
          entering a final decree in the Chapter 11 Cases;

   (11)   to hear and determine any cause of action regarding the enforcement of
          Plan Documents or the transactions contemplated thereby;

   (12)   to determine any and all applications or motions pending on the Effective
          Date for the rejection or assumption of executory contracts or unexpired
          leases, and if need be, liquidate any and all Claims arising therefrom;

   (13)   to hear and determine such other matters as may be provided in the
          Confirmation Order;

   (14)   to consider and act on the compromise and settlement of any Claim against
          or Interest in the Debtors or their Estates including, without limitation, any
          disputes with respect to the Bar Dates;


                                   41
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 49 of 86




               (15)   to hear and determine all questions and disputes regarding title to the
                      assets of the Debtors and their Estates, the Liquidation Trust, or the Sexual
                      Misconduct Claims Fund;

               (16)   to hear and determine all matters, questions, and disputes with respect to
                      any direct causes of action brought by the Debtors and their Estates, the
                      Liquidation Trust, or the Sexual Misconduct Claims Fund;

               (17)   to hear and determine any other matters related hereto, including the
                      implementation and enforcement of all orders entered by the Bankruptcy
                      Court in the Chapter 11 Cases;

               (18)   to interpret, enforce, and administer the terms of the Settlement and the
                      Plan Support Agreement, only to the extent such Plan Support Agreement
                      does not provide for an alternate forum for resolution;

               (19)   to hear and determine any proceeding that involves the validity,
                      application, construction, interpretation, enforceability or enforcement of
                      the Channeling Injunction or the application of section 105(a) of the
                      Bankruptcy Code to the Channeling Injunction. Notwithstanding the
                      foregoing, nothing herein shall constitute a waiver by any Released Party
                      of the protections granted to them under the Channeling Injunction or
                      consent to the Bankruptcy Court’s consideration of any matter;

               (20)   to hear and determine matters concerning state, local, and federal taxes,
                      fines, penalties, or additions to taxes for which a Debtor may be liable,
                      directly or indirectly, in accordance with sections 346, 505, and 1146 of
                      the Bankruptcy Code;

               (21)   to enjoin any actions in violation of the Bankruptcy Injunctions on behalf
                      of the Released Parties;

               (22)   To hear and determine all adversary proceedings, applications, motions,
                      and contested or litigated matters that may be pending on the Effective
                      Date or that, pursuant to the Plan, may be instituted by the Liquidation
                      Trust or the Sexual Misconduct Claims Fund after the Effective Date,
                      including, without express or implied limitation, any claims to recover
                      assets for the benefit of the Estates;

               (23)   To enter an order or final decree closing the Chapter 11 Cases; and

               (24)   To hear and determine all questions, matters, and disputes with respect to
                      the Plan.

13.3. District Court Jurisdiction. To the extent that the Bankruptcy Court is not permitted
under applicable law to preside over any of the foregoing matters in Section 13.2, the reference to
the Bankruptcy Court in Section 13.2 shall be deemed to be replaced by the United States District
Court for the District of Delaware.


                                                42
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 50 of 86




13.4. Bankruptcy Court Does Not Exercise Jurisdiction. If the Bankruptcy Court abstains
from exercising or declines to exercise jurisdiction, or is otherwise without jurisdiction, over any
matter arising under, arising in or related to these Chapter 11 Cases, including with respect to any
of the matters set forth in Section 13 of the Plan, nothing herein shall prohibit or limit the
exercise of jurisdiction by any other tribunal that has competent jurisdiction with respect to any
such subject matter.

13.5. Non-Released Claims Jurisdiction. All obligations, rights or duties arising under the
Insurance Policies with regard to coverage for any Non-Released Claims shall be determined in
an appropriate non-bankruptcy forum pursuant to applicable non-bankruptcy law as if the
Chapter 11 Cases had never been filed, except with regard to credit for any payments received
under the Plan by a Holder of a Non-Released Claim and/or exhaustion of limits under any
Insurance Policies by payment of the Settlement Amount.

SECTION 14. MISCELLANEOUS PROVISIONS

14.1. Binding Effect of Plan. The provisions of the Plan shall be binding upon all parties and
inure to the benefit of the Debtors, their Estates, and their respective predecessors, successors,
assigns, and Representatives. The terms of the Plan shall be enforceable against the Debtors,
their Creditors, Holders of Interests in the Debtors, the Liquidation Trust, the Settlement Parties,
and all parties-in-interest.

14.2. Reservation of Rights. Except as expressly set forth in the Plan and/or the Plan
Documents, nothing contained in the Plan shall constitute a waiver of any right, claim, or cause
of action of the Debtors or the Liquidation Trust. Except as set forth in the Plan and/or the Plan
Documents, any rights, claims, or causes of action accruing to the Debtors pursuant to the
Bankruptcy Code or pursuant to any statute or legal theory, including, without limitation, any
Avoidance Actions, shall be transferred to the Liquidation Trust; provided, however, that the
Debtors and the Estates shall not retain and/or transfer any such Avoidance Actions against the
Former Representatives. Pursuant to sections 1123(a)(5) and 1123(b)(3)(B) of the Bankruptcy
Code and consistent with Section 6.3 of the Plan, the Liquidation Trustee shall retain and shall be
the appointed representative with exclusive authority to pursue, litigate, enforce, adjust and
compromise and settle any such rights, claims, or causes of action, as appropriate, in accordance
with what is in the best interests of and for the benefit of the Creditors who will receive
Distributions from the Liquidation Trust. Notwithstanding any other provision of the Plan to the
contrary, the Releases and the Bankruptcy Injunctions set forth in Sections 5.8 and 7.1 shall not
be deemed or construed to satisfy, discharge, release or enjoin Claims by any Entity against the
Sexual Misconduct Claims Fund for payment of the Sexual Misconduct Claims in accordance
with the Sexual Misconduct Claims Fund Procedures. Nothing contained in the Plan shall be
deemed or construed to constitute a waiver of any right or claim of a Released Party to enforce or
assert any defense under any Plan Document.

14.3. No Admission of Liability. The provisions of this Plan and the Plan Support Agreement
shall not constitute an admissions that any Released Party or Harvey Weinstein is admitting any
wrongdoing, liability, fault or violation of law and no Insurance Company is admitting coverage
under any policy of insurance.



                                                43
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 51 of 86




        Notwithstanding anything in the Plan or Confirmation Order to the contrary, no provision
of the Plan or the Plan Documents, including without limitation any exhibits and attachments
thereto, or of any order, opinion, finding, statement or ruling in these Chapter 11 Cases,
including without limitation any provision that purports to be preemptory or supervening, shall
impair, release, waive, enlarge or in any way affect any obligations, rights, duties, claims or
defenses of the Insurance Companies, the Debtors, the Former Representatives or any other
person or entity claiming rights to coverage under any Insurance Policies, with regard to any
Non-Released Claims.

        Further, the Sexual Misconduct Claims Examiner’s determination and information or
documents related thereto with respect to a Sexual Misconduct Claim (i) shall not be offered,
introduced, admitted, referenced, discussed or otherwise disclosed to the judge, jury (any
mediator(s) or arbitrator(s)) or any other finder of fact in any non-bankruptcy lawsuit or
proceeding concerning any Non-Released Claim for any reason, except by a Released Party if
necessary to prove entitlement to a credit against any amounts owed in connection with a
judgment, award, decree or other order with respect to any such Non-Released Claim against any
of the Released Parties, (ii) shall not have, and shall not be argued by a Holder of Non-Released
Claims to have, preclusive, binding, res judicata, estoppel, or preemptive effect of any kind
whatsoever with respect to the amount of any such Holder’s Non-Released Claims, and (iii) shall
not constitute an adjudication, judgment, trial, hearing on the merits, settlement, resolution of or
otherwise establish any parties’ liability or obligation for any Non-Released Claims.

        Rather, the Debtors, the Former Representatives and Harvey Weinstein deny all
allegations and Claims asserted against them; this Plan and the Plan Support Agreement are
without prejudice to any coverage position taken or that may be taken by any Insurance
Company, any Former Representative, or Harvey Weinstein; and this Plan and the Settlement
embodied herein is put forth to avoid the risk, burden, and expense of litigation.

14.4. Dissolution of the Committee. On the Effective Date, the Committee shall thereupon be
released and discharged of and from all further authority, duties, responsibilities, and obligations
arising from and based upon the Chapter 11 Cases, and the Committee shall be deemed
dissolved; provided, however, that (a) in the event that the Effective Date occurs prior to the
Confirmation Order becoming a Final Order, the Committee may, at its option, continue to serve
and function for the purpose of participating in any appeal of the Confirmation Order until such
time as the Confirmation Order becomes a Final Order, and (b) if the Effective Date occurs prior
to the conclusion of any outstanding litigation or adversary proceedings in the Chapter 11 Cases
or prior to the entry of a Final Order with respect to final fee applications of Bankruptcy
Professionals, the Committee may, at its option, continue to serve until a Final Order is entered
with respect to such proceedings and/or applications.

14.5. Exculpation and Release. The Exculpated Parties shall not have or incur, and are
hereby released from, any claim, obligation, cause of action, and/or liability, in each case that
arise from facts or circumstances that took place in whole or in part between the Petition
Date and the Effective Date, to any Holder of a Claim, Interest, or any other Entity or any of
their respective successors, assigns or Representatives for any act or omission with respect to or
arising out of the Chapter 11 Cases, the pursuit of confirmation of the Plan, the consummation of
the Plan, or the administration of the Plan or the property to be distributed under the Plan, except


                                                44
          Case 18-10601-MFW           Doc 3070-1       Filed 11/04/20     Page 52 of 86




for gross negligence, fraud or willful misconduct or any obligations that they have under or in
connection with the Plan, the Plan Documents, or any transactions contemplated thereby, and in
all respects shall be entitled to rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan.

14.6. Governing Law. Unless a rule of law or procedure is governed by federal law (including
the Bankruptcy Code and Bankruptcy Rules), the laws of the State of Delaware, without giving
effect to the conflicts of laws principles thereof, shall govern the construction of the Plan and the
Plan Documents, except as otherwise expressly provided in the Plan Documents.

14.7. Notice. Any notices, requests and demands required or permitted to be provided under
the Plan, in order to be effective, shall be in writing, and unless otherwise expressly provided
herein, shall be deemed to have been duly given and made when served by (i) certified mail,
return receipt request or (ii) by overnight delivery service, and (iii) confirmed by email service, to
be addressed as follows:

               To Debtors:

               Mark D. Collins (No. 2981)
               Paul N. Heath (No. 3704)
               Zachary I. Shapiro (No. 5103)
               RICHARDS, LAYTON & FINGER, P.A.
               920 N. King Street
               Wilmington, Delaware 19801
               Phone: (302) 651-7700
               Facsimile: (302) 651-7701

               and

               Paul H. Zumbro (admitted pro hac vice)
               Lauren A. Moskowitz (admitted pro hac vice)
               Salah M. Hawkins (admitted pro hac vice)
               CRAVATH, SWAINE & MOORE LLP
               Worldwide Plaza
               825 Eighth Avenue
               New York, NY 10019
               Telephone: (212) 474-1000
               Facsimile: (212) 474-3700




                                                 45
          Case 18-10601-MFW           Doc 3070-1       Filed 11/04/20     Page 53 of 86




               To Committee:

               James I. Stang (CA Bar No. 94435)
               Robert J. Feinstein (NY Bar No. 1767805)
               Debra I. Grassgreen (CA Bar No. 169978)
               Colin R. Robinson (DE Bar No. 5524)
               PACHULSKI STANG ZIEHL & JONES LLP
               919 North Market Street, 17th Floor
               P.O. Box 8705
               Wilmington, DE 19899 (Courier 19801)
               Telephone: 302-652-4100
               Facsimile: 302-652-4400

14.8. Section 346 Injunction. In accordance with section 346 of the Bankruptcy Code, for
purposes of any state or local law imposing a tax, income will not be realized by the Debtors by
reason of the forgiveness or discharge of indebtedness resulting from the consummation of the
Plan. As a result, each state or local taxing authority is permanently enjoined and restrained,
after the Confirmation Date, from commencing, continuing, or taking any act to impose, collect
or recover in any manner any tax against the Debtors arising by reason of the forgiveness or
discharge of indebtedness under the Plan.

14.8. 14.9. Exemption from Taxes. Pursuant to section 1146(a) of the Bankruptcy Code, the
issuance, transfer, or exchange of any equity security under the Plan, the creation of any
mortgage, deed of trust, or other security interest, the making or assignment of any lease or
sublease, or the making or delivery of any deed or other instrument of transfer under, in
furtherance of, or with respect to, the Plan shall be exempt from all transfer and recordation
taxes, stamp taxes or similar taxes.

14.9. 14.10. Plan Supplement. Any Plan Supplement (and amendments thereto) filed by the
Plan Proponents shall be deemed an integral part of the Plan and shall be incorporated by
reference as if fully set forth herein. Any and all exhibits, lists or schedules referred to herein or
in the Disclosure Statement but not filed with the Plan shall be contained in the Plan Supplement
and filed with the Clerk of the Bankruptcy Court at least five (5) Business Days prior to the
deadline established by the Bankruptcy Court for filing and service of objections to the Plan.

14.10. 14.11. Severability. If, prior to the Confirmation Date, any term or provision of this Plan
is determined by the Bankruptcy Court to be invalid, void, or unenforceable under applicable
law, the Bankruptcy Court will have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent permitted by applicable law, consistent with
the original purpose of the term or provision held to be invalid, void, or unenforceable, and such
term or provision will then be applicable as altered or interpreted, provided, however, that any
such altered form must be consistent with the Plan Support Agreement. Notwithstanding any
such holding, alteration or interpretation, the remainder of the terms and provisions of this Plan
will remain in full force and effect and will in no way be affected, impaired, or invalidated by
such holding, alteration, or interpretation. The Confirmation Order will constitute a judicial
determination and will provide that each term and provision of this Plan, as it may have been



                                                 46
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20       Page 54 of 86




altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
terms.

14.11. 14.12. Standing of Released Parties. Each of the Released Parties shall have standing to
seek relief from the Bankruptcy Court or any court of competent jurisdiction for purposes of
enforcement of the Channeling Injunction or other Injunction or releases under the Plan and the
Plan Support Agreement to the extent that any act occurs or is taken that is contrary to the
provisions of, or would interfere with, restrict, defeat, nullify, violate or otherwise limit the
protections afforded the Released Party through the Channeling Injunction or other Injunction or
releases under the Plan and the Plan Support Agreement.

                          [remainder of page intentionally left blank]




                                               47
   Case 18-10601-MFW        Doc 3070-1   Filed 11/04/20   Page 55 of 86




                                 EXHIBITS

Exhibit 1:    Definitions

Exhibit 2:    List of Debtors

Exhibit 3:    Plan Support Agreement [forthcoming]

Exhibit 4:    Sexual Misconduct Claims Fund Procedures


                                SCHEDULES

Schedule 1:   Released Professionals

Schedule 2:   Insurance Companies’ Funding Amounts
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 56 of 86




                                           EXHIBIT 1

                                         DEFINITIONS

       In addition to other words and terms defined elsewhere in the Plan Documents, the terms
below shall have the respective meanings specified below:

         1.1    Additional Insured: To the extent permissible by law: (i) the Debtors’
predecessors, all of each Debtor’s past and present subsidiaries and the predecessors and
successors of such subsidiaries, their past and present affiliates and joint ventures and their
predecessors and successors, and all of their past, present and future assigns; (ii) any other
current or former affiliate of the Debtors, including any corporations that have been acquired by,
merged into or combined with the Debtors, their predecessors, or past and present subsidiaries,
affiliates successors and assigns; and (iii) any and all entities named as insureds or other insureds
whether specifically listed or listed under a special endorsement, or that are otherwise named or
claimed to be insured under the Insurance Policies, and those entities’ directors, officers, agents
and employees.

        1.2    Administrative Expense Claim: Any (i) cost or expense of administration of the
Chapter 11 Cases under section 503(b) of the Bankruptcy Code including, but not limited to: (a)
any actual and necessary postpetition cost or expense of preserving the Estates or operating the
businesses of the Debtors; (b) any payment to be made under the Plan, as the case may be, to cure
a default on an assumed executory contract or unexpired lease; (c) any postpetition cost,
indebtedness or contractual obligation duly and validly incurred or assumed by one or more of
the Debtors in the ordinary course of business; (d) any valid and allowed reclamation claims in
accordance with section 546(c) of the Bankruptcy Code; (e) compensation or reimbursement of
expenses of professionals to the extent allowed by the Bankruptcy Court under sections 328,
330(a) or 331 of the Bankruptcy Code; (f) any Claim for compensation or reimbursement of
expenses relating to services rendered in making a substantial contribution in the Chapter 11
Cases under sections 503(b)(3), (4) or (5) of the Bankruptcy Code; (g) all Claims for adequate
protection payments authorized in connection with any debtor-in-possession credit facility; and
(h) Section 503(b)(9) Claims; and (ii) any United States Trustee fee or charge assessed against
any of the Estates under 28 U.S.C. § 1930.

        1.3     Affiliate: As to any specified Entity: (i) any other Entity that, directly or
indirectly through one or more intermediaries or otherwise, controls, is controlled by, or is under
common control with, the specified Entity, and (ii) any Entity that is an “affiliate” (within the
meaning of Bankruptcy Code § 101(2)) of the specified Entity. As used in clause (i) of this
definition, “control” shall include the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of an Entity (whether through ownership of
equity of that Entity, by contract, or otherwise).

      1.4    Allianz Insurance Companies: The American Insurance Company and
Fireman’s Fund Insurance Company and each of their respective affiliates and successors.

       1.5   Allowed: With respect to any Claim other than an Administrative Expense
Claim, a Disputed Claim or a Sexual Misconduct Claim, (i) any Claim that is specifically
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 57 of 86




designated as Allowed under the Plan, (ii) any Claim proof of which was timely filed with the
Bankruptcy Court or its duly appointed claims agent, or, in compliance with any order of the
Bankruptcy Court regarding the filing of a proof of claim, with respect to which either no
objection to the allowance thereof has been filed within the applicable period of limitation fixed
by either the Plan or Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court, or the
Claim has been allowed by a Final Order (but only to the extent so allowed), or (iii) any Claim
that has been, or hereafter is, listed in the schedules as liquidated in amount and not disputed or
contingent; provided, however, that notwithstanding the foregoing, with respect to a Sexual
Misconduct Claim, the Sexual Misconduct Claims Fund Procedures shall govern the
determination as to whether or not such Claims constitute Allowed Claims for purposes of
Distribution under the Plan, but not for purposes of voting on the Plan. Allowed Claims
shall not, for purposes of Distribution under the Plan, include: (a) for any Claim arising prior to
the Petition Date, interest on such Claim accruing from or after the Petition Date; or (b) any
Non-Compensatory Damages.

        With respect to any Claim that is asserted to constitute an Administrative Expense Claim,
(i) a Claim that represents an actual and necessary expense of preserving the Estate or operating
the business of the Debtors, to the extent such Claim is determined by the Debtors to constitute
an Administrative Expense Claim; (ii) other than with respect to a Claim of a Bankruptcy
Professional, a Claim that has been Allowed in whole or in part by a Final Order of the
Bankruptcy Court and only to the extent that such allowed portion is determined pursuant to a
Final Order to constitute a cost or expense of administration under sections 503(b) and 507(a)(1)
of the Bankruptcy Code; or (iii) that represents a Claim of a Bankruptcy Professional, to the
extent such Claim is allowed by a Final Order of the Bankruptcy Court under section 330 of the
Bankruptcy Code.

         1.6     Assets: (i) All real or personal property of the Debtors (including as debtors in
possession) of any nature, including, without limitation, any Cash, real property, leases,
subleases, licenses, goods, materials, supplies, furniture, fixtures, equipment, works in process,
accounts receivable, tax refunds, chattel paper, deposit accounts, reserves, deposits, contractual
rights, intellectual property rights, claims, Causes of Action (including Avoidance Actions), and
any other general intangibles of any nature whatsoever, including, without limitation, “property
of the estate” pursuant to section 541 of the Bankruptcy Code; and (ii) proceeds, products, rents
and profits of all of the foregoing.

        1.7     Avoidance Actions: Any and all pending or possible actions, proceedings,
accounts, controversies, agreements, promises, claims and rights of each Debtor and its Estate to
(i) avoid or recover a transfer of property of any of the Debtors’ Estates or an interest of any of
the Debtors in property or (ii) subordinate any Claim against or Interest in any of the Debtors,
including, without limitation, actions arising under sections 502(d), 510, 542, 543, 544, 545, 547,
548, 549, 550, 551 and 553 of the Bankruptcy Code, or under related state or federal statutes and
common law, whether or not litigation has been commenced with respect to such cause of action
as of the Effective Date.

        1.8     Ballot: A ballot approved by the Bankruptcy Court in the Chapter 11 Cases to be
distributed to Holders of impaired Claims, for acceptance or rejection of the Plan.



                                            Exh. 1- 2
           Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20      Page 58 of 86




       1.9     Bankruptcy Code: Title 11 of the United States Code.

        1.10 Bankruptcy Court: The United States Bankruptcy Court for the District of
Delaware, or any other court having jurisdiction over these Chapter 11 Cases or any proceeding
within, or appeal of an order entered in, these Chapter 11 Cases.

        1.11 Bankruptcy Injunctions: The Plan Injunction provided for in Section 7.3 of the
Plan, the Section 346 Injunction provided for in Section 14.7 of the Plan and the Channeling
Injunction provided for in Section 5.8 of the Plan.

       1.12 Bankruptcy Professional: Any Entity (i) employed pursuant to an order of the
Bankruptcy Court in accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services pursuant to sections 327, 328, 329, 330 and/or 331 of the Bankruptcy
Code, or (ii) who wishes to apply to the Bankruptcy Court for compensation and reimbursement
of expenses pursuant to section 503(b)(4) of the Bankruptcy Code.

       1.13 Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure, as amended, as
applicable to the Chapter 11 Cases, including the local rules of the Bankruptcy Court.

        1.14 Bar Date(s): The date(s) fixed by order(s) of the Bankruptcy Court by which
Entities required by such order to file a proof of claim must file a proof of claim or be forever
barred from asserting such Claim against the Debtors or their property and from voting on the
Plan and/or sharing in distributions hereunder.

        1.15 Business Day: Any day other than Saturday, Sunday, or a “legal holiday,” as
such term is defined in Bankruptcy Rule 9006(a).

        1.16 Cash: United States currency, a check drawn on a U.S. domestic bank, or a wire
transfer of funds.

      1.17 Cash Reserves: The Contingent Claims Cash Reserve and the Disputed Claims
Cash Reserve.

        1.18 Causes of Action: Any claim (other than the Claims against the Debtors), cause
of action, controversy, demand, agreement, right (including to legal or equitable remedies),
action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
offset, power, privilege, license, and/or franchise of any kind or character whatsoever, known,
unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in law or
in equity, or pursuant to any other theory of law. A Cause of Action also includes without
limitation: (a) any right of setoff, counterclaim, or recoupment and/or any claim on contracts or
for breaches of duties imposed by law or in equity; (b) the right to object to Claims or Interests;
(c) any claim pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or
defense including fraud, mistake, duress, and usury, and any other defenses set forth in section
558 of the Bankruptcy Code; and (e) any Avoidance Action.




                                              Exh. 1- 3
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 59 of 86




       1.19 Channeling Injunction: The permanent injunction provided for in Section 5.8 of
the Plan and to be issued pursuant to the Confirmation Order with respect to Sexual Misconduct
Claims.

       1.20 Chapter 11 Cases: The jointly administered cases under the Bankruptcy Code,
presently pending in the Bankruptcy Court and captioned In re Weinstein Company Holdings,
LLC, Case No. 18-10601.

       1.21 Chubb Insurance Companies: Federal Insurance Company; Great Northern
Insurance Company; Westchester Fire Insurance Company; Pacific Indemnity Company; Chubb
Indemnity Insurance Company; Executive Risk Indemnity Inc.; Chubb National Insurance
Company; and ACE American Insurance Company and each of their respective affiliates and
successors.

         1.22 Claim: Shall include, without limitation, any and all past, present or future
claims, cross- claims, counterclaims, third-party claims, contribution claims, indemnification
claims, rights, causes of action, orders, liabilities, notices of liability or potential liability,
arbitrations, actions, suits, damages, demands, disputes, obligations, judgments, duties, defenses,
liens, administrative proceedings, costs, expenses, attorneys’ (and other) fees, matters, requests
or proceedings of any kind or nature whatsoever and any claim within the definition of “claim” in
section 101(5) of the Bankruptcy Code, in each case that arise from facts or circumstances
that took place in whole or in part on or after June 30, 2005, regardless of where arising or
where brought, whether at law, equity, contract, statute, or otherwise direct, indirect, or
derivative, known or unknown, actual or alleged, asserted or not asserted, suspected or
unsuspected, anticipated or unanticipated, fixed or contingent, liquidated or unliquidated,
matured or unmatured, disputed or undisputed, domestic or foreign, disclosed or undisclosed,
accrued or unaccrued, apparent or unapparent, existing under any federal, state, local, foreign,
tribal, common law, ordinance, statute or regulation, which has been, could have been, or may be
asserted by or on behalf of any person or entity against the Debtors, their predecessors,
successors, assigns, or any current or former Affiliate of any of the foregoing, or any other
Released Party or Harvey Weinstein, whether seeking damages (including compensatory,
punitive or exemplary damages and all other potential elements of recovery or relief) or
equitable, mandatory, injunctive, or any other type of relief, irrespective of the expiration of any
applicable statute of limitations.

       1.23 Class: A category of Claims or Interests pursuant to a Plan, as such term is used
and described in section 1122 of the Bankruptcy Code.

        1.24 Class . . . Claim / Interest: The specific Class into which Claims or Interests are
classified pursuant to the Plan.

       1.25 Committee: The Official Committee of Unsecured Creditors appointed in the
Chapter 11 Cases.

        1.26 Confirmation: Approval of the Plan by the Bankruptcy Court, pursuant to
section 1129 of the Bankruptcy Code.



                                             Exh. 1- 4
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 60 of 86




       1.27 Confirmation Date: The date on which the clerk of the Bankruptcy Court enters
the Confirmation Order on the docket.

       1.28 Confirmation Hearing: The hearing to be held before the Bankruptcy Court by
which the Plan Proponents will seek Confirmation of the Plan.

        1.29 Confirmation Order: The order entered by the Bankruptcy Court confirming the
Plan in accordance with the provisions of chapter 11 of the Bankruptcy Code, which will contain
the Channeling Injunction and Releases.

       1.30 Contingent Claims: A Claim that is a contingent and/or unliquidated Claim.
Contingent Claims shall not include Sexual Misconduct Claims.

        1.31 Contingent Claims Cash Reserve: The Cash deposited by the Liquidation
Trustee in one or more segregated accounts on the Effective Date, which amount shall be the
good faith estimate of the total Distributions to be made on account of all Contingent Claims
against the Debtors as of such date. The Debtors or the TWC Liquidation Trustee, as applicable,
shall seek Bankruptcy Court approval of such Contingent Claims Cash Reserve on the Effective
Date or as soon thereafter as practicable.

        1.32 Contract and Commercial Cases: Includes, without limitation, (i) Donald P.
Borchers v. The Weinstein Company, LLC, et al., Case No. 2: 17-cv-6263 (C.D. Cal.); (ii) Lesia
Anson v. Harvey Weinstein et al., Case No. 2: 17-cv-08360 (C.D. Cal.); (iii) Terence Williams v.
Bob Weinstein, et al., Case No. 2: 18-cv-10776 (E.D. Mich.); (iv) Tensor Law P.C. v. Harvey
Weinstein et al., Case No. SC128650 (L.A. Super. Ct.); (v) EMJAG Productions, Inc., et al. v.
The Weinstein Company LLC, Case No. BC 685511 (L.A. Super. Ct.); (vi) AI International
Holdings (BVI), Limited v. Harvey Weinstein et al., Case No. 656864-2017E (N.Y. Sup. Ct.);
(vii) Entertainment One Films Canada, Inc. v. Weinstein Global Film Corp. et al., Case No.
BC692352 (L.A. Super. Ct.); (viii) Brad Weston et al. v. The Weinstein Company, Case No.
BC679011 (L.A. Super. Ct.); (ix) Frank Gil v. Weinstein Live Entertainment LLC, et al., Case
No. 653555/2019 (N.Y. Sup. Ct.); and (x) Sartraco et al v. Robert Weinstein, et al., Case No. 19
cv- 00448 (Cal. Super. Ct.).

        1.33 Contract and Commercial Claim(s): Any Claim arising from, connected to or
related to the Contract and Commercial Cases.

       1.34    Creditor: A “creditor,” as defined in section 101(10) of the Bankruptcy Code.

        1.35 Debtors: The Weinstein Company Holdings LLC and fifty-four (54) affiliated
companies. table identifying each Debtor, its chapter 11 bankruptcy case number, and the last
four digits of its federal tax identification number is provided in Exhibit 2 of the Plan.

        1.36 Disclosure Statement: The Disclosure Statement dated October 1November 4,
2020, filed under section 1125 of the Bankruptcy Code in the Chapter 11 Cases with respect to
the Plan, as it may be amended, modified, or supplemented from time to time.

        1.37 Disputed Claim: A Claim which has been (i) “scheduled” as disputed or (ii)
subject to an objection filed within the applicable period of limitation fixed by either the Plan or

                                             Exh. 1- 5
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 61 of 86




the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court; provided, however,
regardless of whether an objection has been filed to such Claims, all Sexual Misconduct Claims
shall be excluded from the definition of Disputed Claim.

        1.38 Disputed Claims Cash Reserve: The Cash deposited by the Liquidation Trustee
or in one or more segregated accounts on the Effective Date which amount shall be the good faith
estimate of the total Distributions to be made on account of all Disputed Claims, determined by
the Liquidation Trustee.

        1.39 Distributable Cash: All Liquidation Trust Assets reduced to Cash net of all
expenses and costs of operating or effectuating the duties of the Liquidating Trust and
establishing any reserves as the Liquidation Trustee may determine is necessary pursuant to the
terms of this Plan and the Liquidation Trust Agreement.

        1.40 Distribution(s): The payment or distribution under the Plan of property or
interests in property of the Debtors to the Holders of Allowed Claims, to the Liquidation Trust,
and to the Sexual Misconduct Claims Fund, as applicable.

        1.41 Effective Date: The first Business Day after the date on which all of the
conditions precedent to the effectiveness of the Plan have been satisfied or waived in accordance
with the terms of the Plan, or, if a stay of the Confirmation Order is in effect on such date, the
first Business Day after the expiration, dissolution, or lifting of such stay.

       1.42 Entity: Any person, individual, corporation, partnership, firm, limited liability
company, association, joint stock company, joint venture, estate, trust, business trust,
unincorporated organization, government or any political subdivision thereof, the United States
Trustee, or other person or entity.

        1.43 Estate: As to each Debtor, the estate created for such Debtor under section 541
of the Bankruptcy Code upon the commencement of its Chapter 11 Case.

        1.44 Exculpated Parties: Each of (i) the Debtors, and any of their respective
successors or assigns, and any of their respective Representatives; and (ii) the Committee, its
members and any of their respective Representatives; (iii) the Released Parties and any of their
respective Representatives; and (iv) Proposed Class Plaintiffs’ Counsel and any of their
respective Representatives.

      1.45 File, Filed, or Filing: Shall mean, respectively, file, filed, or filing with the
Bankruptcy Court or its authorized designee in these Chapter 11 Cases.

       1.46 Final Order: An order of a court: (i) as to which the time to appeal, petition for
writ of certiorari, or otherwise seek appellate review or to move for reargument, rehearing or
reconsideration has expired and as to which no appeal, petition for writ of certiorari, or other
appellate review, or proceedings for reargument, rehearing or reconsideration shall then be
pending; or (ii) in the event that an appeal, writ of certiorari, or other appellate review or
reargument, rehearing or reconsideration thereof has been sought, such order shall have been
affirmed by the highest court to which such order was appealed from which writ of certiorari or


                                            Exh. 1- 6
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 62 of 86




other appellate review or reargument, rehearing or reconsideration was sought, and the time to
take any further appeal, to petition for writ of certiorari, to otherwise seek appellate review, and
to move for reargument, rehearing or reconsideration shall have expired or such appeal has been
withdrawn with prejudice; provided, however, that the possibility that a motion under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules or applicable state court rules of civil procedure, may be Filed with respect to such order
shall not cause such order not to be a Final Order.

        1.47 Foreign Court Approval Orders: Those orders of any courts of the United
Kingdom, Ireland and Canada necessary to aid the implementation of the Channeling
Injunction in the United Kingdom, Canada and Ireland (to the extent determined by certain
of the Settlement Parties that such orders are necessary), which orders shall be Final
Orders that are reasonably satisfactory to the Settlement Parties seeking such orders.

       1.48 1.47 Former Representatives: Robert Weinstein, Tarak Ben Ammar, James
Dolan, Frank Gil, David Glasser, Richard Koenigsberg, Marc Lasry, Lance Maerov, Jeff
Sackman, Tim Sarnoff, Barbara Schneeweiss, Paul Tudor Jones, and Dirk Ziff. The definition
of Former Representatives does not include Harvey Weinstein.

        1.49 1.48 Former Representatives Defense Costs: The $9,743,052.00 to be paid by
the Insurance Companies for the Former Representatives costs in connection with the defense of
the applicable cases.

        1.50 1.49 General Unsecured Claim: An unsecured Claim against any Debtor and
any claims in connection with the rejection or termination of executory contracts and unexpired
leases, but excluding any Administrative Expense Claims, Priority Claims, Secured Claims,
Sexual Misconduct Claims, Intercompany Claims, and Interests. For the avoidance of doubt, any
Tort Claim that is not a Sexual Misconduct Claim is a General Unsecured Claim.

        1.51 1.50 Global Escrow Agent: Epiq Class Action & Claims Solutions, Inc. in its
role distributing the Settlement Amount in accordance with the terms of the Plan.

        1.52 1.51 Holder: The holder of a Claim against the Debtors or the Holder of an
Interest in the Debtors.

         1.53 1.52 Impaired: When used in reference to a Claim or Interest, a Claim or Interest
that is impaired within the meaning of section 1124 of the Bankruptcy Code.

       1.54 1.53 Initial Administrative Claims Bar Date: February 15, 2019, the filing
deadline for Administrative Expense Claims that existed from the Petition Date through
December 31, 2018.

        1.55 1.54 Initial Bar Date Order: Order (I) Establishing Deadlines for Filing Proofs
of Claim, (II) Establishing Deadlines for Filing Requests for Payment of Postpetition
Administrative Expenses, (III) Approving Form and Notice Thereof, and (IV) Granting Related
Relief of the Bankruptcy Court entered on December 27, 2018 (Dkt. No. 1890).




                                             Exh. 1- 7
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 63 of 86




        1.56 1.55 Insurance Companies: Shall mean National Union Fire Insurance
Company of Pittsburgh, Pa.; The American Insurance Company; Fireman’s Fund Insurance
Company; Federal Insurance Company; Great Northern Insurance Company; Westchester Fire
Insurance Company; Pacific Indemnity Company; Chubb Indemnity Insurance Company;
Executive Risk Indemnity Inc.; Chubb National Insurance Company; ACE American Insurance
Company, on behalf of themselves and their subsidiaries, Affiliates, parents, predecessors, or
successors and (ii) any other insurance company, reinsurer, insurance broker or syndicate
insurance broker, guaranty association, liquidator, or any other Entity with actual or potential
obligation or liability to the Debtors based on any insurance policy issued to the Debtors;
provided, however, Insurance Companies shall not include AIG Europe Limited and AIG Europe
SA.

       1.57    1.56 Insurance Policies: Any insurance policy issued by an Insurance Company.

       1.58    1.57 Intercompany Claim: Any Claim by a Debtor against another Debtor.

       1.59 1.58 Interest: The interest, as that term is defined in section 101(17) of the
Bankruptcy Code, of any Entity who holds an equity security in the Debtors no matter how held,
including, but not limited to, issued and outstanding shares of common stock, preferred stock,
stock options, warrants, membership interests, or other evidence of interests in securities of the
Debtors.

       1.60 1.59 Internal Revenue Code: The Internal Revenue Code of 1986, as amended,
and any applicable rulings, regulations (including temporary and proposed regulations)
promulgated thereunder, judicial decisions, and notices, announcements, and other releases of the
United States Treasury Department or the IRS.

       1.61    1.60 IRS: The United States of America’s Internal Revenue Service.

       1.62 Judd Case: The case commenced by Ashley Judd in the Central District of
California, captioned Ashley Judd v. Harvey Weinstein, Case No. 2:18-cv-05724.

       1.63    1.61 Lien: A “lien” as defined in section 101(37) of the Bankruptcy Code.

       1.64 1.62 Liquidated Value: The dollar value of the Point Award for an Allowed
Sexual Misconduct Claim as determined in accordance with the Sexual Misconduct Claims Fund
Procedures.

       1.65 1.63 Liquidation Trust: The Liquidation trust established by Section 6 of the
Plan pursuant to section 105(a) of the Bankruptcy Code and the Liquidation Trust Agreement.

       1.66 1.64 Liquidation Trust Agreement: The trust agreement establishing and
delineating the terms and conditions of the Liquidation Trust.

        1.67 1.65 Liquidation Trust Assets: The Liquidation Trust Settlement Payment and
all other Assets of the Estates.




                                            Exh. 1- 8
          Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20     Page 64 of 86




       1.68 1.66 Liquidation Trust Beneficiaries: The Holders of Allowed Claims against
the Debtors under the Plan, but not including the Holders of Sexual Misconduct Claims.

       1.69 1.67 Liquidation Trust Documents: The Liquidation Trust Agreement and all
documents, attachments and exhibits thereto, and any amendments thereto made in accordance
with the Bankruptcy Code, and which aid in effectuating the Liquidation Trust, which
documents, attachments, and exhibits shall be filed with the Bankruptcy Court.

        1.70 1.68 Liquidation Trust Expense Reserve: The reserve established pursuant to
the Plan by the Liquidation Trustee to hold funds as are reasonably necessary for the Liquidation
Trust to satisfy the expenses of administering the Liquidation Trust, including, without
limitation, the winding down and closing of the Debtors’ Chapter 11 Cases, the Liquidation
Trustee’s reasonable professional fees and expenses in respect of the claims reconciliation
process, the liquidation of Liquidation Trust Assets, the prosecution, negotiation and settlement
of any causes of action with respect thereto, and the making of Distributions by the Liquidation
Trustee under the Plan.

       1.71 1.69 Liquidation Trust Settlement Payment: The sum of $8,407,305.00 to be
paid by the Insurance Companies to the Liquidation Trust in accordance with the terms of the
Plan.

       1.72 1.70 Liquidation Trustee: The individual initially selected by the trade claimant
members of the Committee to act as trustee of the Liquidation Trust pursuant to the terms of the
Liquidation Trust Documents to administer the Liquidation Trust, and any successors thereto.

       1.73 McGowan Case: The case commenced by Rose McGowan in the Central
District of California captioned Rose McGowan v. Harvey Weinstein et. al., Case No.
2:19-cv-09105-ODW-GJS.

       1.74 1.71 Non-Compensatory Damages: Any and all damages awarded by a court of
competent jurisdiction that are penal or exemplary in nature, including, without limitation, any
fine, penalty, forfeiture, attorneys’ fees (to the extent such attorneys’ fees are punitive or
exemplary in nature), or multiple, punitive, exemplary, vindictive, imaginary, or presumptive
damages based upon, arising from, or relating to any cause of action whatsoever (including,
without limitation, violation of law, personal injury, or wrongful death, whether secured or
unsecured, liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foresee or unforeseen, then existing or thereafter arising in law, equity or otherwise).

         1.75 1.72 Non-Debtor Additional Affiliates: The Debtors’ former non-debtor
affiliates, including Scary Movie 4 LLC; Derailed SPV, LLC; Mrs. Henderson Presents SPV,
LLC; The Matador SPV, LLC; Breaking and Entering SPV, LLC; Come Drink With Me SPV,
LLC; SPV Film Distribution LLC; Butler Films LLC; Kristy Films LLC; and TWC Gold SPV,
LLC.

      1.76 1.73 Non-Debtor Affiliates: The Debtors’ non-debtor affiliates, including The
Weinstein Company (UK) Ltd.; Tulip Fever Films Limited; Current Films UK Limited; and
MarcoThree, LLC.


                                           Exh. 1- 9
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 65 of 86




        1.77 1.74 Non-Debtor Entities: All companies (other than the Debtors) that Harvey
Weinstein was employed by, worked for, or held a position as an officer or director of between
January 1, 1979 and October 1, 2017, as well as each of their parents, subsidiaries and Affiliates
(including, without limitation, The Walt Disney Company, Disney Enterprises, Inc., Buena Vista
International, Inc., Miramax, LLC, Miramax Film Corporation and Miramax Film NY, LLC), or
any of their respective equity holders or members, any of their Affiliates or any other
independent contractor, current or former members of the board of representatives of the
Non-Debtor Entities; provided, however, that Non-Debtor Entities shall not include (a) the Four
Seasons Hotel Limited and Burton Way Hotels LLC, defendants in Paz De La Huerta v. Harvey
Weinstein et. al., Case No. 19-cv-02183 (C.D. Cal.)) or (b) the Four Seasons Hotel Limited,
Burton Way Hotels LLC and Burton Way Hotels Ltd., defendants in Paz De La Huerta v. Harvey
Weinstein et. al., Case No. 18SCTV04723 (L.A. Sup. Ct.).

         1.78 1.75 Non-Released Claim: A Claim against a Non-Released Party for which a
full release is not given to such Non-Released Party under the terms of the Plan, including Sexual
Misconduct Claims against Harvey Weinstein held by Holders of Sexual Misconduct Claims
who do not affirmatively elect to release Harvey Weinstein.

       1.79    1.76 Non-Released Party: See Section 1.941.95 below.

       1.80    1.77 NYOAG: The Office of the New York Attorney General.

        1.81 1.78 NYOAG Lawsuit: The lawsuit filed by the NYOAG in the Supreme Court
of the State of New York, County of New York on behalf of the People of the State of New York
in Case No. 0450293/2018 (N.Y. Sup. Ct.).

       1.82    1.79 Other Priority Claim: A Priority Claim other than a Priority Tax Claim.

       1.83 1.80 Permissible Investments: (a) short-term direct obligations of, or obligations
guaranteed by, the United States of America, (b) short-term obligations of any agency or
corporation which is or may hereafter be created by or pursuant to an act of the Congress of the
United States as an agency or instrumentality thereof, (c) demand deposits or certificates of
deposit at any bank or trust company, which has, at the time of the deposit, a capital stock and
surplus aggregating at least $1,000,000,000, or (d) such other investments as the Bankruptcy
Court may approve from time to time.

        1.84 1.81 Petition Date: March 19, 2018, the date on which the Debtors commenced
their Chapter 11 Cases in the Bankruptcy Court.

        1.85 1.82 Plan Documents: The Plan, including all exhibits annexed thereto and
made a part hereof, the Disclosure Statement, the Plan Supplement, and all documents,
attachments and exhibits thereto, including, but not limited to, the Plan Support Agreement, the
Liquidation Trust Documents, the Sexual Misconduct Claims Fund Procedures and any
amendments thereto made in accordance with the Bankruptcy Code, and which aid in
effectuating the Plan, which documents, attachments, and exhibits shall be filed with the
Bankruptcy Court.



                                            Exh. 1-10
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 66 of 86




       1.86    1.83 Plan Injunction: The injunction issued pursuant to Section 7.3 of the Plan.

       1.87    1.84 Plan Proponents: The Debtors and the Committee.

       1.88    1.85 Plan Releases: The releases specified in Section 7.2 of the Plan.

        1.89 1.86 Plan Supplement: The compilation of documents or forms of documents
specified in the Plan, including, without limitation, any exhibits to the Plan not included
herewith, each in form and substance acceptable to the Debtors.

        1.90 1.87 Plan Support Agreement: The agreement executed by the Settlement
Parties on October [●]19, 2020 and attached hereto as Exhibit 3 [forthcoming].

      1.91 1.88 Point Award: The number of points awarded pursuant to the Sexual
Misconduct Claims Fund Procedures to a Holder of a Sexual Misconduct Claim on account of an
Allowed Sexual Misconduct Claim.

        1.92 1.89 Priority Claim: Any Claim against a Debtor to the extent such claim is
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code, other than
an Administrative Expense Claim.

        1.93 1.90 Priority Tax Claim: A Claim against the Estates entitled to priority under
section 507(a)(8) of the Bankruptcy Code.

        1.94 1.91 Pro Rata: The proportion that the Allowed Claim or Interest in a particular
Class bears to the aggregate amount of (a) Allowed Claims or Allowed Interests in such Class as
of the date of determination, plus (b) Disputed Claims or Disputed Interests in such Class as of
the date of determination, in their aggregate face amounts or such other amount: (i) as calculated
by the Debtors, the Liquidation Trustee, or the Sexual Misconduct Claims Examiner (as
applicable) on or before the date of any such Distribution, (ii) as determined by an Order of the
Bankruptcy Court estimating such Disputed Claim, or (iii) as directed by a Final Order of the
Bankruptcy Court.

       1.95 1.92 Professional Fee Claim: A claim under sections 326, 327, 328, 330, 331,
503(b), 1103, or 1104 of the Bankruptcy Code for compensation for services rendered or
reimbursement for expenses incurred by any of the Bankruptcy Professionals.

       1.93 Proposed Class Plaintiffs’ Counsel: Elizabeth A. Fegan of Fegan Scott LLC
and Steve W. Berman of Hagens Berman Sobol & Shapiro LLP.

       1.96 1.94 Released Party(ies): (i) the Debtors, the Estates, Non-Debtor Affiliates,
Non-Debtor Additional Affiliates, the Former Representatives and the Insurance Companies; (ii)
professionals of firms specified in Schedule 1 to the Plan; and (iii) each such persons’ or entities’
current and former officers, directors and board representatives, predecessors, successors,
assigns, insiders, subsidiaries, Affiliates, principals, equity holders, members, trustees, partners,
managers, employees, agents, members of any boards or similar bodies of such persons, advisory
board members, financial advisors, attorneys, insurers, reinsurers, accountants, investment
bankers, consultants, representatives, and other professionals, and such persons’ respective heirs,


                                             Exh. 1-11
            Case 18-10601-MFW         Doc 3070-1      Filed 11/04/20      Page 67 of 86




executors, estates, and nominees, in each case, in their capacity as such, or any other person who
rendered services for, or provided goods to, any of the Debtors, with respect to liability for the
actions or inactions of the Former Representatives, the Debtors, the Estate, Non-Debtor
Affiliates, Non-Debtor Additional Affiliates, or the Insurance Companies; provided, however,
those persons or entities who fall within subparagraph (iii) (other than persons or entities
specified in subparagraphs (i) and (ii)) are not released with respect to their own actions related
to Sexual Misconduct Claims, regardless of their relationship with the Former Representatives,
the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the
Insurance Companies, to the extent such action constitutes aiding, abetting or conspiracy to
prevent the disclosure of or to cover up any Sexual Misconduct Claim (each a “Non-Released
Party”).1

        1.97 1.95 Releasing Party(ies): The Debtors, the Estates, the Non-Debtor Affiliates,
the Former Representatives, the UCC, the Insurance Companies, and all Holders of Claims and
Interests.

       1.98 1.96 Releases: The releases provided for in Section 7.2 of the Plan, including its
subparagraphs.

        1.99 1.97 Representative: With respect to any Entity, the present and former
directors, officers, members, managers, employees, trustees, accountants (including independent
certified public accountants), advisors, attorneys, consultants, experts or other agents of that
Entity, or any other professionals of that Entity, in each case in their capacity as such.

         1.98   Section 346 Injunction: The injunction provided in Section 14.7 of the Plan.

       1.100 1.99 Section 503(b)(9) Claims: Claims arising under section 503(b)(9) of the
Bankruptcy Code for the value of any goods received by Debtors within twenty (20) days before
the commencement of the Chapter 11 Cases in which the goods have been sold to Debtors in the
ordinary course of Debtors’ business.

         1.101 1.100 Secured Claim: Pursuant to section 506 of the Bankruptcy Code, that
portion of a Claim that is secured by a Lien against property in which an Estate has an interest or
that is subject to setoff under section 553 of the Bankruptcy Code. A Claim is a Secured Claim
only to the extent of the value of the claimholder’s interest in the collateral securing the Claim or
to the extent of the amount subject to setoff, whichever is applicable, and as determined under
section 506(a) of the Bankruptcy Code.

       1.102 1.101 Secured Tax Claim: A Priority Tax Claim that, absent the secured status
of such Claim, would be entitled to priority in right of payment under section 507(a) of the
Bankruptcy Code if any such Claims exist as of the Effective Date.

         1.103 1.102 Settlement: The comprehensive global settlement embodied in this Plan.


1
    As specified above, AIG Europe Limited and AIG Europe SA are not Insurance Companies
    and as such, AIG Europe Limited and AIG Europe SA are not Released Parties.


                                             Exh. 1-12
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 68 of 86




        1.104 1.103 Settlement Amount: The sum of $35,214,882.30 to be paid by the
Insurance Companies on behalf of the Former Representatives and Harvey Weinstein, which
shall be allocated as described in Section 5 of the Plan.

        1.105 1.104 Settlement Party(ies): All parties who are signatories to the Plan Support
Agreement, and each such persons’ predecessors, successors, assigns, insiders, subsidiaries,
Affiliates, current and former officers, directors and board representatives, principals, equity
holders, members, trustees, partners, managers, employees, agents, members of any boards or
similar bodies of such persons, advisory board members, financial advisors, attorneys, insurers,
reinsurers, accountants, investment bankers, consultants, representatives, and other professionals,
and such persons’ respective heirs, executors, estates, and nominees, in each case, in their
capacity as such.

        1.106 1.105 Settlement Releases: The certain general and specific releases contained
within this Plan and the Plan Support Agreement.

       1.107 1.106 Sexual Misconduct Claims: Shall mean all Tort Claims that arise out of,
connect to or relate in any way to any actual or alleged sexual conduct of Harvey Weinstein.

       1.108 1.107 Sexual Misconduct Claims Fund: The sum of $17,064,525.30 to be paid
by the Insurance Companies to the Global Escrow Account in accordance with the terms of the
Plan.

       1.109 1.108 Sexual Misconduct Claims Examiner: Jed Melnick and Simone Lelchuck
of Melnick ADR, LLP and any of their Representatives.

        1.110 1.109 Sexual Misconduct Claims Fund Procedures: Shall mean the procedures
for distribution of the Sexual Misconduct Claims Fund to Holders of Sexual Misconduct Claims
by the Sexual Misconduct Claims Examiner, attached hereto as Exhibit 4.

         1.111 1.110 Supplemental Administrative Claims Bar Date: The first Business Day
that is at least 45 days after the Effective Date.

        1.112 1.111 Third-Party Releases: The third-party releases described in Section 7 of
the Plan.

        1.113 1.112 Tort Claim: Any Claim (including any Claim asserted against any
Released Party by any Non-Released Party) that arises out of or connects or relates in any way to,
any actual or alleged conduct of Harvey Weinstein, which shall include, without limitation: (i)
actual or alleged sexual misconduct, nonconsensual interactions, harassment (including sexual
harassment), uninvited or unwelcome conduct, predatory conduct, inappropriate conduct,
degrading conduct, coercive or intimidating behavior, humiliation, tort, hostile work
environment, sexual assault, rape, intentional infliction of emotional distress, negligence,
negligent infliction of emotional distress, battery, assault, gender violence, false imprisonment,
false arrest or detention, sexual abuse, sex trafficking or discrimination based on sex or gender or
any similar or related actions, or (ii) defamation, witness tampering, mail fraud, wire fraud,
negligent hiring, negligent supervision, negligent retention, negligence, failure to prevent


                                            Exh. 1-13
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 69 of 86




harassment or ratification, in each case that took place in whole or in part on or after June 30,
2005, whether based on direct or vicarious liability, whether domestic or foreign, whether based
on breach of fiduciary (or other) duty or intentional or negligent conduct, including but not
limited to allegations of failure to prevent or remedy, failure to disclose, aiding and abetting or
efforts or conspiracy to prevent the disclosure, or cover up, of any of the preceding, against the
Released Parties.

       1.114 1.113 Tort Claimant: Any Holder of a Tort Claim.

        1.115 1.114 Unimpaired: When used in reference to a Claim or Interest, any Claim or
Interest that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

       1.116 1.115 United States Trustee: The Office of the United States Trustee for Region
3.




                                            Exh. 1-14
Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 70 of 86




                         Exh. 1-15
            Case 18-10601-MFW           Doc 3070-1     Filed 11/04/20    Page 71 of 86




                                            EXHIBIT 2

                                        LIST OF DEBTORS1

                 DEBTOR                 CASE NO.              DEBTOR                CASE NO.

       Avenging Eagle SPV, LLC          18-10602     WTV Guantanamo SPV, LLC        18-10629
       TWC Waco SPV, LLC                18-10603     TWC Fearless Borrower, LLC     18-10630
       Small Screen Productions LLC     18-10604     DRT Rights Management LLC      18-10631
       Small Screen Trades LLC          18-10605     WTV JCP Borrower 2017, LLC     18-10632
       Twenty O Five Holdings, LLC      18-10606     TWC Library Songs (BMI), LLC   18-10633
       Branded Partners LLC             18-10607     FFPAD, LLC                     18-10634
       W Acquisition Company LLC        18-10608     WTV Kalief Browder Borrower,   18-10635
                                                     LLC
       Spy Kids TV Borrower, LLC        18-10609     TWC Loop LLC                   18-10636
       Check Hook LLC                   18-10610     WTV Scream 3 SPV, LLC          18-10637
       WC Film Completions, LLC         18-10611     TWC Mist, LLC                  18-10638
       Team Players LLC                 18-10612     HRK Films, LLC                 18-10639
       Weinstein Books, LLC             18-10613     WTV Yellowstone SPV, LLC       18-10640
       The Actors Group LLC             18-10614     TWC Polaroid SPV, LLC          18-10641
       CTHD 2 LLC                       18-10615     InDirections LLC               18-10642
       Weinstein Development LLC        18-10616     TWC Production-Acquisition     18-10643
                                                     Borrower 2016, LLC
       The Giver SPV, LLC               18-10617     InteliPartners LLC             18-10644
       Weinstein Global Funding Corp.   18-10618     ISED, LLC                      18-10645
       Cues TWC (ASCAP), LLC            18-10619     TWC Production, LLC            18-10646
       The Weinstein Company LLC        18-10620     MarcoTwo, LLC                  18-10647
       Weinstein Global Film Corp.      18-10621     TWC Replenish Borrower, LLC    18-10648
       Tulip Fever LLC                  18-10622     TWC Short Films, LLC           18-10649
       Current War SPV, LLC             18-10623     One Chance LLC                 18-10650
       Weinstein Productions LLC        18-10624     TWC Untouchable SPV, LLC       18-10651
       TWC Borrower 2016, LLC           18-10625     PA Entity 2017, LLC            18-10652
       Weinstein Television LLC         18-10626     Paddington 2, LLC              18-10653
       DRT Films, LLC                   18-10627     PS Post LLC                    18-10654
       TWC Domestic LLC                 18-10628     Scream 2 TC Borrower, LLC      18-10655




1
    Each Debtor’s federal tax identification number may be obtained on the website of the
    Debtors’ claims and noticing agent at http: //dm.epiq11.com/twc.
Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 72 of 86




                        EXHIBIT 3

              PLAN SUPPORT AGREEMENT

                       [forthcoming]
Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 73 of 86




                        EXHIBIT 4

    SEXUAL MISCONDUCT CLAIMS FUND PROCEDURES
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 74 of 86




                    SEXUAL MISCONDUCT CLAIMS
          RESOLUTION PROCEDURES IN THE CHAPTER 11 CASES
 OF THE WEINSTEIN COMPANY HOLDINGS LLC AND ITS DEBTOR AFFILIATES

1.     PURPOSE

The purpose of this protocol is to provide for the distribution of funds to holders of Allowed
Sexual Misconduct Claims. This protocol does not apply to other Tort Claims, which shall
recover solely, if allowed, from the Liquidation Trust in accordance with the Plan and the
Liquidation Trust Agreement.

2.     DEFINITIONS

       2.1     Capitalized Terms

A capitalized term used but not defined herein shall have the meaning ascribed to it in the Plan or
the Bankruptcy Code and such definitions are incorporated herein by reference.

       2.2     Defined Terms

               (a)    “Claims Examiner” means Simone Lelchuck and Jed Melnick of Melnick
                      ADR, LLP.

               (b)    “Claimant” means a Holder of an Allowed Sexual Misconduct Claim.

3.     RULES OF INTERPRETATION AND GENERAL GUIDELINES

       3.1     Sole and Exclusive Method With Respect to the Debtors
               and Former Representatives (other than Harvey Weinstein)

The Plan and this protocol shall together be the sole and exclusive method by which a Claimant
may seek monetary distribution on account of a Sexual Misconduct Claim against the Debtors
and/or Former Representatives; provided, however, that after a Sexual Misconduct Claim is
Allowed and liquidated in accordance with the procedures set forth herein, a Claimant shall
have the option to release Harvey Weinstein or to not release Harvey Weinstein and pursue
an action against him (but not any Released Party) in a court of competent jurisdiction.

Holders of Allowed Sexual Misconduct Claims who do not affirmatively elect to release Harvey
Weinstein shall receive 25% of the Liquidated Value of their Allowed Sexual Misconduct
Claims in consideration of the release of their Sexual Misconduct Claims against the Released
Parties.

Holders of Allowed Sexual Misconduct Claims who affirmatively elect to release Harvey
Weinstein shall receive the full Liquidated Value of their Sexual Misconduct Claims.




                                            Exh. 14- 2
          Case 18-10601-MFW           Doc 3070-1      Filed 11/04/20     Page 75 of 86




       3.2     Conflict with Plan.

The terms of the confirmed Plan (as it may be amended) or the Confirmation Order shall prevail
if there is any conflict between the terms of the Plan and the terms of this protocol.

       3.3     Non-Compensatory Damages and Other Theories of Liability

In determining the distribution to any Claimant, punitive damages and damages that do not
compensate the Claimant shall not be considered or allowed, even if these damages could have
been considered or allowed under applicable non-bankruptcy law. While punitive damages may
be a tool for punishing behavior and deterring future similar behavior, taking potential punitive
and similar damages into account in the context of a limit pool settlement would increase
administrative costs and burdens and likely would benefit some Claimants to the detriment of
other Claimants.

       3.4     Withdrawal of Claims

A Claimant can irrevocably withdraw a Sexual Misconduct Claim at any time upon written
notice to the Claims Administrator. If a Claimant irrevocably withdraws a Sexual Misconduct
Claim, the Claimant shall forever be barred, estopped, and enjoined from asserting such Sexual
Misconduct Claim against each of the Debtors and the Released Parties and their respective
property (or filing a subsequent proof of claim with respect thereto), and each of the Debtors, the
Former Representatives, and their respective chapter 11 estates (as applicable), successors, and
property shall be forever dischargedreleased from any and all indebtedness or liability with
respect to or arising from such Sexual Misconduct Claim.

       3.5     Res Judicata Effect

The Claims Examiner’s determination with respect to a Sexual Misconduct Claim shall have no
preclusive, res judicata, judicial estoppel, or similar effect outside of the Chapter 11 Cases as to
any third party and, accordingly, the Claims Examiner’s determination may not be used by or
against any Claimant or Harvey Weinstein or any other third party in any other matter, case, or
proceeding.

The Claims Examiner’s determination and information or documents related thereto with respect
to a Sexual Misconduct Claim (i) shall not be offered, introduced, admitted, referenced,
discussed or otherwise disclosed to the judge, jury (any mediator(s) or arbitrator(s)) or any other
finder of fact in any non-bankruptcy lawsuit or proceeding concerning any Non-Released Claim
for any reason, except by a Released Party if necessary to prove entitlement to a credit against
any amounts owed in connection with a judgment, award, decree or other order with respect to
any such Non-Released Claim against any of the Released Parties, (ii) shall not have, and shall
not be argued by a Holder of Non-Released Claims to have, preclusive, binding, res judicata,
estoppel, or preemptive effect of any kind whatsoever with respect to the amount of any such
Holder’s Non-Released Claims, and (iii) shall not constitute an adjudication, judgment, trial,
hearing on the merits, settlement, resolution of or otherwise establish any parties’ liability or
obligation for any Non-Released Claims.




                                            Exh. 14- 3
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 76 of 86




       3.6     Confidentiality and Privilege

All information that the Claims Examiner receives from any source about any Sexual Misconduct
Claim, including all documents submitted in support of a Sexual Misconduct Claim (e.g.,
medical records), shall be held in strict confidence and shall not be disclosed absent an Order of
the Bankruptcy Court or the written consent of the Claimant (or such Claimant’s counsel of
record). All information that the Claims Examiner receives from any Claimant (including from
counsel to such Claimant) shall be subject to a mediation privilege and receipt of such
information by the Claims Examiner shall not constitute a waiver of any attorney-client privilege
or attorney work-product claim or any similar privilege or doctrine.

4.     SEXUAL MISCONDUCT CLAIMS EXAMINER

Simone Lelchuck and Jed Melnick of Melnick ADR, LLP hashave been appointed as the Claims
Examiner under the terms of this protocol and an order of the Bankruptcy Court. The Claims
Examiner shall conduct a review of each of the Sexual Misconduct Claims and, according to the
guidelines set forth in section 5 below, make determinations upon which individual monetary
distributions will be made subject to the Plan. The Claims Examiner’s review as to each
Claimant shall be final, subject only to: (1) reconsideration and judicial review as set forth in
section 8 below; and (2) the option to not release Harvey Weinstein and pursue an action against
him (but not any Released Party) in a court of competent jurisdiction as set forth in section 9
below.

5.     PROCEDURE FOR ALLOCATION
       AMONG ALLOWED SEXUAL MISCONDUCT CLAIMS

       5.1     Proof of Sexual Misconduct Claim

As set forth in the Plan, upon the Effective Date of the Plan, the Debtors shall serve each person
that filed a proof of claim asserting a Sexual Misconduct Claim with a long form proof of claim
(the “Long Form Proof of Claim”). Holders of Sexual Misconduct Claims must submit the Long
Form Proof of Claim to the Claims Examiner within 60 days following the Effective Date of the
Plan.

The Claims Examiner shall consider all of the facts and evidence presented by the Claimant in
the Claimant’s filed Long Form Proof of Claim.

By a date to be established by the Claims Examiner and upon written request by a Claimant or
such Claimant’s counsel of record, the Claims Examiner may interview any Claimant; provided
that any face to face interview shall be conducted by video conference.

       5.2     Guidelines for Allocation for Allowed Sexual Misconduct Claims

               (a)    Initial Evaluation

Each Sexual Misconduct Claim will be evaluated by the Claims Examiner. Before making a
final determination regarding a particular Sexual Misconduct Claim, the Claims Examiner shall
consider the degree to which the Claimant has proven by a preponderance of the evidence that


                                           Exh. 14- 4
          Case 18-10601-MFW            Doc 3070-1         Filed 11/04/20        Page 77 of 86




the sexual misconduct was perpetrated by Harvey Weinstein. The Claims Examiner will evaluate
all evidence provided by the Claimant or otherwise available to the Claims Examiner that may
enhance or diminish the overall reliability of any asserted Sexual Misconduct Claims.

The Long Form Proof of Claim shall require Claimants to disclose whether such Claimant
previously entered into a settlement agreement or executed a release of liability with any of the
Released Parties and/or Harvey Weinstein relating to the Sexual Misconduct Claim, the date of
the settlement or release, and to provide a copy of such agreement upon request of the Claims
Examiner on a confidential basis. Claimants who previously entered a settlement agreement or
release of liability with any Released Party and/or Harvey Weinstein relating to a Sexual
Misconduct Claim may only recover for conduct that occurred after the date of the settlement or
release of liability; provided, however, releases contained in ordinary course of business
employment separation agreements shall not be a basis to disallow a Sexual Misconduct Claim.

               (b)     Evaluation Factors

The Claims Examiner will review a Claimant’s Long Form Proof of Claim and any
accompanying evidence according to the guidelines below (the “Point Guidelines”). The Point
Guidelines are illustrative of the various types and impacts of conduct, but are not meant to be a
complete or conclusive description of all possible fact patterns for which the Claims Examiner
may assign points. In evaluating a Claim, the Claims Examiner shall consider the totality of the
circumstances of the Sexual Misconduct Claim. The Claims Examiner will also consider the
likelihood that the Claimant would have been able to prove such Claimant’s claims in court,
including the application of relevant statutes of limitation and any other relevant considerations.
The fact that a claim may be time-barred under the relevant statute of limitations shall not be
used as a total bar to recovery on the Sexual Misconduct Claim.

The Claims Examiner will determine a Point Award in accordance with the Point Guidelines.
The total number of points for which a Claimant may qualify is 100 points.

                      NATURE OF PHYSICAL SEXUAL MISCONDUCT CLAIM
                                   MAXIMUM 60 POINTS
  No.     Factor                     Examples
  1.      Type of alleged conduct    Unwanted penetration of any kind, including oral, anal, or vaginal.

                                          Unwanted sexualized touching, such as being touched by Harvey
                                          Weinstein, being coerced or forced to touch Harvey Weinstein, or
                                          forced or coerced to masturbate in front of Harvey Weinstein.

                                          Indecent exposure, such as being exposed to Harvey Weinstein’s
                                          nudity, partial nudity, or to him masturbating, or being forced or
                                          coerced by Harvey Weinstein to remove clothing to expose
                                          breast(s), buttocks, or genitals.
  2.      Frequency and duration          Number of physical encounters.
  3.      Direct physical injury          Unwanted penetration of any kind, including oral, anal, or
                                          vaginal; unwanted sexualized touching, such as being touched
                                          by Harvey Weinstein, being coerced or forced to touch Harvey
                                          Weinstein, or forced or coerced to masturbate in front of
                                          Harvey Weinstein; or bruises, scarring, internal or external



                                              Exh. 14- 5
      Case 18-10601-MFW             Doc 3070-1       Filed 11/04/20        Page 78 of 86



                               injuries.
4.    Control of environment   Imprisonment whereby Claimant was physically prevented from
                               leaving the environment, such as being locked in a room in an
                               enclosed space without an easy form of exit (e.g., an airplane or a
                               hotel room); and/or the Claimant was transported to a location at
                               Harvey Weinstein’s direction or invitation and then prevented from
                               leaving. Other examples include being physically restrained by
                               Harvey Weinstein or an attempted or actual sexual assault forced
                               the Claimant to lock herself into a room.
               NATURE OF NON-PHYSICAL SEXUAL MISCONDUCT CLAIM
                              MAXIMUM 30 POINTS
No.   Factor                   Examples
5.    Stalking                 Repeated contact by or communication from Harvey Weinstein
                               (e.g., in-person, via text messages, email, or phone, or through
                               intermediaries) after declining, avoiding, or expressing reluctance
                               to communicate or meet with Harvey Weinstein.

                                      Unplanned, unannounced, or otherwise unwelcome visits by Harvey
                                      Weinstein at Claimant’s residence, lodging, or workplace.

                                      Claimant was followed, investigated, or otherwise targeted by
                                      private investigators retained by or on behalf of Harvey Weinstein.
6.    Type of non-physical sexual     Verbal sexual harassment may include being asked, explicitly or by
      misconduct                      implication, to engage in sexual acts or sexual conduct, being
                                      subjected to comments about a person’s physical attractiveness,
                                      being called or exposed to gendered epithets, being subjected to
                                      insults based on sex stereotypes (i.e., comments like women are
                                      only good for getting married and having children, derogatory
                                      comments about menstruation, etc.)

                                    Employment or professional opportunity conditioned on performing
                                    gendered personal tasks for Harvey Weinstein outside of and in
                                    addition to the Claimant’s profession, including those tasks that
                                    involved exposure to Harvey Weinstein’s sexual encounters (such
                                    as obtaining or having to store or otherwise handle penile
                                    dysfunction medication for Harvey Weinstein or cleaning rooms
                                    following Harvey Weinstein’s sexual encounters).
7.    Frequency and duration        Number of occurrences, including whether Claimant was employed
                                    by the Debtors.
8.    Employment retaliation        Unfavorable employment terms or denial of professional
                                    opportunity after the Claimant complained, whether in writing or
                                    orally, about Harvey Weinstein’s sexual misconduct, sexual
                                    harassment, and/or sexual discrimination to Harvey Weinstein or
                                    others in the workplace, including human resources personnel.
                             IMPACT OF SEXUAL MISCONDUCT
                                  MAXIMUM 10 POINTS
No.   Factor                        Examples
9.    Emotional distress            Mental health problems and other emotional trauma, whether or not
                                    diagnosed or treated, including: paranoia, depression, substance
                                    abuse, suicide attempt or suicidal ideation, self-harm, anxiety,
                                    flashbacks, post-traumatic stress disorder, damage to personal or
                                    familial relationships, and difficulty in obtaining or maintaining
                                    employment due to mental or emotional condition resulting from



                                           Exh. 14- 6
             Case 18-10601-MFW              Doc 3070-1        Filed 11/04/20        Page 79 of 86



                                           incident(s).
     10.     Economic harm                 Economic harm including monetary loss attributable to retaliation,
                                           termination, or denial of professional opportunity by Harvey
                                           Weinstein for resisting or refusing to acquiesce to Harvey
                                           Weinstein’s sexual conduct or demands or for complaining about
                                           such conduct or demands.
                                    ADJUSTMENTS TO POINT AWARDS
                 MAXIMUM +/- 20 POINTS (UP TO A MAXIMUM OF 100 TOTAL POINTS)
     No.     Factor                        Examples
     11.     Age                           Age of claimant at time of abuse.
     12.     Litigation                    What was the outcome of prior litigation? What is the current status
                                           of pending litigation?
     13.     Corroborating evidence        Items such as documents, emails, text messages, videos, receipts,
                                           hotel folios, itineraries, travel records, event tickets, etc.
     14.     Time and location of          What is the statute of limitations in the applicable jurisdiction? Are
             abuseLimitation on Damages    there any limits on compensatory damages in the applicable
             in Applicable Jurisdiction    jurisdiction?
                            DOWNWARD ADJUSTMENTS TO POINT AWARDS
                                    MAXIMUM - 35 POINTS
       No.   Factor                            Examples
     15.     Limitations                       What is or would be the applicable statute of limitation? Is the
                                               claim timely on its face under the applicable statute of
                                               limitations? Are there reasons why, notwithstanding a claim's
                                               apparent untimeliness the claim may not be time – barred, after
                                               all? Would the law applicable in the relevant jurisdiction lead
                                               to the conclusion that there is a reasonable expectation of the
                                               time bar being set aside?



           5.3    Joint or Several Liability Issues Not Applicable

The primary function of the Sexual Misconduct Claim evaluation is to facilitate the fair and
equitable division of the proceeds of this settlement among the various Claimants. Accordingly,
there will be no consideration of joint or several liability issues vis-à-vis non-Debtor individuals
or entities that may potentially be liable for the Sexual Misconduct Claim.

6.         MINIMUM DISTRIBUTION

Notwithstanding anything to the contrary herein or in the Plan, every holder of an Allowed
Sexual Misconduct Claim shall receive a distribution of at least $7,500. The Claims Examiner,
however, shall have the discretion to apply downward adjustments to the minimum distribution
amount based on the total number of Sexual Misconduct Claims.

7.         MONETARY DISTRIBUTION

Once the Claims Examiner determines each Claimant’s Point Award, the Claims Administrator
shall then calculate the value of each Point Award. Each Claimant’s Point Award value will be
determined by dividing (x) the total amount of dollars in the Sexual Misconduct Claims Fund
(approximately $17 million) by (y) the total number of points among all of the Point Awards, the


                                                   Exh. 14- 7
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20     Page 80 of 86




result of which will be the value of one point (the “Point Value”). The Claims Administrator
will then multiply the Point Value by each Claimant’s Point Award to calculate the Liquidated
Value of the Claimant’s Sexual Misconduct Claims. By way of example, if there are 100
claimants, with Point Awards totaling 7,500 points and a total settlement fund of $17 million,
each point would be valued at $2,266.67 and a Claimant with 75 points would be allocated
$170,000. Claimants who receive a Point Award of zero points shall not be eligible to receive
any monetary distribution, provided, however, such Claimants may seek reconsideration of their
Point Award pursuant to the process set forth in Section 9 below.

At the conclusion of the claims determination process, as set forth in Section 8 below, the Claims
Administrator shall make a monetary distribution to Holders of Allowed Sexual Misconduct
Claims in accordance the written payment instructions provided to the Claims Administrator on
the Long Form Proof of Claim. Although the Claims Administrator is authorized to make
interim distributions, the final monetary distribution will depend on (a) the number of Electing
Judicial Claimants (defined below) and (b) the conclusion of all Final Judicial Determinations
(defined below).

The Plan Proponents anticipate that an interim distribution will be made within approximately 7
months from the Effective Date of the Plan.

8.     NOTICE OF SEXUAL MISCONDUCT CLAIMS DETERMINATION

       8.1     Claim Determination

After the Claims Examiner has fully evaluated all Sexual Misconduct Claims and the Claims
Administrator has calculated the Liquidated Value of each Claimant’s Sexual Misconduct
Claims, the Claims Administrator shall notify each Claimant in writing (the “Determination
Notice”) of their Point Award and the estimated Liquidated Value with respect to their Sexual
Misconduct Claims (the “Claims Determination”).

The Claims Administrator shall mail the Determination Notice to the Claimant or such
Claimant’s counsel of record, or in the case of unrepresented parties, to the last address based on
the Claimant’s filed proof of claim. Upon mailing of a Claimant’s Determination Notice where
such Claimant is issued a Point Award of one or more points, such mailing shall constitute a
withdrawal of the Settlement Parties’ objections to such Claimant’s Sexual Misconduct Claims
(if any) and such Claimant’s Sexual Misconduct Claims shall be deemed Allowed Sexual
Misconduct Claims.

 If a Claimant receives a Point Award of zero points and is therefore ineligible for monetary
distribution, the Claims Determination will explain the reason(s) for such Point Award. Upon
mailing of a Claimant’s Determination Notice where such Claimant is issued a Point Award of
zero points, such mailing shall constitute an objection to the allowance of such Claimant’s
Sexual Misconduct Claims. If such Claimant fails to seek reconsideration as set forth in Section
8.2 below, such Claimant’s Sexual Misconduct Claims shall be deemed Disallowed Sexual
Misconduct Claims.




                                            Exh. 14- 8
            Case 18-10601-MFW          Doc 3070-1     Filed 11/04/20     Page 81 of 86




         8.2     Reconsideration

The Determination Notice shall be final and non-appealable unless the Claimant makes a timely
request for the Point Award to be reconsidered by the Claims Examiner. The Claimant may
request reconsideration of the Point Award by delivering a written request for reconsideration to
the Claims Examiner within 14 calendar days after the date of mailing of the Determination
Notice. The Claimant, with the request for reconsideration, may submit additional evidence and
argument in support of such request upon a showing that such additional information was not
previously available or was not previously provided to the Claims Examiner. If a Claimant fails
to request reconsideration within 14 calendar days after the date of mailing of the Determination
Notice, the Claims Examiner’s determination shall become final and non-appealable, provided,
however, a Claimant shall have the option to not release Harvey Weinstein and pursue an
action against him (but not any Released Party) in a court of competent jurisdiction in
accordance with section 9 below.

If a Claimant makes a timely request for reconsideration, after reconsideration of the Claims
Determination by the Claims Examiner, the Claims Administrator will issue a notice (a
“Reconsideration Notice”) of the outcome of its decision (the “Final Claims Determination”). If
the Claimant accepts the Final Claims Determination, such Final Claims Determination shall be
final and non-appealable; provided, however, a Claimant shall have the option to not release
Harvey Weinstein and pursue an action against him (but not any Released Party) in a court
of competent jurisdiction in accordance with section 9 below.

         8.3     Judicial Review of Point Award

Claimants that reject the Final Claims Determination may appeal the Final Claims Determination
to the District Court.1

Election of Judicial Review. Within 14 days after a Claimant receives a Reconsideration Notice
(the “Election Deadline”), such Claimant must (i) notify the Claims Administrator of the
Claimant’s intent to seek judicial review of Final Claims Determination (“Judicial Review”) by
submitting a written notice to the Claim Administrator (a “Judicial Review Election Notice”) and
(ii) file a copy of such Judicial Review Election Notice with the District Court. Claimants who
fail to submit and file a Judicial Review Election Notice by the Election Deadline shall be
deemed to accept the Final Claims Determination, and such Final Claims Determination shall
become final, binding, non-appealable and not subject to review by any Court.

Claimants who submit and file a Judicial Review Election Notice by the Election Deadline
(“Electing Judicial Claimants”) shall have no right to receive any distribution from the Sexual
Misconduct Claims Fund absent the issuance of an order or judgment of the District Court
confirming or revising the Point Award for such Claimant’s Sexual Misconduct Claims that are
no longer subject to appeal and for which no appeal is pending (a “Final Judicial
Determination”).


1
      Nothing in these procedures shall be deemed a waiver or modification of a Claimant’s right
    to a trial by jury as to Harvey Weinstein.


                                             Exh. 14- 9
          Case 18-10601-MFW          Doc 3070-1      Filed 11/04/20    Page 82 of 86




Limited Scope of Judicial Review. The Judicial Review shall be limited to the Final Claims
Determination and the Point Award thereunder; provided, however, the District Court shall have
plenary review of the Final Claims Determination and Point Award thereunder. The maximum
points that the District Court may award on account of a Sexual Misconduct Claim is 100 points.

Recovery Limited to Final Judicial Determination. To the extent that a Claimant’s Final Judicial
Determination with respect to such Claimant’s Sexual Misconduct Claims results in a Point
Award that is more or less than the Point Award in the Final Claims Determination, the Claimant
will receive payment from the Sexual Misconduct Claims Fund that will be based on the Point
Award of the Final Judicial Determination.

Consolidation of Judicial Reviews. Subject to notice and a hearing and at the discretion of the
District Court, all judicial review proceedings elected pursuant to this Section 8.3 may be heard
and determined in one or more consolidated proceedings to the extent practicable, in a manner
acceptable to the District Court, and in accordance with applicable law.

Attorneys’ Fees and Expenses. Electing Judicial Claimants shall be required to pay their own
attorneys’ fees and expenses in connection with the Judicial Review. The Plan Proponents have
structured these Sexual Misconduct Claims Resolution Procedures in a manner that is intended to
reduce administrative costs and attorneys’ fees attendant to administering the Sexual Misconduct
Claims Fund including, but not limited to, retaining the Claims Examiner and Claims
Administrator in a pro bono capacity, which thereby maximizes the amount of funds available for
distribution to Claimants. The Judicial Review process is included for the benefit of all
Claimants and to comport with applicable law. Accordingly, all attorney’s fees and expenses of
the Claims Administrator and/or Claims Examiner in connection with the Judicial Review shall
be paid from the Sexual Misconduct Claims Fund. To the extent there are pending Judicial
Reviews at the time of any interim distribution from the Sexual Misconduct Claims Fund, the
Claims Administrator shall create a reserve for its expected attorney’s fees and expenses related
to such Judicial Reviews.

9.     ELECTION TO RELEASE HARVEY WEINSTEIN

Upon the later of (i) the Claims Determination; (ii) a Final Claims Determination; or (ii) a Final
Judicial Determination, the Claims Administrator shall provide each Claimant with the option to
release Harvey Weinstein or to not release Harvey Weinstein and pursue an action against him
(but not any Released Party) in another court of competent jurisdiction (including the right to a
jury trial) (the “Election Notice”). The Election Notice shall include the estimated minimum
Liquidated Value of a Claimant’s Allowed Sexual Misconduct Claims.

Claimants who do not affirmatively elect to release Harvey Weinstein shall receive 25% of
the Liquidated Value of their Allowed Sexual Misconduct Claims in consideration of the
release of their Sexual Misconduct Claims against the Released Parties (except the
Insurance Companies as it relates to such Claimant’s Sexual Misconduct Claims against
Harvey Weinstein).




                                           Exh. 14-10
          Case 18-10601-MFW         Doc 3070-1     Filed 11/04/20    Page 83 of 86




Claimants who affirmatively elect to release Harvey Weinstein shall receive the full
Liquidated Value of their Sexual Misconduct Claims in consideration of the release of their
Sexual Misconduct Claims against the Released Parties and Harvey Weinstein.

Claimants must return the Election Notice to the Claims Administrator within 14 calendar days
after the date of mailing of the Election Notice. If a Claimant does not affirmatively elect to
release Harvey Weinstein (a “Non-Releasing Claimant”), such Non-Releasing Claimant shall
receive 25% of the Liquidated Value of its Allowed Sexual Misconduct Claims and pursue an
action against Harvey Weinstein (but not any Released Party) in another court of competent
jurisdiction.

For each Non-Releasing Claimant, the remaining 75% of the Liquidated Value of their Allowed
Sexual Misconduct Claim shall be allocated to a reversionary fund for the benefit of the
Insurance Companies.

10.    ELECTION TO IMMEDIATELY PURSUE HARVEY WEINSTEIN

Notwithstanding anything to the contrary contained herein, a Claimant may, upon a preliminary
showing of a valid Sexual Misconduct Claim, elect on the Long Form Proof of Claim to receive
the minimum distribution amount ($7,500), waive all further rights with respect to the Sexual
Misconduct Claims Fund, and immediately pursue an action against Harvey Weinstein (but not
any Released Party) in another court of competent jurisdiction.




                                          Exh. 14-11
       Case 18-10601-MFW         Doc 3070-1     Filed 11/04/20   Page 84 of 86




                                     SCHEDULE 1

                           RELEASED PROFESSIONALS

1.   For the Debtors
     Cravath, Swaine & Moore LLP
     Richards Layton & Finger, PA
     Seyfarth Shaw LLP

2.   For the UCC
     Pachulski Stang Ziehl & Jones LLP
     Berkeley Research Group, LLC

3.   For Marc Lasry
     Anderson Kill P.C.
     Paul Weiss Rifkind Wharton & Garrison LLP

4.   For Barbara Schneeweiss
     Barta Tate

5.   For Jeff Sackman and Lance Maerov
     Fried, Frank, Harris, Shriver & Jacobson LLP

6.   For Tim Sarnoff
     Latham & Watkins LLP

7.   For Harvey Weinstein
     Lewis Brisbois Brisgaard & Smith LLP
     Pasich LLP

8.   For Paul Tudor Jones
     Patterson Belknap Webb & Tyler LLP

9.   For Tarak Ben Ammar
     Pillsbury Winthrop Shaw Pittman LLP

10. For Richard Koenigsberg
    Reed Smith LLP

11. For James Dolan
    Rosenberg, Giger and Perala P.C.
    Skadden Arps Slate Meagher & Flom LLP

12. For Dirk Ziff
    Skadden Arps Slate Meagher & Flom LLP

13. For David Glasser
       Case 18-10601-MFW        Doc 3070-1     Filed 11/04/20   Page 85 of 86




    Schlam Stone & Dolan LLP

14. For Robert Weinstein
    Schulte Roth & Zabel LLP
    Sauer & Wagner LLP

15. For Frank Gil
    White, Hilferty & Albanese, P.C.
    Ween & Kozek
    Bowles, Liberman & Newman




                                       Sch. 1- 2
Case 18-10601-MFW   Doc 3070-1   Filed 11/04/20   Page 86 of 86

                                              HIGHLY CONFIDENTIAL


                      SCHEDULE 2

      INSURANCE COMPANIES’ FUNDING AMOUNTS

                        [SEALED]
